Exhibit 10.1

FIFTH AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Dated as of September 18, 2015

Among

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as the Lenders

and

BANK OF AMERICA, N.A.

as the Agent

and

REGIONAL MANAGEMENT CORP.

REGIONAL FINANCE CORPORATION OF SOUTH CAROLINA

REGIONAL FINANCE CORPORATION OF GEORGIA

REGIONAL FINANCE CORPORATION OF TEXAS

REGIONAL FINANCE CORPORATION OF NORTH CAROLINA

REGIONAL FINANCE CORPORATION OF ALABAMA

REGIONAL FINANCE CORPORATION OF TENNESSEE

REGIONAL FINANCE COMPANY OF OKLAHOMA, LLC

REGIONAL FINANCE COMPANY OF NEW MEXICO, LLC

REGIONAL FINANCE COMPANY OF MISSOURI, LLC

REGIONAL FINANCE COMPANY OF GEORGIA, LLC

REGIONAL FINANCE COMPANY OF MISSISSIPPI, LLC

REGIONAL FINANCE COMPANY OF LOUISIANA, LLC

RMC FINANCIAL SERVICES OF FLORIDA, LLC

REGIONAL FINANCE COMPANY OF KENTUCKY, LLC and

REGIONAL FINANCE COMPANY OF VIRGINIA, LLC

as the Borrowers



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Fifth Amended and Restated Loan and Security Agreement (“Agreement”) is
made and entered into as of September 18, 2015, among the financial institutions
listed on the signature pages hereof (such financial institutions, together with
their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), Bank of America,
N.A., a national banking association (“Bank of America”), having an address at
One Bryant Park, New York, New York 10036, Attn: George Markowsky, as agent for
the Lenders (in its capacity as agent, the “Agent”), and Regional Management
Corp., a Delaware corporation, formerly known as Regional Management Corp., a
South Carolina corporation (“Regional”), Regional Finance Corporation of South
Carolina, a South Carolina corporation (“RFCSC”), Regional Finance Corporation
of Georgia, a Georgia corporation (“RFCG”), Regional Finance Corporation of
Texas, a Texas corporation (“RFCTX”), Regional Finance Corporation of North
Carolina, a North Carolina corporation (“RFCNC”), Regional Finance Corporation
of Alabama, an Alabama corporation (“RFCA”) and Regional Finance Corporation of
Tennessee, a Tennessee corporation (“RFCTN”); Regional Finance Company of New
Mexico, LLC, a Delaware limited liability company (“RFCNM”); Regional Finance
Company of Oklahoma, LLC, an Delaware limited liability company (“RFCO”);
Regional Finance Company of Missouri, LLC a Delaware limited liability company
(“RFCM”), Regional Finance Company of Georgia, LLC, a Delaware limited liability
company (“RFCGLLC”); RMC Financial Services of Florida, LLC, a Delaware limited
liability company (“RFCF”); Regional Finance Company of Louisiana, LLC, a
Delaware limited liability company (“RFCL”); Regional Finance Company of
Mississippi, LLC, a Delaware limited liability company (RFCMISS”); Regional
Finance Company of Kentucky, LLC , a Delaware limited liability company
(“RFCK”); and Regional Finance Company of Virginia, LLC, a Delaware limited
liability company (“RFCV”; together with Regional, RFCSC, RFCG, RFCTX, RFCNC,
RFCA RFCTN, RFCNM, RFCO, RFCM, RFCGLLC, RFCF, RFCL, RFCMISS, RFCK are herein
collectively referred to as the “Borrowers” and individually referred to as a
“Borrower”), whose chief executive offices are located at 509 West Butler Road,
Greenville, South Carolina 29607 (with a mailing address of Post Office Box 776,
Mauldin, South Carolina 29662).

A. The borrowers and lenders party thereto (the “Original Borrowers” and the
“Original Lenders”, as applicable), and Bank of America, as agent for the
Original Lenders, are parties to that certain Fourth Amended and Restated Loan
and Security Agreement, dated as of January 18, 2012, as heretofore amended or
otherwise modified to, among other things, cause all of the Borrowers and
Lenders not originally party thereto to join therein, (the “Existing Loan
Agreement”), whereby Bank of America, as agent for the Lenders, and the Lenders
agreed to make revolving loans, letters of credit and other financial
accommodations available to the Borrowers.

B. Capital Bank N.A. joins the Original Lenders as a “Lender” hereunder.

C. The Borrowers, the Agent, and the Lenders have agreed to enter into this
Agreement in order to amend and restate the Existing Loan Agreement and related
documents in their entireties on the terms and conditions set forth herein.

 

- 1 -



--------------------------------------------------------------------------------

D. The Borrowers have agreed to continue to secure all of their obligations
under the Loan Documents by granting to Agent, for the benefit of Agent and
Lenders, a security interest in and lien upon all of their existing and
after-acquired personal property constituting Collateral hereunder.

E. It is the intent of the parties hereto that this Agreement (i) shall
re-evidence the Borrowers’ indebtedness to the Lenders under the Existing Loan
Agreement, (ii) is entered into in substitution for, and not in payment of, the
obligations of the Borrowers under the Existing Loan Agreement, and (iii) is in
no way intended to constitute a novation of the Borrowers’ indebtedness which
was evidenced by the Existing Loan Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Loan Agreement
is hereby amended and restated to read in its entirety as provided for in this
Agreement, and the parties further agree as follows:

SECTION ONE DEFINITIONS; INTERPRETATION OF THIS AGREEMENT

1.1 Terms Defined. As used in this Agreement, the listed terms are defined as
follows:

Accounting Change means changes in GAAP, or the accounting principles required
by the promulgation of any rule, regulation, pronouncement, or opinion by the
Financial Accounting Standards Board, the American Institute
of Certified Public Accountants or, if applicable, the Securities and Exchange
Commission.

ACH Transactions shall mean any cash management or related services including
the automatic clearing house transfer of funds by Bank Product Provider for the
account of Borrower pursuant to agreement or overdrafts.

Adjusted Net Income shall mean, with respect to any fiscal period of Borrowers,
the Net Income before provision for income taxes for such fiscal period (to the
extent taxes are not already added back in the calculation of Net Income).

Adjusted Tangible Assets shall mean all assets except: (a) trademarks,
tradenames, franchises, goodwill, and other similar intangibles; (b) assets
located and notes and receivables due from obligors domiciled outside the United
States of America, Puerto Rico, or Canada; and (c) accounts, notes, and other
receivables due from Affiliates or employees of Borrowers, including, without
limitation, any investment in or loan to the Special Purpose Subsidiary.

Adjusted Tangible Net Worth shall mean the remainder of (a) net book value
(after deducting related depreciation, obsolescence, amortization, valuation,
and other proper reserves) at which the Adjusted Tangible Assets of Borrowers
would be shown on a balance sheet at such date, but excluding any amounts
arising from write-ups of assets, minus (b) the amount at which its liabilities
(other than capital stock, surplus, and retained earnings) would be shown on
such balance sheet, and including as liabilities all reserves for contingencies
and other potential liabilities, as determined in accordance with GAAP, and as
adjusted pursuant to Paragraphs 8.10 and 8.11.

 

- 2 -



--------------------------------------------------------------------------------

Advance shall mean the proceeds of the Loan advanced from time to time by
Lenders to Borrowers in accordance with the terms of this Agreement.

Advance Rate shall mean (1) with respect to unsecured Eligible Contracts,
seventy percent (70%); provided, however that the Advance Rate, effective as of
the first day of each month, shall be (a) sixty-nine percent (69%) when the
Collateral Adjustment Percent calculated as of such date is equal to or greater
than fifteen percent (15%) but less than sixteen percent (16%), (b) sixty-eight
percent (68%) when the Collateral Adjustment Percent calculated as of such date
is equal to or greater than sixteen percent (16%) but less than seventeen
percent (17%), (c) sixty-seven percent (67%) when the Collateral Adjustment
Percent calculated as of such date is equal to or greater than seventeen percent
(17%) but less than eighteen percent (18%), (d) sixty-six percent (66%) when the
Collateral Adjustment Percent calculated as of such date is equal to or greater
than eighteen percent (18%) but less than nineteen percent (19%), (e) sixty-five
percent (65%) when the Collateral Adjustment Percent calculated as of such date
is equal to or greater than nineteen percent (19%) but less than twenty percent
(20%), and (f) for the term of the Securitization only, (i) sixty-four percent
(64%) when the Collateral Adjustment Percent calculated as of such date is equal
to or greater than twenty percent (20%) but less than twenty-one percent (21%),
(ii) sixty-three percent (63%) when the Collateral Adjustment Percent calculated
as of such date is equal to or greater than twenty-one percent (21%) but less
than twenty-two percent (22%) and (iii) sixty-two percent (62%) when the
Collateral Adjustment Percent calculated as of such date is equal to or greater
than twenty-two percent (22%) but less than twenty-three percent (23%) and
(2) with respect to Eligible Contracts (other than unsecured Eligible
Contracts), eighty-five percent (85%); provided, however, that the Advance Rate,
effective as of the first day of each month, shall be (a) eighty-four percent
(84%) when the Collateral Adjustment Percent calculated as of such date is equal
to or greater than fifteen percent (15%) but less than sixteen percent (16%),
(b) eighty-three percent (83%) when the Collateral Adjustment Percent calculated
as of such date is equal to or greater than sixteen percent (16%) but less than
seventeen percent (17%), (c) eighty-two percent (82%) when the Collateral
Adjustment Percent calculated as of such date is equal to or greater than
seventeen percent (17%) but less than eighteen percent (18%), (d) eighty-one
percent (81%) when the Collateral Adjustment Percent calculated as of such date
is equal to or greater than eighteen percent (18%) but less than nineteen
percent (19%), (e) eighty percent (80%) when the Collateral Adjustment Percent
calculated as of such date is equal to or greater than nineteen percent
(19%) but less than twenty percent (20%), and (f) for the term of the
Securitization only, (i) seventy-nine percent (79%) when the Collateral
Adjustment Percent calculated as of such date is equal to or greater than twenty
percent (20%) but less than twenty-one percent (21%), (ii) seventy-eight percent
(78%) when the Collateral Adjustment Percent calculated as of such date is equal
to or greater than twenty-one percent (21%) but less than twenty-two percent
(22%) and (iii) seventy-seven percent (77%) when the Collateral Adjustment
Percent calculated as of such date is equal to or greater than twenty-two
percent (22%) but less than twenty-three percent (23%).

Affiliate shall mean, as to any Person, (a) any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with such
Person; (b) any other Person who beneficially owns or holds, directly or
indirectly, ten percent or more of any class of voting stock of such Person; or
(c) any other Person, ten percent or more of any class of the voting stock (or
if such other Person is not a corporation, ten percent or more of the equity
interest) of which is beneficially owned or held, directly or indirectly, by
such Person. The term control (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of the Person in
question.

 

- 3 -



--------------------------------------------------------------------------------

Agent shall mean Bank of America, N.A., solely in its capacity as agent for the
Lenders, and any successor agent.

Agent Advances shall have the meaning specified in subparagraph 2.2(i).

Agent’s Expenses shall have the meaning specified in subparagraph 13.1.

Agent’s Liens shall mean the Liens in the Collateral granted to the Agent, for
the ratable benefit of the Lenders, Bank of America and the Agent pursuant to
this Agreement and the other Loan Documents.

Agent-Related Persons shall mean the Agent, together with its Affiliates, and
the officers, directors, employees, agents and attorneys-in-fact of the Agent
and such Affiliates.

Agreement shall mean this Fifth Amended and Restated Loan and Security
Agreement, as the same may be amended, supplemented or otherwise modified in
accordance with the terms hereof.

Applicable Margin shall mean with respect to Base Rate Revolving Loans, 2.00%,
and with respect to LIBOR Revolving Loans, 3.00%.

Assigned Purchase Agreements shall mean, collectively, all of the agreements
that are asset purchase agreements, stock purchase agreements and/or other
acquisition arrangements now or hereafter entered into by a Borrower pursuant to
which Borrower is a purchaser or buyer, together with Borrowers’ rights and
remedies under, and all moneys and claims for money due or to become due to the
Borrowers and any and all amendments, supplements, extensions, renewals, and
other modifications thereof together with all rights and claims of the Borrowers
now or hereafter existing: (a) under any insurance, indemnities, warranties, and
guaranties provided for or arising out of or in connection with any of the
foregoing agreements; (b) for any damages arising out of or for breach or
default under or in connection with any of the foregoing contracts; (c) to all
other amounts from time to time paid or payable under or in connection with any
of the foregoing agreements; or (d) to exercise or enforce any and all
covenants, remedies, powers, and privileges thereunder.

Assignee shall have the meaning specified in subparagraph 11.2(a).

Assignment and Acceptance shall have the meaning specified in subparagraph
11.2(a).

Attorney Costs shall mean and include all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent, the
reasonable allocated costs of internal legal services of the Agent and the
reasonable expenses of internal counsel to the Agent.

Augmenting Lender shall have the meaning ascribed to such term in Paragraph 2.22
hereof.

 

- 4 -



--------------------------------------------------------------------------------

Availability shall mean, as of the date of determination, an amount equal to:
(a) the product of multiplying: (i) the Advance Rate by (ii) the remainder of:
(x) the aggregate amount of all presently due and future, unpaid,
non-cancellable installment payments to be made under all of Borrowers’ Eligible
Contracts, minus (y) the sum of all properly calculated, unearned finance
charges, unearned acquisition/initial charges, unearned maintenance fees,
unearned discounts and dealer reserves included therein minus (b) the sum of:
(i) the Bank Borrowing Reserve, (ii) the Bank Product Reserve and (iii) the
aggregate undrawn face amount of all outstanding Letters of Credit which the
Agent has caused to be issued or obtained for the Borrowers’ accounts.

Bank Borrowing Reserve shall mean the amount that a Borrower has, at the time of
calculation, borrowed from any financial institution if the terms of the
applicable credit agreement with the financial institution require such Borrower
to maintain any Excess Availability under this Agreement or otherwise condition
the borrowing on the existence or continuation of this Agreement.

Bank of America shall mean Bank of America, N.A. and any successors or assigns
thereof.

Bank Product Obligations shall mean all debts, liabilities and obligations now
owed or hereafter arising from or in connection with Bank Products.

Bank Product Provider: (a) Bank of America or any of its Affiliates; and (b) any
other Lender or Affiliate of a Lender that is providing a Bank Product, provided
such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, within 10 days following the later of the Closing Date or
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by the Loan
Documents, and to indemnify and hold harmless Agent against all claims in
connection with such provider’s Bank Product Obligations.

Bank Product Reserves shall mean all reserves for the Bank Products then
provided or outstanding which the Agent from time to time establishes in its
Permitted Discretion, or which the Agent establishes at the direction of one or
more Lenders if and for so long as Hypothetical Availability is 10% or less of
the Credit Facility Exposure.

Bank Products shall mean any one or more of credit cards services, ACH
Transactions, Hedge Agreements and Cash Management Services extended by either
(i) Bank of America or any affiliate of Bank of America in reliance on Bank of
America’s agreement to indemnify such affiliate, or (ii) in Agent’s sole, but
reasonable discretion, other Lenders; provided that Bank Products shall not
include its Excluded Swap Obligations.

Base Rate for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as determined on such day, plus 1.0%.

Base Rate Revolving Loan shall mean a Revolving Loan during any period in which
it bears interest at the Base Rate.

 

- 5 -



--------------------------------------------------------------------------------

Borrower and Borrowers shall mean Regional Management Corp., Regional Finance
Corporation of South Carolina, Regional Finance Corporation of Georgia, Regional
Finance Corporation of Texas, Regional Finance Corporation of North Carolina,
Regional Finance Corporation of Alabama, Regional Finance Corporation of
Tennessee, Regional Finance Company of New Mexico, LLC, Regional Finance Company
of Missouri, LLC, Regional Finance Company of Oklahoma, LLC, Regional Finance
Company of Georgia, LLC, RMC Financial Services of Florida, LLC, Regional
Finance Company of Louisiana, LLC, Regional Finance Company of Mississippi, LLC,
Regional Finance Company of Kentucky, LLC and Regional Finance Company of
Virginia, LLC.

Borrower Agent shall have the meaning ascribed to such term in Paragraph 2.21.

Borrower Materials: Borrowing Base Certificates, and other information, reports,
financial statements and other materials delivered by Borrowers hereunder, as
well as other Reports and information provided by Agent to Lenders.

Borrowing shall mean a borrowing hereunder consisting of Revolving Loans made on
the same day by Lenders to Borrowers, or by Bank of America in the case of a
Borrowing funded by Non-Ratable Loans, or by the Agent in the case of a
Borrowing consisting of an Agent Advance, or the issuance of Letters of Credit
hereunder.

Borrowing Base shall mean the sum of the Adjusted Tangible Net Worth of
Borrowers, plus all Subordinated Debt of Borrowers.

Borrowing Base Certificate shall have the meaning set forth in Paragraph 5.2(e).

Bulk Purchase shall mean a purchase of Contracts from any one seller, in a
single transaction or as part of an integrated series of transactions.

Business Day shall mean (a) any day that is not a Saturday, Sunday, or a day on
which banks in Charlotte, North Carolina or New York, New York, are required or
permitted to be closed, and (b) with respect to all notices, determinations,
fundings and payments in connection with LIBOR Revolving Loans, any day that is
a Business Day pursuant to clause (a) above and that is also a day on which
trading is carried on by and between banks in the London interbank market.

Capital Adequacy Regulation shall mean any guideline, request or directive of
any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

Cash Management Services shall mean any services provided to Borrowers in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automated clearinghouse, e-payable, electronic
funds transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

Certificate of Title shall mean the certificate of title or other evidence of
ownership of any vehicle issued by the appropriate Division of Motor Vehicles or
its counterpart in the jurisdiction in which the applicable Contract Obligor
resides.

 

- 6 -



--------------------------------------------------------------------------------

Change in Control shall mean, at any time and for any reason whatsoever, (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) that becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
as amended, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 30% or more of the
equity securities of Regional entitled to vote for members of the board of
directors or equivalent governing body of Regional on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right), (b) Regional ceases to own and
control 100% of the issued and outstanding voting stock of any of the other
Borrowers, or (c) any holder of voting equity of any Borrower (other than
Regional) is not a borrower or guarantor under this Agreement.

Change in Law shall mean the occurrence, after the date hereof, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.

Closing Date shall mean the date of the execution and delivery of this
Agreement.

Code shall mean the Uniform Commercial Code as adopted and in force in the state
of New York as from time to time in effect.

Collateral shall mean:

(a) all present and future Contracts and all payments thereunder in whatever
form, including cash, checks, notes, drafts, chattel paper (including, without
limitation, all tangible and electronic chattel paper), and other instruments
for the payment of money, together with any guaranties and security therefor,
and all of each Borrower’s books and records relating thereto (including,
without limitation, all computer records, computer programs, and computer source
codes);

(b) Security Documents relating to the Contracts, together with each Borrower’s
rights in the Property covered thereby and any policies of insurance insuring
such Property;

(c) all Goods, Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, General Intangibles, Instruments, Investment Property,
Letter of Credit Rights, Letters of Credit and money, and all oil and gas and
other minerals before extraction, of any Borrower in which any Lender receives a
security interest or which thereafter come into any Lender’s possession,
custody, or control (each defined term listed above and not otherwise defined
herein shall have the meaning ascribed to such term in the Uniform Commercial
Code in any such relevant jurisdiction);

 

- 7 -



--------------------------------------------------------------------------------

(d) all proceeds of insurance including, without limitation, property, casualty,
and title insurance, affecting the Contracts;

(e) all proceeds, property, property rights, privileges and benefits arising out
of, from the enforcement of, or in connection with the Contracts and Security
Documents, the property rights and the policies of insurance referred to above,
all credit balances in favor of any Borrower on any Lender’s books, and all
other general intangibles relating to or arising out of the Contracts;

(f) all Assigned Purchase Agreements;

(g) all deposit accounts into which proceeds of the Contracts and Assigned
Purchase Agreements are deposited; and

(h) all equity interests in any Borrower’s Subsidiaries (but not to exceed 65%
of the equity interests of any Subsidiaries organized or formed under the laws
of a jurisdiction other than the United States (or any state thereof) or the
District of Columbia);

provided, however, that the Collateral shall not include, in each case, any
Excluded Property of such Borrower or any Securitization Contracts.

Collateral Adjustment Percent shall mean, calculated as of the first day of each
month, the sum of the Past Due Percent, the Repossession Percent and the Net
Charge-Off Percent.

Collateral Assignment shall mean that certain Master Assignment of Purchase
Contracts as Collateral Security dated as of the date hereof executed and
delivered by each Borrower to Agent, to and for the benefit of Lenders,
assigning all Assigned Purchase Agreements, as may be amended from time to time.

Collection Account shall have the meaning ascribed to such term in subparagraph
5.2(a) herein.

Collection Account Agreements means, collectively, (i) that certain Deposit
Account Control Agreement dated February 13, 2012 entered into between
Borrowers, Agent, and Bank of America, as depository bank, as the same amended,
restated and supplemented from time to time, (ii) that certain Deposit Account
Control Agreement dated on or about April 24, 2012 entered into between
Borrowers, Agent, and Wells Fargo Bank, National Association, as depository
bank, as the same amended, restated and supplemented from time to time, and
(iii) any other deposit account control agreement, collection agreement or
similar agreement entered into by Borrowers and approved by Agent.

Commitment shall mean, at any time with respect to a Lender, the principal
amount set forth beside such Lender’s name under the heading “Commitment” on the
signature pages of this Agreement or any amendment to this Agreement, or on the
signature page of the Assignment and Acceptance pursuant to which such Lender
became a Lender hereunder in accordance with the provisions of Paragraph 11.2,
as such Commitment may be adjusted from time to time in accordance with the
provisions of Paragraph 11.2, and “Commitments” means, collectively, the
aggregate amount of the commitments of all of the Lenders.

 

- 8 -



--------------------------------------------------------------------------------

Commitment Increase Amount shall have the meaning ascribed to such term in
Paragraph 2.22 hereof.

Commodity Exchange Act shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

Compliance Certificate means a certificate, in form and substance satisfactory
to Agent, containing the calculations (in reasonable detail), evidencing
compliance with the financial covenants set forth in Section 8 hereof.

Contract Debtor shall mean each Person who is obligated to a Borrower to perform
any duty under or to make any payment pursuant to the terms of a Contract.

Contracts shall mean all of each Borrower’s right, title, and interest in and to
each presently existing, and hereafter arising, loan account, account, contract
right, Instrument, note, document, chattel paper, general intangible, and all
other forms of obligations owing to any Borrower, all rights of any Borrower to
receive payment thereof, together with all guarantees or other rights of any
Borrower obtained in connection therewith, and any collateral therefor.

Conversion/Continuation Date shall mean the date on which a Loan is converted
into, or continued as, a Base Rate Revolving Loan or a LIBOR Revolving Loan, as
the case may be.

Credit Facility Exposure shall mean the sum of (A) the aggregate outstanding
amount of all Revolving Loans and Pending Revolving Loans, plus (B) the
aggregate undrawn face amount of all outstanding Letters of Credit which the
Agent has caused to be issued or obtained for the Borrowers’ accounts.

Daily Balances shall mean the amount determined by taking the aggregate amount
of all Advances owed at the beginning of a given day, adding any new Advances
made or incurred on such date, and subtracting any payments or collections which
are deemed to be paid on such date under the provisions of this Agreement.

Debt shall mean, with respect to any Person, all liabilities, obligations and
indebtedness, whether or not contingent, (i) in respect of borrowed money or
evidenced by bonds, notes, debentures or similar instruments, (ii) representing
the balance deferred and unpaid of the purchase price of any property or
services (except any such balance that constitutes an account payable to a trade
creditor created, incurred, assumed or guaranteed by such Person in the ordinary
course of business of such Person in connection with obtaining goods, material
or services that is not overdue by more than ninety (90) days, unless being
contested in good faith), (iii) all obligations as lessee under leases which
have been, or should be, in accordance with GAAP recorded as capital leases
(subject to the last sentence of this definition), (iv) all reimbursement and
other obligations with respect to letters of credit, bankers’ acceptances and
surety bonds, whether or not matured, (v) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, and (vi) all obligations of such Person under
any Hedge Agreements. Notwithstanding

 

- 9 -



--------------------------------------------------------------------------------

anything to the contrary contained in this Agreement or in any other Loan
Document, any operating lease of Regional or any of its subsidiaries that was
recorded as an operating lease in accordance with GAAP, but which, because of a
change in GAAP is subsequently required to be recorded as a capital lease, shall
be deemed to be an operating lease for purposes of this Agreement and any other
Loan Document. For purposes hereof, the Securitization permitted under this
Agreement shall not constitute “Debt”.

Declined Share shall have the meaning ascribed to such term in Paragraph 2.22
hereof.

Default shall mean an event or condition the occurrence of which would, with a
lapse of time or the giving of notice or both, become an Event of Default.

Default Rate shall mean a fluctuating per annum interest rate at all times equal
to the sum of (a) the otherwise applicable Interest Rate plus (b) two percent
(2.0%). Each Default Rate shall be adjusted simultaneously with any change in
the applicable Interest Rate.

Defaulting Lender shall have the meaning specified in subparagraph 2.2(g)(ii).

Designated Jurisdiction means any country or territory that is the subject of
any Sanction.

Distribution shall mean, in respect of any corporation: (a) payment or making of
any dividend or other distribution of property in respect to the capital stock
of such corporation, other than distributions in capital stock of the same
class; or (b) the redemption or other acquisition of any capital stock of such
corporation (including for the purposes of Section 8.12 hereof only, any
repurchase of stock through the applicable market exchange).

Dollar and $ shall mean dollars in the lawful currency of the United States.

Eligible Assignee shall mean (a) a commercial bank, commercial finance company
or other asset based lender, having total assets in excess of $1,000,000,000.00;
(b) any Lender listed on the signature page of this Agreement; (c) any Affiliate
of any Lender; and (d) if an Event of Default exists, any Person reasonably
acceptable to the Agent.

Eligible Contracts shall mean only such Contracts which satisfy all of the
following requirements, as determined by Agent in its sole and absolute
discretion (and such other Contracts as Agent may allow as Eligible Contracts in
its sole and absolute discretion):

(a) have been validly assigned to Agent and strictly comply with all of such
Borrower’s warranties and representations contained herein and Agent has
received a first priority perfected security interest in and lien upon such
Contract;

(b) with respect to which the Contract Debtor is a resident of the continental
United States;

(c) with respect to which the Contract Debtor is not more than 59 days
contractually delinquent in making a payment scheduled thereunder;

 

- 10 -



--------------------------------------------------------------------------------

(d) neither Borrower nor the Contract Debtor is otherwise in default under the
terms of the Contract (e.g., the Property which is the subject to the related
Security Documents is not then subject to or in the process of being
repossessed);

(e) are not subject to any defense, counterclaim, offset, discount, or
allowance;

(f) (i) are secured by Property located solely in the continental United States
or (ii) if unsecured, (A) the aggregate value of such unsecured Contracts does
not exceed 5% of the total value of all Eligible Contracts and (B) such
unsecured Contracts shall only remain Eligible Contracts if, upon a refinancing
thereof, such unsecured Contracts are then secured by Property located solely in
the continental United States;

(g) the terms of the Contract and Security Documents and all related documents
and instruments comply in all respects with all applicable laws;

(h) all documents relating to the Contract, including those between any Borrower
and the Contract Debtor, have been executed, are satisfactory to Agent, and
originals are to be readily available to Agent in the files of Borrowers;

(i) the Contract Debtor is not an Affiliate or employee of any Borrower;

(j) the creditworthiness of the Contract Debtor is acceptable to Agent. Without
limiting the generality of the foregoing, the Contract Debtor’s creditworthiness
and the terms of the Contract shall conform to Borrowers’ credit guidelines;

(k) the Contract meets all of the criteria set forth in Borrower’s credit
guidelines. Borrowers’ credit guidelines shall be written and shall state in
detail the credit criteria used by Borrowers in determining the creditworthiness
of Contract Debtors and the required structure and collateral for the Contract
for both Contracts originated by Borrowers and/or originated by third parties
and purchased by Borrowers. The guidelines shall be reasonably satisfactory to
Agent. Borrowers shall not change the guidelines without prior notice to and the
written consent of Agent;

(l) the Contract Debtor is not the subject of a bankruptcy or insolvency
proceeding, is not subject to Sanctions and is not on any specially designated
nationals list maintained by OFAC;

(m) the collateral securing the Contract has not been repossessed by, or
otherwise delivered to, any Borrower or its agent;

(n) (i) if such Contract is a Small Loan Contract, it has not been subject to
any payment extension and (ii) if such Contract is not a Small Loan Contract, it
has not been subject to three (3) or more payment extensions within any twelve
month period;

(o) the first scheduled payment pursuant to the terms of the Contract is due
within forty-five (45) days following the execution of the Contract and all
other payments are scheduled to be made on the same day of each consecutive
monthly period thereafter (and shall not include any balloon payment at
maturity), all as acceptable to Agent and described in the original Contract;

 

- 11 -



--------------------------------------------------------------------------------

(p) (1) such Contract does not represent a type of loan commonly called a “pay
day loan” in which any Borrower holds a personal check from the Contract Debtor
for payment of such loan or (2) such Contract does not represent an “internet
loan” in which any Borrower holds a note/loan existing only in a computer system
and not in any physical form;

(q) such Contract, if an automobile purchase financing contract or loan, has an
original term of not more than 72 months for any such Contract; provided, that
no more than 15% of the aggregate value of all Eligible Contracts may have an
original term of more than 60 months;

(r) such Contract, if an automobile purchase financing contract or loan, the
Borrower shall have obtained a Certificate of Title reflecting it as the owner
of any vehicle subject to the Contract within 120 days following execution of
such Contract, and such Contract is secured by a first priority, perfected
interest in such vehicle;

(s) if the Contract includes sums representing the financing of “extended
warranty plans,” such plans are (i) in compliance with all applicable laws,
including any special insurance laws relating thereto, and (ii) underwritten by
(A) a major automobile manufacturer, or an affiliate thereof, or (B) an
independent and financially sound insurance company;

(t) such Contract, if an automobile purchase financing contract or loan (i) has
a cash advance component of less than $27,500.00 or (ii) if such cash advance
component is greater than $27,500.00, then no more than 10% of the aggregate
value of all Eligible Contracts shall contain cash advance components greater
than $27,500.00;

(u) reserved;

(v) if such Contract is secured by a mobile home, the maximum amount of such
Contracts shall not exceed $400,000.00 in the aggregate;

(w) such Contract is not a Securitization Contract or any collateral pledged by
the Special Purpose Subsidiary in the Securitization; except if such Contract
was repurchased by, or reassigned to, a Borrower from the Securitization and
such Contract is approved by the Agent in its sole discretion; and

(x) such Contract, if purchased by a Borrower, is fully paid and the seller
thereof retains no rights whatsoever thereto.

ERISA means the Employee Retirement Income Security Act of 1974, as amended and
supplemented from time to time.

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with any Borrower or guarantor within the meaning of
Section 414(b) or (c) of the IRS Code (and Sections 414(m) and (o) of the IRS
Code for purposes of provisions relating to Section 412 of the IRS Code).

 

- 12 -



--------------------------------------------------------------------------------

ERISA Event means (a) with respect to a Pension Plan, any of the events set
forth in Section 4043(c) of ERISA, other than events for which the 30 day notice
period has been waived; (b) a withdrawal by any Borrower or guarantor or ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Borrower
or guarantor or ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) the determination that any Pension Plan
or Multiemployer Plan is considered an at risk plan or a plan in critical or
endangered status under the Code, ERISA or the Pension Protection Act of 2006;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.

Event of Default shall mean any event or condition described in Paragraph 10.1.

Excess Availability shall mean as of the date of determination the remainder of
(a) the lesser of (i) Borrowers’ Availability and (ii) the Total Credit
Facility, minus (b) the unpaid amount of Loans then outstanding.

Excluded Property: (a) leasehold interests in real property with respect to
which any Borrower is a tenant or subtenant; (b) any asset or property right of
any nature (other than any Contract) if the grant of such security interest
shall constitute or result in (i) the abandonment, invalidation or
unenforceability of such asset or property right or the loss of use of such
asset or property right or (ii) a breach, termination or default under any
lease, license, permit, contract or agreement or General Intangible (as defined
in the Code), other than to the extent that any such restriction or term would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Code (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity, to which any Borrower is party; (c) any asset or property right of any
nature (other than any Account) to the extent that any applicable law or
regulation prohibits the creation of a security interest thereon (other than to
the extent that any such law or regulation would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Code (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law or principles of equity); (d) any “intent to use” trademark applications for
which a statement of use has not been filed (but only until such statement has
been filed); (e) Securitization Contracts and (f) the equity interests of the
Special Purpose Subsidiary; provided that, notwithstanding anything to the
contrary in the immediately preceding sentence, (i) with respect to clauses
(b) and (c) above, in the event of the termination or elimination of any such
restriction contained in such agreement, applicable law or regulation to the
extent sufficient to permit any Excluded Property to become Collateral
hereunder, a security interest shall be automatically and simultaneously granted
hereunder in such Excluded Property, and the Excluded Property automatically and
simultaneously shall be deemed to be assigned and pledged to Lender and shall be
included as Collateral hereunder and (ii) “Excluded Property” shall not include
any proceeds, products, substitutions or replacements of any Excluded Property
(unless such proceeds, products, substitutions or replacements would constitute
Excluded Property).

 

- 13 -



--------------------------------------------------------------------------------

Excluded Swap Obligation shall mean with respect to an obligor, each Swap
Obligation as to which, and only to the extent that, such obligor’s guaranty of
or grant of a Lien as security for such Swap Obligation is or becomes illegal
under the Commodity Exchange Act because the obligor does not constitute an
“eligible contract participant” as defined in the act (determined after giving
effect to any keepwell, support or other agreement for the benefit of such
obligor and all guarantees of Swap Obligations by other obligors) when such
guaranty or grant of Lien becomes effective with respect to the Swap Obligation.
If a Hedge Agreement governs more than one Swap Obligation, only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable obligor.

Excluded Taxes shall mean (1) taxes imposed on or measured by the overall net
income or gross receipts of the Agent or a Lender, franchise taxes, or any
similar taxes assessed pursuant to the laws of the jurisdiction in which the
Agent or such Lender is organized, the jurisdiction in which such Agent’s or
Lender’s Lending Office or principal executive office is located or any
jurisdiction in which the Agent or such Lender is engaged in a trade or business
or, in each case, any subdivision thereof or therein and (2) any Taxes imposed
on any “withholdable payment” payable to such recipient as a result of the
failure of such recipient to satisfy the applicable requirements as set forth in
FATCA (or any amended or successor version of FATCA that is substantively
comparable).

Existing Loan Agreement shall have the meaning set forth in the Recitals hereto.

FATCA shall mean Sections 1471 through 1474 of the Code (including any amended
or successor version if substantively comparable and not materially more onerous
to comply with), and any agreements entered into pursuant to Section 1471(b)(1)
of the Code.

Federal Funds Rate (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

Federal Reserve Board shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.

Fee Letters shall mean those certain letter agreements dated the date hereof,
with respect to certain fees payable to Agent and/or Lenders.

Fiscal Year shall mean each fiscal year of a Borrower, each such fiscal year
ending on December 31.

 

- 14 -



--------------------------------------------------------------------------------

Foreign Lender shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

Foreign Plan means any employee benefit plan or arrangement (a) maintained or
contributed to by any Borrower or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Borrower or Subsidiary.

Funding Date shall mean the date on which a Borrowing occurs.

GAAP shall mean generally accepted accounting principles in the United States of
America consistently applied.

Governmental Authority: shall mean any nation or government, any federal, state,
local, foreign or other agency, quasi-agency, authority, body, commission,
court, instrumentality, political subdivision, central bank (or similar monetary
or regulatory authority), or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
for any governmental, judicial, investigative, regulatory or self-regulatory
authority (including, without limitation, the Consumer Financial Protection
Bureau, the Financial Conduct Authority, the Prudential Regulation Authority and
any supra-national bodies such as the European Union or European Central Bank,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing).

Gross Contract Payments shall mean, as of the date of determination, with
respect to a Contract the outstanding balance thereof including all unearned
interest, fees, and charges owing by the Contract Debtor.

Guarantor shall mean, individually and collectively, any Person guaranteeing the
Obligations of Borrowers including, without limitation, Credit Recovery
Associates and Upstate Motor Company.

Guaranty shall mean the guaranty of any Person guaranteeing payment and/or
performance of the Obligations.

Hedge Agreement shall mean (i) any agreement, including the terms and conditions
incorporated by reference in such agreement, which is (a) an interest rate swap,
option, future, or forward agreement, including a rate floor, rate cap, rate
collar, cross-currency rate swap, and basis swap; (b) a spot, same day-tomorrow,
tomorrow-next, forward, or other foreign exchange, precious metals, or other
commodity agreement; (c) a currency swap, option, future, or forward agreement;
(d) an equity index or equity swap, option, future, or forward agreement; (e) a
debt index or debt swap, option, future, or forward agreement; (f) a total
return, credit spread or credit swap, option, future, or forward agreement;
(g) a commodity index or a commodity swap, option, future, or forward agreement;
(h) a weather swap, option, future, or forward agreement; (i) an emissions swap,
option, future, or forward agreement; or (j) an inflation swap, option, future,
or forward agreement; (ii) any agreement or transaction that is similar to any
other agreement or transaction referred to in this paragraph and that (x) is of
a type that has been, is presently, or in the future becomes, the subject of
recurrent dealings in the swap or other derivatives markets (including terms and
conditions incorporated by reference therein); and (y) is

 

- 15 -



--------------------------------------------------------------------------------

a forward, swap, future, option, or spot transaction on one or more rates,
currencies, commodities, equity securities, or other equity instruments, debt
securities or other debt instruments, quantitative measures associated with an
occurrence, extent of an occurrence, or contingency associated with a financial,
commercial, or economic consequence, or economic or financial indices or
measures of economic or financial risk or value; (iii) any combination of
agreements or transactions referred to in this subparagraph; (iv) any option to
enter into an agreement or transaction referred to in this subparagraph; (v) a
master agreement that provides for an agreement or transaction referred to in
clauses (i), (ii), (iii), or (iv) of this paragraph, together with all
supplements to any such master agreement, and without regard to whether the
master agreement contains an agreement or transaction that is not a swap
agreement under this paragraph, except that the master agreement shall be
considered to be a swap agreement under this paragraph only with respect to each
agreement or transaction under the master agreement that is referred to in
clauses (i), (ii), (iii), or (iv) of this paragraph; or (vi) any security
agreement or arrangement or other credit enhancement related to any agreements
or transactions referred to in clauses (i) through (v), including any guarantee
or reimbursement obligation by or to a swap participant or financial participant
in connection with any agreement or transaction referred to in any such clause,
but not to exceed the damages in connection with any such agreement or
transaction, measured in accordance with section 562 of the Bankruptcy Code, 11
U.S.C. §§101 et seq., as amended from time to time.

Hypothetical Availability shall mean an amount, as of any date of determination,
equal to the difference obtained by subtracting: (a)(i) the Credit Facility
Exposure, plus (ii) the sum of the Bank Borrowing Reserve and the Bank Product
Reserve, from (b) the product obtained by multiplying the Advance Rate by the
aggregate amount of all Eligible Contracts as of such date.

Increasing Lender shall have the meaning ascribed to such term in Paragraph 2.22
hereof.

Indemnified Taxes shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrowers under this Agreement and
(b) Other Taxes.

Instruments shall have the same meaning as given to that term in the Code, and
shall include all negotiable instruments, notes secured by mortgages or trust
deeds, and any other writing which evidences a right to the payment of money and
is not itself a security agreement or lease, and is of a type which is, in the
ordinary course of business, transferred by delivery with any necessary
endorsement or assignment.

Intercreditor Agreement shall mean an intercreditor agreement, in form and
substance satisfactory to the Agent, entered into by the Agent, the Borrowers
and the applicable party in a Securitization, as such Intercreditor Agreement
may be amended, restated or otherwise modified and in effect from time to time,
among the Persons then party thereto.

Interest Period shall mean, as to any LIBOR Revolving Loan, the period
commencing on the Funding Date of such Loan or on the Conversion/Continuation
Date on which the Loan is converted into or continued as a LIBOR Revolving Loan,
and ending on the date one, two, three, four or six months thereafter as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:

 

- 16 -



--------------------------------------------------------------------------------

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period pertaining to a LIBOR Revolving Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;

(c) no Interest Period for any LIBOR Revolving Loan shall extend beyond the
Maturity Date.

Interest Rate shall mean each or any of the interest rates, including the
Default Rate, set forth in Paragraph 2.5.

IRS Code shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute, and regulations promulgated thereunder.

Legal Action shall mean any judicial action, suit, or proceeding at law, in
equity or before any Governmental Authority.

Lender and Lenders shall have the meanings specified in the introductory
paragraph hereof and shall include the Agent to the extent of any Agent Advance
outstanding and Bank of America to the extent of any Non-Ratable Loan
outstanding; provided that no such Agent Advance or Non-Ratable Loan shall be
taken into account in determining any Lender’s Pro Rata Share.

Lending Office shall mean the office or offices of any Lender specified as its
“Lending Office” or “Domestic Lending Office” or “LIBOR Lending Office” or such
other office or offices as any Lender may from time to time notify Borrowers.

Letter of Credit Subfacility shall mean $3,000,000.00.

Letter of Credit Fee shall have the meaning specified in Paragraph 2.19.

Letter of Credit Issuer shall mean Bank of America and any Affiliate of Bank of
America that issues any Letter of Credit pursuant to this Agreement.

Letters of Credit shall have the meaning specified in subparagraph 2.18(a).

LIBOR shall mean for any Interest Period with respect to a LIBOR Revolving Loan,
the per annum rate of interest (rounded up, if necessary, to the nearest 1/8th
of 1% and in no event less than zero), determined by Agent at approximately
11:00 a.m. (London time) two Business Days prior to commencement of such
Interest Period, for a term comparable to such Interest Period, equal to the
London Interbank Offered Rate, or comparable or successor rate approved by
Agent, as published on the applicable Reuters screen page (or other commercially
available source designated by Agent from time to time); provided, that any
comparable or successor rate shall be applied by Agent, if administratively
feasible, in a manner consistent with market practice.

 

- 17 -



--------------------------------------------------------------------------------

LIBOR Revolving Loan shall mean a Revolving Loan during any period in which it
bears interest at LIBOR.

Lien shall mean any mortgage, lien, pledge, charge, conditional sale or other
title retention agreement, security interest, attachment, levy or other
encumbrance of any kind, in any case whether consensual or non-consensual. Such
term shall include the filing of any UCC financing statements naming any
Borrower as “debtor” if such filing is made by, or is authorized or permitted
by, such Borrower.

Loan shall mean all indebtedness and loans owed by Borrowers to Agent and
Lenders arising under this Agreement, the Notes and the Letters of Credit.

Loan Account shall have the meaning specified in subparagraph 13.17(g).

Loan Documents shall mean this Agreement, the Notes, the Letters of Credit and
the applications therefor, the Guaranties, the Pledges, the Collateral
Assignment, the Fee Letters, the Intercreditor Agreement, the Collection Account
Agreements, Compliance Certificates, and all other agreements, instruments, and
documents heretofore, now or hereafter evidencing, securing, guaranteeing or
otherwise relating to the Obligations, the Collateral, the security interest in
the Collateral, or any other aspect of the transactions contemplated by this
Agreement.

Majority Lenders shall mean at any date of determination (a) Lenders whose Pro
Rata Shares aggregate more than sixty-six and two-thirds percent (66-2/3%) as
such percentage is determined under the definition of Pro Rata Share set forth
herein; or (b) in the event there are only two (2) Lenders under this Agreement,
both Lenders.

Management Incentive Plan shall mean each of the Regional Management Corp. 2007
Management Incentive Plan, the Regional Management Corp. 2011 Stock Incentive
Plan, the Regional Management Corp. 2015 Long-Term Incentive Plan and the
Regional Management Corp. Annual Incentive Plan, and each management incentive
plan adopted by the board of directors, board of managers or similar body of any
Borrower and designed to attract and retain management and employees of the
Borrowers; provided, that such plan is commercially reasonable given the market
capitalization of the Borrowers and their Subsidiaries, taken as a whole.

Maturity Date shall have the meaning specified in Paragraph 3.1.

Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower, guarantor or ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

Net Balance shall mean, as of the date of determination, the Gross Contract
Payments of Contract less all unearned interest, fees, and charges owing by the
Contract Debtor.

 

- 18 -



--------------------------------------------------------------------------------

Net Charge-Offs shall mean the aggregate amount of all unpaid payments due under
Contracts which have been charged off by the Borrowers during such period, as
reduced by the amount of all cash recoveries with respect to Contracts which had
been charged off during previous periods or during such period.

Net Charge-Off Percent shall mean the annualized percent, calculated as of the
first day of each month, equal to (a) the aggregate amount of all Net
Charge-Offs during each of the three (3) months immediately preceding the date
of calculation, multiplied by four, divided by (b) the aggregate amount of the
Net Balances owing under all Contracts outstanding as of the last day of each of
the previous three (3) months divided by three. For example, if the Borrowers
charged off $10,000.00 each month for three (3) months and if the aggregate Net
Balances outstanding at the end of the previous three (3) months was
$1,000,000.00 for two (2) months and $1,200,000.00 for one (1) month, the Net
Charge-Off Percent would be eleven and two-tenths percent (11.2%) ($120,000.00
(being $30,000.00 multiplied by 4)/$1,066,667.00).

Net Income shall mean, with respect to any fiscal period of Borrowers,
Borrowers’ and their Subsidiaries’ consolidated net income (excluding any net
income of Subsidiaries that are not Guarantors), as determined in accordance
with GAAP and reported on the financial statements for such period, but
excluding any and all of the following included in such determination of net
income (without duplication): (a) gain or loss arising from the sale of capital
assets, such as property, plant and equipment; (b) gain or loss arising from any
write-up or write-down in the book value of any asset in the ordinary course of
business (excluding Contracts); (c) earnings or losses of any corporation
acquired by any Borrower in any manner, to the extent realized by such other
corporation prior to the date of acquisition; (d) earnings of any business
entity in which any Borrower has an ownership interest or of any Subsidiary that
is not also a Guarantor unless (and only to the extent) such earnings shall
actually have been received by any Borrower in the form of cash distributions;
(e) earnings or losses of any Person to which assets of any Borrower shall have
been sold, transferred, or disposed of, or into which any Borrower shall have
been merged or which has been a party with Borrower to any consolidation or
other form of reorganization, prior to the date of such transaction; (f) gain or
loss arising from the acquisition of any debt or equity security of any Borrower
or from cancellation or forgiveness of debt; (g) gain or loss arising from
extraordinary items, as determined in accordance with GAAP, or from any other
one-time or nonrecurring transaction; (h) non-cash gain or loss; (i) any actual
taxes paid by or on behalf of any Borrower or its Subsidiaries; (j) any net
income or gain or loss (without duplication) (i) from the disposition of any
discontinued operations, including but not limited to Upstate Motor Company and
(ii) from the discontinued operations of Upstate Motor Company incurred prior to
the date such discontinued operations are sold; (k) restructuring charges
approved by Agent in its Permitted Discretion; and (l) amortization of
intangibles, including but not limited to financing costs, goodwill and the
effects of purchase accounting.

Non-Ratable Loans shall have the meaning specified in subparagraph 2.2(h).

Notes shall mean, collectively, all promissory notes executed and delivered by
Borrowers to Lender pursuant to this Agreement, as the same may be amended,
extended, increased, supplemented or otherwise modified from time to time.

Notice of Borrowing shall have the meaning specified in subparagraph 2.2(b)(1).

 

- 19 -



--------------------------------------------------------------------------------

Notice of Conversion/Continuation shall have the meaning specified in
subparagraph 2.6(b).

Obligations shall mean all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by Borrowers to Agent and/or any
Lender arising under or pursuant to this Agreement or any of the other Loan
Documents, whether or not evidenced by any note, or other instrument or
document, whether arising from an extension of credit, opening of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, whether direct
or indirect, absolute or contingent, due or to become due, primary or secondary,
as principal or guarantor, and including all principal, interest, charges,
expenses, fees, attorneys’ fees, filing fees and any other sums chargeable to
Borrowers hereunder or under any of the other Loan Documents. “Obligations”
includes, without limitation, (a) all debts, liabilities, and obligations now or
hereafter arising from or in connection with the Letters of Credit and (b) all
Bank Product Obligations; provided, that Obligations shall not include Excluded
Swap Obligations.

OFAC means Office of Foreign Assets Control of the U.S. Treasury Department.

Other Loss Reserve Percent shall mean, calculated as of the first day of each
month, the percent obtained by dividing (i) the sum of (A) the aggregate amount
of Net Charge Offs for all Contracts other than Small Loan Contracts, and
(B) all Contracts, with respect to which any payment due thereunder is 180 or
more days contractually delinquent, as determined on a contractual basis, or
were secured by a Lien on Property which has been repossessed for 120 days or
more, during each of the twelve (12) months immediately preceding the date of
calculation, by (ii) the average aggregate amount of the Net Balance owing under
such Contracts outstanding as of the last day of each of the previous twelve
(12) months. For example, $10,000.00 of the above Contracts were charged off
each month for twelve (12) months and if the aggregate Net Balance outstanding
at the end of the previous twelve (12) months was $2,000,000.00 for eight
(8) months and $2,500,000.00 for four (4) months ($120,000.00/$2,166,667.00
(being $26,000,000.00 divided by 12)), the Other Loss Reserve Percent would be
5.54%.

Other Taxes shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies (but excluding any
tax, charge or levy that constitutes Excluded Taxes) which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

Participant shall mean any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

Past Due Percent shall mean the percent, calculated as of the first day of each
month, equal to (a) the aggregate amount of Gross Contract Payments owing under
all Contracts (excluding Contracts charged-off), as to which any portion of an
installment due thereunder is thirty (30) days or more past due as determined on
a contractual basis as of the last day of each of the three (3) months
immediately preceding the date of calculation, divided by (b) the aggregate
amount of Gross Contract Payments owing under all Contracts (excluding Contracts
charged-off) as of the last day of each of the three (3) months immediately
preceding the date of

 

- 20 -



--------------------------------------------------------------------------------

calculation. For example, if, as of the last day of the previous three months
the Gross Contract Payments were $1,000,000.00, $1,250,000.00 and $1,500,000.00
and on the same date the amount of Gross Contract Payments that were more than
thirty (30) days past due was $100,000.00, $150,000.00 and $150,000.00, the Past
Due Percent would be ten and two-thirds percent (10-2/3%)
($400,000.00/$3,750,000.00).

Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended and in effect from time to time.

PBGC means the Pension Benefit Guaranty Corporation.

Pending Revolving Loans shall mean, at any time, the aggregate principal amount
of all Revolving Loans requested in any Notice(s) of Borrowing received by Agent
which have not yet been advanced.

Pension Plan means any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Borrower, guarantor or
ERISA Affiliate or to which the any Borrower, guarantor or ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the preceding five plan years.

Permitted Acquisition: any acquisition of property so long as (a) no Default or
Event of Default exists or is caused thereby; (b) such acquisition is
consensual; (c) the assets, business or Person being acquired is useful or
engaged in the business of Borrowers or a business reasonably related thereto,
is located or organized within the United States, and had positive earnings
before interest, income taxes, depreciation and amortization for the 12 month
period most recently ended; (d) no Debt or Liens are assumed or incurred; (e) on
a pro forma basis for sixty (60) days prior to and immediately after giving
effect to any such Permitted Acquisition, Hypothetical Availability is equal to
or greater than 15% of the Credit Facility Exposure, (f) Agent shall have
received all material acquisition documentation, in form and substance
satisfactory to the Agent, pursuant to which such acquisition is to be
consummated, and such acquisition shall be consummated on the executed versions
of such documentation so provided; (g) the Borrowers shall have executed or
caused to be executed any amendments to the Loan Documents (and any additional
documents) reasonably necessary for all surviving operating entities and
subsidiaries to be joined as borrowers and/or guarantors (as determined by
Agent) under the Loan Documents if so required hereunder, in form and substance
required by Agent in its Permitted Discretion; (h) if the Contracts acquired in
connection with such Permitted Acquisition are proposed to be included in
Eligible Contracts, the Agent shall have conducted an audit and field
examination of such Contracts to its satisfaction in its sole discretion; and
(j) Borrowers deliver to Agent, at least 10 Business Days prior to such
Acquisition, copies of all material agreements relating thereto and a
certificate, on behalf of the Borrowers, in form and substance satisfactory to
Agent, stating that such acquisition is a “Permitted Acquisition” and
demonstrating compliance with the foregoing requirements.

Permitted Debt shall have the meaning ascribed to such term in Paragraph 8.6
hereof.

 

- 21 -



--------------------------------------------------------------------------------

Permitted Discretion shall mean a determination made in the exercise, in good
faith, of reasonable business judgment (from the perspective of a secured,
asset-based lender)

Permitted Liens shall mean the following Liens (a) Liens, whether presently
existing or created hereafter, pursuant to the Loan Documents or Liens in favor
of Agent; (b) Liens for taxes or assessments or other governmental charges or
levies not yet due and payable or which are being contested in accordance with
Paragraph 8.1, (c) workers’, mechanics’, suppliers’, carriers’, warehousemen’s
or other similar Liens (i) arising in the ordinary course of business or
(ii) securing obligations being contested in accordance with Paragraph 8.1,
(d) Liens arising in respect of leases and subleases, (e) landlord’s liens
arising by operation of law, (f) purchase money Liens on assets acquired by any
Borrower or any of its Subsidiaries in the ordinary course of its business to
secure the purchase price of such asset or Debt incurred solely for the purpose
of financing the acquisition of such asset, (g) deposits and pledges of cash
securing (i) obligations incurred in respect of workers’ compensation,
unemployment insurance, social security or other forms of governmental insurance
or benefits, (ii) the performance of bids, tenders, leases, contracts (other
than for the repayment of borrowed money) and statutory obligations or
(iii) obligations on surety, appeal or performance bonds, (h) easements, zoning
restrictions, licenses, covenants and similar encumbrances on real property and
minor irregularities in the title thereto that do not (i) secure obligations for
the payment of money or (ii) materially impair the value of such property or its
use in the normal conduct of business, (i) liens in favor of collecting banks
arising from the endorsement of negotiable instruments for deposit or collection
in the ordinary course of business, (j) the title of a lessor or sublessor to
lease property under any lease, (k) Liens with respect to capitalized lease
obligations, (l) Liens described on Schedule 7.9, and (m) purported Liens
evidenced by the filing of precautionary UCC financing statements relating
solely to the Special Purpose Subsidiary, Securitization Contracts and proceeds
thereof, provided that the holders or beneficiaries thereof are parties to or
bound by the Intercreditor Agreement.

Permitted Refinancings shall mean, with respect to any Debt other than with
respect to the Securitization, any refinancing thereof; provided, however, that
(i) no Event of Default shall have occurred and be continuing or would arise
therefrom, (ii) any such refinancing Debt shall (a) not be on financial and
other terms that are materially more onerous in the aggregate than the Debt
being refinanced and shall not have defaults, rights or remedies materially more
burdensome in the aggregate to the obligor than the Debt being refinanced,
(b) not have a stated maturity or Weighted Average Life to Maturity that is
shorter than the Debt being refinanced, (c) be at least as subordinate to the
Obligations as the Debt being refinanced (and unsecured if the refinanced Debt
is unsecured), and (d) be in a principal amount that does not exceed the
principal amount so refinanced, plus all accrued and unpaid interest thereon,
plus the stated amount of any premium and other payments required to be paid in
connection with such refinancing pursuant to the terms of the Debt being
refinanced, plus the amount of reasonable expenses of Borrowers or any of its
Subsidiaries incurred in connection with such refinancing, and (iii) the sole
obligors and/or guarantors on such Debt shall not include any Person other than
the obligors and/or guarantors on such Debt being refinanced.

Permitted Securitization Transfer means the sale of Securitization Contracts,
the aggregate principal amounts of which do not exceed the Securitization
Approved Amount.

 

- 22 -



--------------------------------------------------------------------------------

Person shall mean any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, or any other entity.

Plan means any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by a Borrower or guarantor or, with respect to any such plan
that is subject to Section 412 of the IRS Code or Title IV of ERISA, an ERISA
Affiliate.

Platform has the meaning set forth in Paragraph 13.5(c) hereof.

Pledge shall mean a pledge agreement executed by any Borrower or Guarantor, as
security for payment and/or performance of the Obligations.

Prime Rate means the rate of interest announced by Bank of America from time to
time as its prime rate. Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

Pro Rata Share shall mean, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding or the Commitments have
expired, a fraction (expressed as a percentage), the numerator of which is the
amount of Obligations owed to such Lender and the denominator of which is the
aggregate amount of the Obligations owed to the Lenders, in each case giving
effect to a Lender’s participation in Non-Ratable Loans and Agent Advances.

Property shall mean the personal and any real property described in the Security
Documents which secure the obligations of a Contract Debtor under a Contract.

Qualified ECP means an obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

Register shall have the meaning specified in Paragraph 11.2(c).

Regulatory Event means either: (a) a “Level One Regulatory Event”, which shall
mean the formal commencement by written notice by any Governmental Authority of
any Legal Action, inquiry or investigation against any of the Borrowers, any
servicer or asset manager of their respective or collective portfolios of
Contracts or any of their respective Affiliates denying its authority to
originate, hold, own, service, collect or enforce any Contract, which inquiry,
investigation, legal action or proceeding is not released or terminated within
180 calendar days of commencement thereof; or (b) a “Level Two Regulatory
Event”, which shall mean the issuance or entering of any stay, cease and desist
order, injunction, temporary restraining order, or other judicial or
non-judicial sanction (other than the imposition of a monetary fine), against
any of the Borrowers, any servicer or asset manager of their respective or
collective portfolios of Contracts or any of their respective Affiliates for
material violations of applicable law regarding the originating, holding,
pledging, collecting, servicing or enforcing of any Contracts that would
reasonably be expected to have a material adverse effect on the business or
condition (financial or otherwise) of the Borrowers and their Subsidiaries taken
as a whole.

 

- 23 -



--------------------------------------------------------------------------------

Related Fund shall mean with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

Repossession Percent shall mean the percent, calculated as of the first day of
each month, equal to (a) the repossession value of all Property which the
Borrowers have repossessed and which, as of the last day of the month
immediately preceding the date of calculation, was reflected as an asset on the
Borrowers’ books divided by (b) the Net Balance owing under all Contracts
(excluding Contracts charged-off) outstanding as of the last day of that month.
For example, if ten (10) Properties having a total repossession value of
$50,000.00 had at any time been repossessed by Borrowers and were reflected as
assets on the books of Borrowers at the end of the month and the Net Balance was
$2,000,000.00 at the end of such month, the Repossession Percent would be two
and one-half percent (2-1/2%) ($50,000.00/$2,000,000.00).

Required Lenders shall mean at any time (a) Lenders whose Pro Rata Shares
aggregate more than fifty-one percent (51%) as such percentage is determined
under the definition of Pro Rata Share set forth herein; or (b) in the event
there are only two (2) Lenders under this Agreement, both Lenders; or (c) in the
event Bank of America’s Pro Rata Share exceeds fifty-one percent (51%), Bank of
America plus one other Lender.

Requirement of Law shall mean, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

Revolving Loans shall have the meaning specified in Paragraph 2.2 and includes
each Agent Advance and Non-Ratable Loan.

RMC Reinsurance shall mean RMC Reinsurance, Ltd., a Turks and Caicos Islands
company.

Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

Securitization means the one-time securitization or similar transaction approved
by the Agent in writing, (a) pursuant to which, among other things, a Borrower
or Borrowers make Permitted Securitization Transfers to a Special Purpose
Subsidiary pursuant to purchase and sale agreements or similar agreements
(collectively with all indentures or other material documents and agreements
executed in connection with a securitization or related thereto, the
“Securitization Documents”) among such Borrower or Borrowers, such Special
Purpose Subsidiary and other Persons under such securitization (which
Securitization Documents shall be in form and substance satisfactory to Agent
and shall not contravene any terms, covenants or provisions of this Agreement),
and (b) which is subject to the Intercreditor Agreement by each applicable party
in such Securitization; provided that with respect to the sale or transfer of

 

- 24 -



--------------------------------------------------------------------------------

Contracts pursuant to the Securitization, (i) the Borrowers have provided to
Agent certified true copies of all related Securitization Documents (or other
material documents delivered in connection therewith), which shall be deemed to
be confidential when delivered, (ii) the Borrowers have provided to Agent an
opinion of Borrower’s counsel regarding the enforceability of the Intercreditor
Agreement; (iii) such Permitted Securitization Transfer shall not involve any
recourse to the selling Borrower(s) or any other Borrower or any of their
Subsidiaries (other than the Special Purpose Subsidiary) for any reason other
than repurchases of non-eligible receivables and related assets solely as a
result of a breach by such selling Borrower(s) of a representation or warranty
with respect thereto under the Securitization Documents, (iv) the Agent shall be
reasonably satisfied that the terms of the Securitization and Securitization
Documents are (in the good faith understanding of the Agent) consistent with
those prevailing in the market for similar transactions involving a receivables
originator/servicer of similar credit quality and a receivables pool of similar
characteristics, and (v) the Securitization Documents shall not be amended or
modified in any material respect without the prior written approval of Agent.

Securitization Approved Amount means up to $100,000,000.00 or such greater
amount approved in writing by the Lenders.

Securitization Contracts means Contracts that are direct automobile loans or
simple interest motor vehicle retail installments sales contracts secured by new
or used automobile, light truck, minivan, sport utility or other passenger
vehicles (excluding motorcycles), as listed on a schedule to be delivered to and
approved by Agent at the time of the Securitization, but excluding any such
Contracts that have been repurchased, reassigned or transferred to a Borrower,
with the prior consent of the Agent.

Securitization Documents has the meaning set forth in the definition of
Securitization.

Security Documents shall mean all security agreements, chattel mortgages, deeds
of trust, mortgages, or other security instruments or agreements of every type
and nature securing the obligations of a Contract Debtor under a Contract.

Settlement and Settlement Date shall have the meanings specified in subparagraph
2.2(j)(i).

Small Contracts Reserve Percent shall mean, calculated as of the first day of
each month, the percent obtained by dividing (i) sum of (A) the aggregate amount
of Net Charge Offs for Small Loan Contracts, (B) to the extent non-duplicative
of (A), Small Loan Contracts with respect to which any payment due thereunder is
180 or more days delinquent, as determined on a contractual basis, (C) all
Contracts which were secured by a Lien on Property which has been repossessed
for 120 days or more, during each of the eight (8) months immediately preceding
the date of calculation, by (ii) the average aggregate amount of the Net Balance
owing under such Contracts outstanding as of the last day of each of the
previous eight (8) months. For example, if $1,000.00 of the above Contracts were
charged off each month for eight (8) months and if the average aggregate Net
Balance outstanding at the end of the previous eight (8) months was
$2,000,000.00 for four (4) months and $2,500,000.00 for four (4) months
($8,000.00/$2,250,000.00 (being $18,000,000.00 divided by 8)), the Small
Contract Loss Reserve Percent would be 0.356%.

 

- 25 -



--------------------------------------------------------------------------------

Small Loan Contract shall mean a Contract which has an original amount financed
of $2,500 or less (including convenience checks (a/k/a live checks) to the
extent that the original amount financed is $2,500 or less); provided, however,
that five percent (5%) of convenience check (a/k/a live check) Contracts with an
original amount financed of up to $3,500 shall be considered Small Loan
Contracts.

Special Purpose Subsidiary means a direct or indirect Subsidiary of Regional
formed for the purpose of entering into the Securitization and performing its
duties and obligations (and exercising its rights) under the Securitization
Documents, and that is not used for any other purpose or to engage in any other
business or activity.

Specified Obligor means an obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Paragraph 13.7 hereof.

Subordinated Debt shall mean all Debt of Borrowers, incurred both prior to and
after the Closing Date, which at all times during the term of this Agreement is
(a) subordinated to Borrowers’ Obligations hereunder pursuant to a written
subordination agreement or in subordination provisions in the documents
governing such Debt, the terms of which are satisfactory to Required Lenders in
their Permitted Discretion as of the date of such subordination agreement or as
of the date such documents governing such Debt are entered into; or
(b) subordinated, in a manner reasonably satisfactory to Required Lenders as of
the date such Debt is incurred, to Borrowers’ Obligations hereunder.

Subsidiary shall mean, with respect to any Person, any corporation or other
entity of which such Person owns, directly or indirectly, more than 50% of the
capital stock of such corporation or equity interests in such other entity
having by the terms thereof ordinary voting power to elect a majority of the
board of directors, board of managers or similar body of such corporation or
entity.

Supporting Letter of Credit shall have the meaning specified in subparagraph
2.18(i).

Swap Obligation shall mean, with respect to an obligor, its obligations under a
Hedge Agreement that constitutes a “swap” within the meaning of Section 1a(47)
of the Commodity Exchange Act.

Taxes shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto.

Total Credit Facility shall mean $538,000,000.00.

Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Code, ERISA or the Pension Protection
Act of 2006 for the applicable plan year.

Unused Letter of Credit Subfacility shall mean the amount of the Letter of
Credit Subfacility minus the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit plus (b) the aggregate unpaid reimbursement
obligations with respect to all Letters of Credit.

 

- 26 -



--------------------------------------------------------------------------------

Unused Line Fee shall have the meaning specified in Paragraph 2.8.

Weighted Average Life to Maturity shall mean, when applied to any Debt at any
date, the number of years obtained by dividing (a) then outstanding principal
amount of such Debt into (b) the sum of the total of the product obtained by
multiplying (i) the amount of each scheduled installment, sinking fund, serial
maturity or other required payment of principal including payment at final
maturity, in respect thereof, by (ii) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment.

1.2 Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subparagraph, Paragraph, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

(c)      (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii) The term “including” is not limiting and means “including without
limitation.”

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(f) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrowers and the
other parties, and are the products of all parties. Accordingly, they shall not
be construed against the Lenders or the Agent merely because of the Agent’s or
the Lenders’ involvement in their preparation.

 

- 27 -



--------------------------------------------------------------------------------

(g) In the event that any Accounting Change shall occur and such change results
in a change in the method of calculation of any financial covenants, standards
or terms in this Agreement, then, upon the request of Regional or the Agent, the
Borrowers, the Lenders and the Agent shall negotiate in good faith to amend such
financial covenant, standard, or term to preserve the original intent thereof in
light of such Accounting Change with the desired result that the criteria for
evaluating the Borrowers’ financial condition shall be the same after such
Accounting Change as if such Accounting Change had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrowers, the Agent, and the applicable Lenders, (A) all financial covenants,
standards, and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred and (B) the Borrowers
shall provide to the Agent and the applicable Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such financial
covenant, standard, or term made before, and after giving effect to, such
Accounting Change.

SECTION TWO - LOANS AND LETTERS OF CREDIT AND TERMS OF PAYMENT

2.1 Total Facility. Subject to all of the terms and conditions of this
Agreement, Lenders severally agree to make available a total credit facility of
up to the Total Credit Facility for Borrowers’ use from time to time during the
term of this Agreement. The Total Credit Facility shall be composed of a
revolving line of credit consisting of Revolving Loans and Letters of Credit up
to the Availability, as described in Paragraph 2.2.

2.2 Revolving Loans.

(a) Amounts. Subject to the satisfaction of the conditions precedent set forth
in Section Six and so long as no Default or Event of Default then exists, each
Lender severally, but not jointly, agrees, upon Borrowers’ request from time to
time on any Business Day during the period from the date hereof to the Maturity
Date, to make revolving loans (the “Revolving Loans”) to Borrowers, in amounts
not to exceed (except for Bank of America with respect to Non-Ratable Loans and
except for the Agent with respect to Agent Advances) such Lender’s Pro Rata
Share of the Borrowers’ Availability. The Lenders, however, in their unanimous
discretion, may elect to make Revolving Loans in excess of the Availability on
one or more occasions, but if they do so, neither the Agent nor the Lenders
shall be deemed thereby to have changed the limits of the Total Credit Facility
or the Availability or to be obligated to exceed such limits on any other
occasion. If the sum of outstanding Revolving Loans and the aggregate amount of
Pending Revolving Loans, together with all outstanding indebtedness owing by
Borrowers under all outstanding Letters of Credit, exceeds the Availability,
Lenders may refuse to make or otherwise restrict the making of Revolving Loans
as Lenders determine until such excess has been eliminated, subject to the
Agent’s authority, in its sole discretion, to make Agent Advances pursuant to
the terms of subparagraph 2.2(i).

(b) Procedure for Borrowing.

(i) Each Borrowing shall be made upon any Borrower’s irrevocable written notice
delivered to Agent in the form of a Notice of Borrowing in the form attached
hereto as Exhibit “A”, which notice must be received by Agent prior to 1:00 p.m.
(New York, New York time) (i) three Business Days prior to the requested Funding
Date, in the case of LIBOR Revolving Loans and (ii) no later than 1:00 p.m. (New
York, New York time) on the requested Funding Date, in the case of Base Rate
Revolving Loans, specifying:

 

- 28 -



--------------------------------------------------------------------------------

(A) the amount of the Borrowing (which, in the case of a Borrowing of LIBOR
Revolving Loans, shall be in an amount not less than $5,000,000.00 or in an
amount that is in an integral multiple of $1,000,000.00 in excess thereof);

(B) the requested Funding Date, which shall be a Business Day;

(C) whether the Revolving Loans requested are to be Base Rate Revolving Loans or
LIBOR Revolving Loans (and if not specified, it shall be deemed a request for
Base Rate Revolving Loans); and

(D) the duration of the Interest Period if the requested Revolving Loans are to
be LIBOR Revolving Loans. If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of LIBOR Revolving
Loans, such Interest Period shall be three months.

(ii) After giving effect to any Borrowing, there may not be more than five
(5) different Interest Periods in effect.

(iii) With respect to any request for Base Rate Revolving Loans, in lieu of
delivering the above-described Notice of Borrowing, a Borrower may give Agent
telephonic notice of such request by the required time, with such telephonic
notice to be confirmed in writing within 24 hours of the giving of such notice
but Agent shall be entitled to rely on the telephonic notice in making such
Revolving Loans, regardless of whether any such confirmation is received by
Agent.

(iv) No Borrower shall have the right to request a LIBOR Revolving Loan while an
Event of Default has occurred and is continuing.

(c) Reliance upon Authority. Prior to any change with respect to any of the
information contained in the following clauses (i) and (ii), Borrowers shall
deliver to Agent a writing setting forth (i) the account of Borrowers to which
Agent is authorized to transfer the proceeds of the Revolving Loans requested
pursuant to this Paragraph 2.2, and (ii) the names of the persons authorized to
request Revolving Loans on behalf of Borrowers, and shall provide Agent with a
specimen signature of each such person. Agent shall be entitled to rely
conclusively on such person’s authority to request Revolving Loans on behalf of
Borrowers, the proceeds of which are to be transferred to any of the accounts
specified by Borrowers pursuant to the immediately preceding sentence, until
Agent receives written notice to the contrary. Agent shall have no duty to
verify the identity of any individual representing himself as one of the persons
authorized by Borrowers to make such requests on its behalf. Each Borrower
agrees that each notice, election, representation and warranty, covenant,
agreement and undertaking made on its behalf by such authorized Person shall be
deemed for all purposes to have been made by such Borrower and shall be binding
upon and enforceable against such Borrower to the same extent as if the same had
been made directly by such Borrower.

 

- 29 -



--------------------------------------------------------------------------------

(d) No Liability. Agent shall not incur any liability to Borrowers as a result
of acting upon any notice referred to in subparagraphs 2.2(b) and (c), which
notice Agent believes in good faith to have been given by any person duly
authorized by Borrowers to request Revolving Loans on its behalf or for
otherwise acting in good faith under this Paragraph 2.2, and the crediting of
Revolving Loans to Borrowers’ deposit accounts, or transmittal to such Person as
Borrowers shall direct, shall conclusively establish the obligation of Borrowers
to repay such Revolving Loans as provided herein.

(e) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice in lieu
thereof) made pursuant to subparagraph 2.2(b) shall be irrevocable and Borrowers
shall be bound to borrow the funds requested therein in accordance therewith.

(f) Agent’s Election. Promptly after receipt of a Notice of Borrowing (or
telephonic notice in lieu thereof) pursuant to subparagraph 2.2(b), Agent shall
elect, in its discretion, (i) to have the terms of subparagraph 2.2(g) apply to
such requested Borrowing, or (ii) to request Bank of America to make a
Non-Ratable Loan pursuant to the terms of subparagraph 2.2(h) in the amount of
the requested Borrowing; provided, however, that if Bank of America declines in
its sole discretion to make a Non-Ratable Loan pursuant to subparagraph 2.2(h),
Agent shall elect to have the terms of subparagraph 2.2(g) apply to such
requested Borrowing.

(g) Making of Revolving Loans.

(i) In the event that Agent shall elect to have the terms of this subparagraph
2.2(g) apply to a requested Borrowing as described in subparagraph 2.2(f), or in
the case of any request by a Borrower for a Borrowing of LIBOR Revolving Loans,
then promptly after receipt of a Notice of Borrowing or telephonic notice
pursuant to subparagraph 2.2(b), Agent shall notify Lenders by telecopy,
telephone or other similar form of transmission, of the requested Borrowing.
Each Lender shall make the amount of such Lender’s Pro Rata Share of the
requested Borrowing available to Agent in immediately available funds, to such
account of Agent as Agent may designate, not later than 2:00 p.m. (New York, New
York time) on the Funding Date applicable thereto. After Agent’s receipt of the
proceeds of such Revolving Loans, Agent shall make the proceeds of such
Revolving Loans available to Borrowers on the applicable Funding Date by
transferring same day funds equal to the proceeds of such Revolving Loans
received by Agent to the account of Borrowers, designated in writing by
Borrowers and acceptable to Agent; provided, however, that the amount of
Revolving Loans so made on any date shall in no event exceed the Excess
Availability on such date.

(ii) Unless Agent receives notice from a Lender at least one Business Day prior
to the date of any Borrowing that such Lender will not make available as and
when required hereunder to Agent for the account of Borrowers the amount of that
Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender has
made such amount available to Agent in immediately available funds on the
Funding Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrowers on such date a corresponding amount. If
and to the extent any Lender shall not have made its full amount available to
Agent in immediately available funds and Agent in such circumstances has made
available to Borrowers such amount, that Lender shall on the Business Day
following such Funding Date make such amount available to Agent, together with
interest at the Federal Funds Rate for each day during such period. A notice by
Agent submitted to any Lender with respect to amounts owing under this
subparagraph shall be conclusive, absent manifest error. If such amount is so
made available, such payment to Agent shall constitute such Lender’s Revolving

 

- 30 -



--------------------------------------------------------------------------------

Loan for all purposes of this Agreement. If such amount is not made available to
Agent on the Business Day following the Funding Date, Agent will notify
Borrowers of such failure to fund and, upon demand by Agent, Borrowers shall pay
such amount to Agent for Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the Interest Rate applicable at the time to the Revolving Loans comprising such
Borrowing. The failure of any Lender to make any Revolving Loan on any Funding
Date (any such Lender, prior to the cure of such failure, being hereinafter
referred to as a “Defaulting Lender”) shall not relieve any other Lender of any
obligation hereunder to make a Revolving Loan on such Funding Date, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Loan to be made by such other Lender on any Funding Date.

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender’s benefit; nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder.
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
Agent. Agent may hold and, in its discretion, re-lend to Borrowers the amount of
all such payments received or retained by it for the account of such Defaulting
Lender. Any amounts so re-lent to Borrowers shall bear interest at the rate
applicable to Base Rate Revolving Loans and for all other purposes of this
Agreement shall be treated as if they were Revolving Loans, provided, however,
that for purposes of voting or consenting to matters with respect to the Loan
Documents and determining Pro Rata Shares, such Defaulting Lender shall be
deemed not to be a “Lender”. Until a Defaulting Lender cures its failure to fund
its Pro Rata Share of any Borrowing (A) such Defaulting Lender shall not be
entitled to any portion of the Unused Line Fee or the Letter of Credit Fee, and
(B) the Unused Line Fee and Letter of Credit Fee shall accrue in favor of the
Lenders which have funded their respective Pro Rata Shares of such requested
Borrowing and shall be allocated among such performing Lenders ratably based
upon their relative Commitments. This Paragraph shall remain effective with
respect to such Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement. The terms of this
Paragraph shall not be construed to increase or otherwise affect the Commitment
of any Lender, or relieve or excuse the performance by Borrowers of their duties
and obligations hereunder.

(h) Making of Non-Ratable Loans.

(i) In the event Agent shall elect, with the consent of Bank of America, to have
the terms of this subparagraph 2.2(h) apply to a requested Borrowing as
described in subparagraph 2.2(f), Bank of America shall make a Revolving Loan in
the amount of such Borrowing (any such Revolving Loan made solely by Bank of
America pursuant to this subparagraph 2.2(h) being referred to as a “Non-Ratable
Loan” and such Revolving Loans being referred to collectively as “Non-Ratable
Loans”) available to Borrowers on the Funding Date applicable thereto by
transferring same day funds to an account of Borrowers, designated in writing by
Borrowers and acceptable to Agent. Each Non-Ratable Loan shall be subject to all
the terms and conditions applicable to other Revolving Loans except that all
payments thereon shall be payable to Bank of America solely for its own account
(and for the account of the holder of any participation interest with respect to
such Revolving Loan). Agent shall not request Bank of America to make any
Non-Ratable Loan if (A) Agent shall have received written notice from any Lender
that one or more of the applicable conditions precedent set forth in Section Six
will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (B) the requested Borrowing would exceed the Excess Availability
on such Funding Date. Agent shall not

 

- 31 -



--------------------------------------------------------------------------------

otherwise be required to determine whether the applicable conditions precedent
set forth in Section Six have been satisfied or the requested Borrowing would
exceed the Excess Availability on the Funding Date applicable thereto prior to
making, in its sole discretion, any Non-Ratable Loan.

(ii) The Non-Ratable Loans shall be secured by the Agent’s Liens in and to the
Collateral, shall constitute Revolving Loans and Obligations hereunder, and
shall bear interest at the rate applicable to the Base Rate Revolving Loans from
time to time.

(i) Agent Advances.

(i) Subject to the limitations set forth in the provisos contained in this
subparagraph 2.2(i)(i), Agent is hereby authorized by Borrowers and Lenders,
from time to time in Agent’s sole discretion, (A) after the occurrence of a
Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section Six have not been
satisfied, to make Base Rate Revolving Loans to Borrowers on behalf of Lenders
which Agent, in its reasonable business judgment, deems necessary or desirable
(1) to preserve or protect the Collateral, or any portion thereof, (2) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (3) to pay any other amount chargeable to Borrowers
pursuant to the terms of this Agreement, including costs, fees and expenses as
described in Paragraph 13.1 (any of the advances described in this subparagraph
2.2(i)(i) being hereinafter referred to as “Agent Advances”); provided, however,
that Required Lenders may at any time revoke Agent’s authorization contained in
this subparagraph 2.2(i) to make Agent Advances, any such revocation to be in
writing and to become effective prospectively upon Agent’s receipt thereof;
provided further, however, that (a) if the Pro Rata Share of the Required
Lenders revoking such authorization does not exceed fifty-one percent (51%),
such revocation shall become effective 120 days after Agent’s receipt thereof,
or (b) if the Default or Event of Default would require consent of all Lenders
to waive or amend, such authorization may be revoked by any Lender effective 120
days after Agent’s receipt thereof; and provided further, however, that no such
Agent Advance shall cause the Loan (including such Agent Advance) to exceed the
Total Credit Facility.

(ii) The Agent Advances shall be repayable on demand and secured by the Agent’s
Liens in and to the Collateral, shall constitute Revolving Loans and Obligations
hereunder, and shall bear interest at the rate applicable to Base Rate Revolving
Loans from time to time. Agent shall notify each Lender in writing of each such
Agent Advance.

(j) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by Lenders to be equal at all times to such Lender’s Pro Rata
Share of the outstanding Revolving Loans. Notwithstanding such agreement, Agent,
Bank of America and the other Lenders agree (which agreement shall not be for
the benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans, the Non-Ratable Loans and the Agent Advances
shall take place on a periodic basis in accordance with the following
provisions:

 

- 32 -



--------------------------------------------------------------------------------

(i) Agent shall request settlement (“Settlement”) with Lenders on at least a
weekly basis, or on a more frequent basis if so determined by Agent, (A) on
behalf of Bank of America, with respect to each outstanding Non-Ratable Loan,
(B) for itself, with respect to each Agent Advance, and (C) with respect to
collections received, in each case, by notifying Lenders of such requested
Settlement by telecopy, telephone or other similar form of transmission, of such
requested Settlement, no later than 12:00 p.m., noon (New York, New York time)
on the date of such requested Settlement (the “Settlement Date”). Each Lender
(other than Bank of America in the case of Non-Ratable Loans, and Agent in the
case of Agent Advances) shall make the amount of such Lender’s Pro Rata Share of
the outstanding principal amount of the Non-Ratable Loans and Agent Advances
with respect to which Settlement is requested available to Agent, to such
account of Agent as Agent may designate, not later than 3:00 p.m. (New York, New
York time), on the Settlement Date applicable thereto, which may occur before or
after the occurrence or during the continuation of a Default or an Event of
Default and whether or not the applicable conditions precedent set forth in
Section Six have then been satisfied. Such amounts made available to Agent shall
be applied against the amounts of the applicable Non-Ratable Loan or Agent
Advance and, together with the portion of such Non-Ratable Loan or Agent Advance
representing Bank of America’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto, Agent shall
(A) on behalf of Bank of America, with respect to each outstanding Non-Ratable
Loan, and (B) for itself, with respect to each Agent Advance, be entitled to
recover such amount on demand from such Lender together with interest thereon at
the Federal Funds Rate for the first three (3) days from and after the
Settlement Date and thereafter at the Interest Rate then applicable to the
Revolving Loans.

(ii) Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by Agent (whether before or after the occurrence of a Default or
an Event of Default and regardless of whether Agent has requested a Settlement
with respect to a Non-Ratable Loan or Agent Advance), each other Lender
(A) shall irrevocably and unconditionally purchase and receive from Bank of
America or the Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Non-Ratable Loan or Agent Advance equal to
such Lender’s Pro Rata Share of such Non-Ratable Loan or Agent Advance and
(B) if Settlement has not previously occurred with respect to such Non-Ratable
Loans or Agent Advances, upon demand by Bank of America or Agent, as applicable,
shall pay to Bank of America or Agent, as applicable, as the purchase price of
such participation an amount equal to one hundred percent (100%) of such
Lender’s Pro Rata Share of such Non-Ratable Loans or Agent Advances. If such
amount is not in fact made available to Agent by any Lender, Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Federal Funds Rate for the first three (3) days from and
after such demand and thereafter at the Interest Rate then applicable to Base
Rate Revolving Loans.

(iii) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Non-Ratable Loan or Agent Advance
pursuant to clause (ii) preceding, Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
and all proceeds of Collateral received by the Agent in respect of such
Non-Ratable Loan or Agent Advance.

(iv) Between Settlement Dates, Agent, to the extent no Agent Advances are
outstanding, may pay over to Bank of America any payments received by Agent,
which in accordance with the terms of this Agreement would be applied to the
reduction of the Base Rate Revolving Loans, for application to Bank of America’s
Base Rate Revolving Loans including Non-Ratable Loans. If, as of any Settlement
Date, collections received since the then

 

- 33 -



--------------------------------------------------------------------------------

immediately preceding Settlement Date have been applied to Bank of America’s
Revolving Loans (other than to Non-Ratable Loans or Agent Advances in which such
Lender has not yet funded its purchase of a participation pursuant to
subparagraph 2.2(j)(ii) above), as provided for in the previous sentence, Bank
of America shall pay to Agent for the accounts of the Lenders, to be applied to
the outstanding Revolving Loans of such Lenders, an amount such that each Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Revolving Loans. During the period between Settlement Dates,
Bank of America with respect to Non-Ratable Loans, Agent with respect to Agent
Advances, and each Lender with respect to the Revolving Loans other than
Non-Ratable Loans and Agent Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the actual average
daily amount of funds employed by Bank of America, Agent and the other Lenders.

(k) Notation. Agent shall record on its books the principal amount of the
Revolving Loans owing to each Lender, including the Non-Ratable Loans owing to
Bank of America, and the Agent Advances owing to Agent, from time to time. In
addition, each Lender is authorized, at such Lender’s option, to note the date
and amount of each payment or prepayment of principal of such Lender’s Revolving
Loans in its books and records, including computer records, such books and
records constituting presumptive evidence, absent manifest error, of the
accuracy of the information contained therein.

(l) Lenders’ Failure to Perform. All Revolving Loans (other than Non-Ratable
Loans and Agent Advances) shall be made by Lenders simultaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loans hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligation to make any Revolving Loans hereunder, (ii) no failure by any
Lender to perform its obligation to make any Revolving Loans hereunder shall
excuse any other Lender from its obligation to make any Revolving Loans
hereunder, and (iii) the obligations of each Lender hereunder shall be several,
not joint and several.

(m) Loans under Existing Loan Agreement. The Borrowers acknowledge and agree
that as of the Closing Date immediately prior to the execution of this
Agreement, (i) the outstanding principal amount of Revolving Loans under the
Existing Loan Agreement equals $377,506,934.38 (as of close of business
September 16, 2015) and that such Revolving Loans are continued as Revolving
Loans hereunder, and (ii) there are no Letters of Credit outstanding under the
Existing Loan Agreement (as of September 16, 2015). All Commitments (as defined
in the Existing Loan Agreement) under the Existing Loan Agreement shall
hereinafter be assigned or re-allocated among the Commitments hereunder, and
after giving effect hereto, the percentages of the Commitments are as set forth
on the signature pages of this Agreement. Notwithstanding anything set forth
herein to the contrary, in order to effect the continuation of the outstanding
Loans contemplated by the preceding sentence, the amount to be funded on the
Closing Date by each Lender hereunder in respect of its Commitments shall be
reduced by the principal amount of such Lender’s Loans under the Existing Loan
Agreement outstanding on the Closing Date.

 

- 34 -



--------------------------------------------------------------------------------

2.3 Books and Records; Monthly Statements. Each Borrower agrees that Agent’s and
each Lender’s books and records showing the Obligations and the transactions
pursuant to this Agreement and the other Loan Documents shall be admissible in
any action or proceeding arising therefrom, and shall constitute rebuttably
presumptive proof thereof, irrespective of whether any Obligation is also
evidenced by a promissory note or other instrument. Agent will provide to
Borrowers a monthly statement of Loans, payments, and other transactions
pursuant to this Agreement. Such statement shall be deemed correct, accurate,
and binding on Borrowers and an account stated (except for reversals and
reapplications of payments made as provided in Paragraph 2.4 and corrections of
errors discovered by Agent), unless Borrowers notify Agent in writing to the
contrary within thirty (30) days after such statement is rendered. In the event
a timely written notice of objections is given by Borrowers, only the items to
which exception is expressly made will be considered to be disputed by
Borrowers.

2.4 Apportionment Application and Reversal of Payments. Principal and interest
payments shall be apportioned ratably among Lenders (according to the unpaid
principal balance of the Loans to which such payments relate held by each
Lender) and payments of the fees shall, as applicable, be apportioned ratably
among Lenders. All payments shall be remitted to Agent and all such payments not
relating to principal or interest of specific Loans, or not constituting payment
of specific fees, and all proceeds of Collateral received by Agent, shall be
applied, ratably, subject to the provisions of this Agreement, first, to pay any
fees, indemnities or expense reimbursements (excluding, however, any such
amounts relating to Bank Products) then due to Agent from Borrowers; second, to
pay any fees or expense reimbursements then due to Lenders from the Borrowers;
third, to pay interest due in respect of all Revolving Loans, including
Non-Ratable Loans and Agent Advances; fourth, to pay or prepay principal of the
Non-Ratable Loans and Agent Advances; fifth, to pay or prepay principal of the
Revolving Loans (other than Non-Ratable Loans and Agent Advances) and unpaid
reimbursement obligations in respect of Letters of Credit; and sixth, to the
payment of any other Obligation (including any amounts relating to Bank
Products) due to Agent or any Lender by Borrowers. Notwithstanding anything to
the contrary contained in this Agreement, unless so directed by Borrowers, or
unless an Event of Default has occurred and is continuing, neither Agent nor any
Lender shall apply any payments which it receives to any LIBOR Revolving Loan,
except (a) on the expiration date of the Interest Period applicable to any such
LIBOR Revolving Loan, or (b) in the event, and only to the extent, that there
are no outstanding Base Rate Revolving Loans. Agent shall promptly distribute to
each Lender, pursuant to the applicable wire transfer instructions received from
each Lender in writing, such funds as it may be entitled to receive, subject to
a Settlement delay as provided for in subparagraph 2.2(j). Agent and Lenders
shall have the continuing and exclusive right to apply and reverse and reapply
any and all such proceeds and payments to any portion of the Obligations.

2.5 Interest.

(a) Interest Rates. All outstanding Obligations (other than Bank Product
Obligations) shall bear interest on the unpaid principal amount thereof
(including, to the extent permitted by law, on interest thereon not paid when
due) from the date made until paid in full in cash at a rate determined by
reference to the Base Rate or at LIBOR and subparagraphs 2.5(a)(i) or (ii), as
applicable, but not to exceed the Maximum Rate described in Paragraph 2.7.
Subject to the provisions of Paragraph 2.6, any of the Loans may be converted
into, or continued as, Base Rate Revolving Loans or LIBOR Revolving Loans in the
manner provided in Paragraph 2.6. If at any time Loans are outstanding with
respect to which notice has not been delivered to Agent in accordance with the
terms of this Agreement specifying the basis for determining the interest

 

- 35 -



--------------------------------------------------------------------------------

rate applicable thereto, then those Loans shall be Base Rate Revolving Loans and
shall bear interest at a rate determined by reference to the Base Rate until
notice to the contrary has been given to Agent and such notice has become
effective. Except as otherwise provided herein, the outstanding Obligations
(other than Bank Product Obligations) shall bear interest as follows:

(i) For all Revolving Loans and such other Obligations which are not LIBOR
Revolving Loans, then at a fluctuating per annum rate equal to the Base Rate
plus the Applicable Margin; and

(ii) For all Revolving Loans and such other Obligations which are LIBOR
Revolving Loans, then at a per annum rate equal to LIBOR (but no less than
1.00%) plus the Applicable Margin.

Each change in the Base Rate shall be reflected in the interest rate described
in clause (i) above as of the effective date(s) thereof, as provided in the
definition of “Base Rate” in Paragraph 1.1 above. All interest charges shall be
computed on the basis of a year of 360 days and actual days elapsed (which
results in more interest being paid than if computed on the basis of a 365-day
year). Interest accrued on all Loans will be payable in arrears on the last day
of each month for such month and on the Maturity Date and each Borrower
expressly authorizes Agent to charge the Loan Account for the purpose of paying
such interest as provided in Paragraph 2.10(d).

(b) Default Rate. If any Event of Default occurs and is continuing, then, while
any such Event of Default is outstanding, all of the Obligations (other than
Bank Product Obligations) shall bear interest at the Default Rate applicable
thereto.

(c) Bank Product Obligations. Notwithstanding anything to the contrary contained
herein, all Bank Product Obligations shall bear interest, if any, at the
applicable rate(s) set forth in such Hedge Agreements or such other agreements
and documents governing the Bank Products.

2.6 Conversion and Continuation Elections.

(a) Borrowers may, upon irrevocable written notice to Agent in accordance with
subparagraph 2.6(b):

(i) elect, as of any Business Day, in the case of Base Rate Revolving Loans to
convert any such Loans (or any part thereof in an amount not less than
$5,000,000.00, or that is in an integral multiple of $1,000,000.00 in excess
thereof) into LIBOR Revolving Loans; or

(ii) elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Revolving Loans having Interest Periods expiring on such day (or any
part thereof in an amount not less than $5,000,000.00, or that is in an integral
multiple of $1,000,000.00 in excess thereof);

provided, that if at any time the aggregate amount of LIBOR Revolving Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $5,000,000.00, such LIBOR Revolving Loans shall
automatically convert into Base Rate Revolving Loans, and on and after such date
the right of Borrowers to continue such Loans as, and convert such Loans into,
LIBOR Revolving Loans, as the case may be, shall terminate, and provided further
that if the notice shall fail to specify the duration of the Interest Period,
such Interest Period shall be one month.

 

- 36 -



--------------------------------------------------------------------------------

(b) Borrowers shall deliver a Notice of Conversion/Continuation in the form
attached hereto as Exhibit “B”, to be received by Agent not later than 1:00 p.m.
(New York, New York time) at least three Business Days in advance of the
Conversion/Continuation Date, if the Loans are to be converted into or continued
as LIBOR Revolving Loans and specifying: (i) the proposed
Conversion/Continuation Date; (ii) the aggregate amount of Loans to be converted
or renewed; (iii) the type of Loans resulting from the proposed conversion or
continuation; and (iv) the duration of the requested Interest Period.

(c) If, upon the expiration of any Interest Period applicable to LIBOR Revolving
Loans, Borrowers have failed to select timely a new Interest Period to be
applicable to LIBOR Revolving Loans or if any Default or Event of Default then
exists, Borrowers shall be deemed to have elected to convert such LIBOR
Revolving Loans into Base Rate Revolving Loans effective as of the expiration
date of such Interest Period.

(d) Agent will promptly notify each Lender of its receipt of a Notice of
Conversion/Continuation. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each Lender.

(e) During the existence of a Default or Event of Default, Borrowers may not
elect to have a Loan converted into or continued as a LIBOR Revolving Loan.

(f) After giving effect to any conversion or continuation of Loans, there may
not be more than five (5) different Interest Periods in effect.

2.7 Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate permissible for corporate borrowers under
applicable law for loans of the type provided for hereunder (the “Maximum
Rate”). If, in any month, any interest rate, absent such limitation, would have
exceeded the Maximum Rate, then the interest rate for that month shall be the
Maximum Rate, and, if in future months, that interest rate would otherwise be
less than the Maximum Rate, then that interest rate shall remain at the Maximum
Rate until such time as the amount of interest paid hereunder equals the amount
of interest which would have been paid if the same had not been limited by the
Maximum Rate. In the event that, upon payment in full of the Obligations under
this Agreement, the total amount of interest paid or accrued under the terms of
this Agreement is less than the total amount of interest which would, but for
this Paragraph 2.7, have been paid or accrued if the interest rates otherwise
set forth in this Agreement had at all times been in effect, then Borrowers
shall, to the extent permitted by applicable law, pay Agent, for the account of
Lenders, an amount equal to the difference between (a) the lesser of (i) the
amount of interest which would have been charged if the Maximum Rate had, at all
times, been in effect or (ii) the amount of interest which would have accrued
had the interest rates otherwise set forth in this Agreement, at all times, been
in effect and (b) the amount of interest actually paid or accrued under this
Agreement. In the event that a court determines that Agent and/or any Lender has
received interest and other charges hereunder in excess of the Maximum Rate,
such excess shall be deemed received on account of, and shall automatically be
applied to reduce, the Obligations other than interest, in the inverse order of
maturity, and if there are no Obligations outstanding, the Agent and/or such
Lender shall refund to Borrowers such excess.

 

- 37 -



--------------------------------------------------------------------------------

2.8 Unused Line Fee. Borrowers agree to pay, on the 1st day of each month (or
another day designated by Agent during a calendar month) and on the Maturity
Date, to Agent, for the account of Lenders, in accordance with their respective
Pro Rata Shares, an unused line fee (the “Unused Line Fee”) at the rates per
annum set forth below opposite the applicable amounts under the column entitled
“Average Daily Amount”. Such “Average Daily Amount” shall be an amount by which
the Total Credit Facility exceeds the sum of (i) the average daily outstanding
amount of Revolving Loans and (ii) the average daily undrawn face amount of
outstanding Letters of Credit during the immediately preceding month or shorter
period if calculated on the Maturity Date. The Unused Line Fee shall be computed
on the basis of a 360-day year for the actual number of days elapsed. All
payments received by Agent shall be deemed to be credited to Borrowers’ Loan
Account immediately upon receipt for purposes of calculating the Unused Line Fee
pursuant to this Paragraph 2.8.

 

Average Daily Amount

   Unused Line Fee Rate  

If >$163,000,000.00

     0.50 % 

If <$163,000,000.00

     0.375 % 

2.9 Payment of Revolving Loans. Borrowers shall repay the outstanding principal
balance of the Revolving Loans, plus all accrued but unpaid interest thereon, on
the Maturity Date. Borrowers may prepay Revolving Loans at any time, and
reborrow subject to the terms of this Agreement; provided, however, that with
respect to any LIBOR Revolving Loans prepaid by Borrowers prior to the
expiration date of the Interest Period applicable thereto, Borrowers agree to
pay to Agent for the account of Lenders the amounts described in Paragraph 2.14.
In addition, and without limiting the generality of the foregoing, Borrowers
shall pay to Agent, for the account of Lenders, the amount, without duplication,
by which the sum of outstanding Revolving Loans and the aggregate amount of
Pending Revolving Loans exceeds the Availability with any such amount to be
payable immediately without notice or demand.

2.10 Payments by Borrowers.

(a) All payments to be made by Borrowers shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by Borrowers shall be made to Agent for the account of Lenders, at
Agent’s address and shall be made in Dollars and in immediately available funds,
no later than 1:00 p.m. (New York, New York time) on the date specified herein.
Any payment received by Agent later than 1:00 p.m. (New York, New York time)
shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

 

- 38 -



--------------------------------------------------------------------------------

(c) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made such payment in
full to Agent on such date in immediately available funds and Agent may (but
shall not be so required), in reliance upon such assumption, distribute to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent Borrowers have not made such payment in full to Agent, each
Lender shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Federal Funds Rate for each day from the
date such amount is distributed to such Lender until the date repaid.

(d) All payments of principal, interest, reimbursement obligations in connection
with Letters of Credit and any related credit support for Letters of Credit,
fees, premiums and other sums payable hereunder, including all reimbursement for
expenses pursuant to Paragraph 13.1, may, at the option of Agent, in its
Permitted Discretion, subject only to the terms of this subparagraph 2.10(d), be
paid from the proceeds of Revolving Loans made hereunder, whether made following
a request by Borrowers pursuant to Paragraph 2.2 or a deemed request as provided
in this subparagraph 2.10(d). Each Borrower hereby irrevocably authorizes Agent
to charge the Loan Account for the purpose of paying principal, interest,
reimbursement obligations in connection with Letters of Credit and any related
credit support for Letters of Credit, fees, premiums and other sums payable
hereunder, including reimbursing expenses pursuant to Paragraph 13.1, and agrees
that all such amounts charged shall constitute Revolving Loans (including
Non-Ratable Loans and Agent Advances) and that all such Revolving Loans so made
shall be deemed to have been requested by Borrowers pursuant to Paragraph 2.2.

2.11 Taxes.

(a) Any and all payments by Borrowers to Agent and each Lender under this
Agreement and any other Loan Document shall be made free and clear of, and
without deduction or withholding for, any Taxes, unless otherwise required by
applicable law. In addition, Borrowers shall pay all Other Taxes.

(b) SUBJECT TO PARAGRAPH 12.9, BORROWERS AGREE TO INDEMNIFY AND HOLD HARMLESS
AGENT AND EACH LENDER FOR THE FULL AMOUNT OF INDEMNIFIED TAXES (INCLUDING ANY
INDEMNIFIED TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS
PARAGRAPH) PAID BY AGENT OR ANY LENDER AND ANY LIABILITY (INCLUDING PENALTIES,
INTEREST, ADDITIONS TO TAX AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY
ASSERTED. PAYMENT UNDER THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS AFTER
THE DATE AGENT OR SUCH LENDER MAKES WRITTEN DEMAND THEREFOR.

(c) If Borrowers shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to Agent or any
Lender, then:

 

- 39 -



--------------------------------------------------------------------------------

(i) If such Taxes or Other Taxes are Indemnified Taxes and subject to Paragraph
12.9, the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Paragraph) Agent or such
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made;

(ii) Borrowers shall make such deductions and withholdings;

(iii) Borrowers shall pay the full amount deducted or withheld to the relevant
taxing authority or other authority in accordance with applicable law; and

(iv) Borrowers shall also pay to each Lender or Agent for the account of such
Lender, at the time interest is paid, all additional amounts which the
respective Lender specifies as necessary to preserve the after-tax yield such
Lender would have received if such Taxes or Other Taxes had not been imposed.

(d) Within 30 days after the date of any payment by Borrowers of Indemnified
Taxes, Borrowers shall furnish Agent the original or a certified copy of a
receipt evidencing payment thereof, or other evidence of payment reasonably
satisfactory to Agent.

(e) If Borrowers are required to pay additional amounts to Agent or any Lender
pursuant to subparagraph (c) of this Paragraph, if any Lender requests
compensation under Paragraph 2.13 or if any Lender gives a notice pursuant to
Paragraph 2.12., then such Lender shall use reasonable efforts (consistent with
legal and regulatory restrictions) to change the jurisdiction of its Lending
Office so as to eliminate any such additional payment by Borrowers which may
thereafter accrue, if such change in the judgment of such Lender is not
otherwise disadvantageous to such Lender.

2.12 Illegality.

(a) If any Lender determines that the introduction of any Requirement of Law
after the Closing Date, or any change in any Requirement of Law after the
Closing Date, or in the interpretation or administration of any Requirement of
Law after the Closing Date, has made it unlawful, or that any central bank or
other Governmental Authority after the Closing Date has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make LIBOR
Revolving Loans, then, on notice thereof by such Lender to Borrowers through
Agent, any obligation of such Lender to make LIBOR Revolving Loans shall be
suspended until such Lender notifies Agent and Borrowers that the circumstances
giving rise to such determination no longer exist.

(b) If any Lender determines that it is unlawful to maintain any LIBOR Revolving
Loan, Borrowers shall, upon their receipt of notice of such fact and demand from
such Lender (with a copy to Agent), prepay in full such LIBOR Revolving Loans of
such Lender then outstanding, together with interest accrued thereon and amounts
required under Paragraph 2.14, either on the last day of the Interest Period
thereof, if such Lender may lawfully continue to maintain such LIBOR Revolving
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Revolving Loan. If Borrowers are required to so prepay any
LIBOR Revolving Loan, then concurrently with such prepayment, Borrowers shall
borrow from the affected Lender, in the amount of such repayment, a Base Rate
Revolving Loan.

 

- 40 -



--------------------------------------------------------------------------------

2.13 Increased Costs and Reduction of Return.

(a) If any Lender determines that, due to either (i) the introduction of or any
Change in Law after the Closing Date or (ii) the compliance by such Lender with
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) after the Closing Date, there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining any LIBOR Revolving Loans, then Borrowers shall be liable for,
and shall from time to time, upon demand (with a copy of such demand to be sent
to the Agent), pay to Agent for the account of such Lender, additional amounts
as are sufficient to compensate such Lender for increased costs.

(b) If any Lender shall have determined that (i) the introduction of any Capital
Adequacy Regulation after the Closing Date, (ii) any change in any Capital
Adequacy Regulation after the Closing Date, (iii) any change in the
interpretation or administration of any Capital Adequacy Regulation after the
Closing Date by any central bank or other Governmental Authority charged with
the interpretation or administration thereof, (iv) compliance by such Lender or
any corporation controlling such Lender with any Capital Adequacy Regulation, or
(v) a Change in Law affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender and (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy and such Lender’s desired return on
capital) determines that amount of such capital is increased as a consequence of
its lending commitment, loans, credits or obligations under this Agreement then,
upon demand of such Lender to Borrowers through Agent, Borrowers shall pay to
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such increase.

2.14 Funding Losses. Borrowers shall reimburse each Lender and hold each Lender
harmless from any loss or expense which such Lender may sustain or incur as a
consequence of:

(a) the failure of Borrowers to make on a timely basis any payment of principal
of any LIBOR Revolving Loan;

(b) the failure of Borrowers to borrow, continue or convert a Loan after
Borrowers have given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation; or

(c) the prepayment or other payment (including after acceleration thereof) of
any LIBOR Revolving Loan on a day that is not the last day of the relevant
Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Revolving Loans or from fees
payable to terminate the deposits from which such funds were obtained.

2.15 Inability to Determine Rates. If Agent determines that for any reason
adequate and reasonable means do not exist for determining LIBOR for any
requested Interest Period with respect to a proposed LIBOR Revolving Loan, or
that LIBOR for any requested Interest

 

- 41 -



--------------------------------------------------------------------------------

Period with respect to a proposed LIBOR Revolving Loan does not adequately and
fairly reflect the cost to Lenders of funding such Loan, Agent will promptly so
notify Borrower and each Lender. Thereafter, the obligation of Lenders to make
or maintain LIBOR Revolving Loans hereunder shall be suspended until Agent
revokes such notice in writing. Upon receipt of such notice, Borrowers may
revoke any Notice of Borrowing or Notice of Conversion/Continuation then
submitted by it. If Borrowers do not revoke such Notice, Lenders shall make,
convert or continue the Loans, as proposed by Borrowers, in the amount specified
in the applicable notice submitted by Borrowers, but such Loans shall be made,
converted or continued as Base Rate Revolving Loans instead of LIBOR Revolving
Loans.

2.16 Certificates of Lenders. Any Lender, when claiming reimbursement or
compensation under this Section Two, shall deliver to Borrowers (with a copy to
Agent) a certificate setting forth in reasonable detail the amount payable to
such Lender hereunder and such certificate shall be conclusive and binding on
Borrowers in the absence of manifest error.

2.17 Survival. The agreements and obligations of Borrowers in this Section Two
shall survive the payment of all other Obligations.

2.18 Letters of Credit.

(a) Issuance. Subject to the terms and conditions of this Agreement, the Letter
of Credit Issuer shall, upon the Borrowers’ request from time to time, cause
stand-by letters of credit to be issued for the Borrowers’ account (the “Letters
of Credit”). The Letter of Credit Issuer will not cause to be opened any Letter
of Credit if: (i) the maximum face amount of the requested Letter of Credit
would exceed the Unused Letter of Credit Subfacility at such time; (ii) the
maximum face amount of the requested Letter of Credit, and all commissions,
fees, and charges due from Borrowers to Letter of Credit Issuer in connection
with the opening thereof, would cause the Borrowers’ remaining Excess
Availability to be less than zero at such time or would exceed the Total Credit
Facility at such time; or (iii) the expiration date of the Letter of Credit
would exceed the Maturity Date or be greater than twelve (12) months from the
date of issuance. All payments made and expenses incurred by the Letter of
Credit Issuer pursuant to or in connection with the Letters of Credit will, at
the Agent’s Permitted Discretion, be charged to the Borrowers’ Loan Account as
Base Rate Revolving Loans.

(b) Other Conditions. In addition to being subject to the satisfaction of the
applicable conditions precedent contained in Section Six, the obligation of the
Letter of Credit Issuer to cause to be issued any Letter of Credit is subject to
the following conditions precedent having been satisfied in a manner
satisfactory to the Agent:

(i) The Borrowers shall have delivered to the Letter of Credit Issuer, at such
times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to the Letter of Credit Issuer
for the issuance of the Letter of Credit and such other documents as may be
reasonably required pursuant to the terms thereof, and the form and terms of the
proposed Letter of Credit shall be satisfactory to the Agent and Letter of
Credit Issuer; and

 

- 42 -



--------------------------------------------------------------------------------

(ii) As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or the issuance of such Letters of Credit.

(c) Issuance of Letters of Credit.

(i) Request for Issuance. The Borrowers shall give the Agent two (2) Business
Days’ prior written notice of the Borrowers’ request for the issuance of a
Letter of Credit. Such notice shall be irrevocable and shall specify the
original face amount of the Letter of Credit requested, the effective date
(which date shall be a Business Day) of issuance of such requested Letter of
Credit, whether such Letter of Credit may be drawn in a single or in partial
draws, the date on which such requested Letter of Credit is to expire (which
date shall be a Business Day), the purpose for which such Letter of Credit is to
be issued, and the beneficiary of the requested Letter of Credit. The Borrower
shall attach to such notice the proposed form of the Letter of Credit that the
Agent is requested to cause to be issued.

(ii) Responsibilities of the Agent; Issuance. Agent shall determine, as of the
Business Day immediately preceding the requested effective date of issuance of
the Letter of Credit set forth in the notice from Borrowers pursuant to
subparagraph 2.18(c)(1), (A) the amount of the applicable Unused Letter of
Credit Subfacility and (B) the Availability and Excess Availability as of such
date. If (i) the undrawn amount of the requested Letter of Credit is not greater
than the Unused Letter of Credit Subfacility and (ii) the amount of such
requested Letter of Credit and all commissions, fees, and charges due from
Borrowers in connection with the opening thereof would not exceed the Excess
Availability, Agent shall, so long as the other conditions hereof and of Section
Six are met, cause the requested Letter of Credit to be issued on such requested
effective date of issuance.

(iii) Notice of Issuance. On each Settlement Date, Agent shall give notice to
each Lender of the issuance of all Letters of Credit issued since the last
Settlement Date.

(iv) No Extensions or Amendment. The Agent shall not be obligated to cause any
Letter of Credit to be extended or amended unless (A) the requirements of this
Paragraph 2.18 are met as though a new Letter of Credit were being requested and
issued, and (B) the Agent consents to such extension or amendment, which it may
withhold in its sole and absolute discretion.

(d) Payments Pursuant to Letters of Credit.

(i) Payment of Letter of Credit Obligations. The Borrowers agree to reimburse
the Letter of Credit Issuer for any draw under any Letter of Credit immediately
upon demand, and to pay the issuer of the Letter of Credit (or the Agent, for
the account of such issuer) the amount of all other obligations and other
amounts payable to such issuer under or in connection with any Letter of Credit
immediately when due, irrespective of any claim, setoff, defense or other right
which the Borrowers may have at any time against such issuer or any other
Person.

 

- 43 -



--------------------------------------------------------------------------------

(ii) Revolving Loans to Satisfy Reimbursement Obligations. In the event that the
issuer of any Letter of Credit honors a draw under such Letter of Credit and the
Borrowers shall not have repaid such amount to the issuer of such Letter of
Credit pursuant to subparagraph 2.18(d)(i), such drawing shall constitute a
request by the Borrowers to the Agent for a Borrowing of a Base Rate Revolving
Loan in the amount of such drawing. The Funding Date with respect to such
Borrowing shall be the date of such drawing.

(e) Participations.

(i) Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with subparagraph 2.18(c), each Lender shall be deemed to
have irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit (including all
obligations of Borrowers with respect thereto, and any security therefor or
guaranty pertaining thereto).

(ii) Sharing of Reimbursement Obligation Payments. Whenever Agent receives a
payment from Borrowers on account of reimbursement obligations in respect of a
Letter of Credit as to which the Agent has previously received for the account
of the Letter of Credit Issuer thereof payment from a Lender pursuant to
subparagraph 2.18(d)(ii), Agent shall promptly pay to such Lender such Lender’s
Pro Rata Share of such payment from Borrowers in Dollars. Each such payment
shall be made by Agent on the Business Day on which Agent receives immediately
available funds paid to such Person pursuant to the immediately preceding
sentence, if received prior to 3:00 p.m. (New York, New York time) on such
Business Day and otherwise on the next succeeding Business Day.

(iii) Documentation. Upon the request of any Lender, Agent shall furnish to such
Lender copies of any Letter of Credit, reimbursement agreements executed in
connection therewith, applications for any Letter of Credit, and such other
documentation as may reasonably be requested by such Lender.

(iv) Obligations Irrevocable. The obligations of each Lender to make payments to
Agent with respect to any Letter of Credit or with respect to their
participation therein or with respect to the Revolving Loans made as a result of
a drawing under a Letter of Credit and the obligations of Borrower for whose
account the Letter of Credit was issued to make payments to Agent, for the
account of Lenders, shall be irrevocable, not subject to any qualification or
exception whatsoever, including any of the following circumstances:

(1) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(2) the existence of any claim, setoff, defense or other right which Borrowers
may have at any time against a beneficiary named in a Letter of Credit or any
transferee of any Letter of Credit (or any Person for whom any such transferee
may be acting), any Lender, Agent, the issuer of such Letter of Credit, or any
other Person, whether in connection with this Agreement, any Letter of Credit,
the transactions contemplated herein or any unrelated transactions (including
any underlying transactions between Borrowers or any other Person and the
beneficiary named in any Letter of Credit);

 

- 44 -



--------------------------------------------------------------------------------

(3) any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(4) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(5) the occurrence of any Default or Event of Default; or

(6) the failure of Borrowers to satisfy the applicable conditions precedent set
forth in Section Six.

(f) Recovery or Avoidance of Payments. In the event any payment by or on behalf
of Borrowers received by Agent with respect to any Letter of Credit and
distributed by Agent to Lenders on account of their respective participations
therein is thereafter set aside, avoided or recovered from Agent in connection
with any receivership, liquidation or bankruptcy proceeding, Lenders shall, upon
demand by Agent, pay to Agent their respective Pro Rata Shares of such amount
set aside, avoided or recovered, together with interest at the rate required to
be paid by Agent upon the amount required to be repaid by it.

(g) Compensation for Letters of Credit. The Borrowers agree to pay to the Agent,
for the account of the Lenders, in accordance with their respective Pro Rata
Shares, with respect to each Letter of Credit, the Letter of Credit Fee
specified in, and in accordance with the terms of, Paragraph 2.19.

(h) Indemnification; Exoneration; Power of Attorney.

(i) INDEMNIFICATION. IN ADDITION TO AMOUNTS PAYABLE AS ELSEWHERE PROVIDED IN
THIS PARAGRAPH 2.18, THE BORROWERS HEREBY AGREE TO PROTECT, INDEMNIFY, PAY AND
SAVE THE LENDERS AND THE AGENT HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, LIABILITIES, DAMAGES, LOSSES, COSTS, CHARGES AND EXPENSES (INCLUDING
ANY REASONABLE ATTORNEYS’ FEES) WHICH ANY LENDER OR THE AGENT MAY INCUR OR BE
SUBJECT TO AS A CONSEQUENCE, DIRECT OR INDIRECT, OF THE ISSUANCE OF ANY LETTER
OF CREDIT OR THE PROVISION OF ANY CREDIT SUPPORT OR ENHANCEMENT IN CONNECTION
THEREWITH UNLESS RESULTING FROM SUCH LENDER’S OR THE AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT. THE AGREEMENT IN THIS SUBPARAGRAPH 2.18(H)(I) SHALL SURVIVE
PAYMENT OF ALL OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

(ii) Assumption of Risk by the Borrowers. As among the Borrowers, the Lenders
and the Agent, the Borrowers assume all risks (except the risk of gross
negligence or willful misconduct by any Lender or the Agent) of the acts and
omissions of, or misuse of any of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and

 

- 45 -



--------------------------------------------------------------------------------

not in limitation of the foregoing, the Lenders and the Agent, when acting in
good faith and without gross negligence or willful misconduct, shall not be
responsible for: (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any Person in connection with the
application for and issuance of and presentation of drafts with respect to any
of the Letters of Credit, even if it should prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (B) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (C) the failure of the beneficiary of any Letter of
Credit to comply duly with conditions required in order to draw upon such Letter
of Credit; (D) errors, omissions, interruptions, or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (E) errors in interpretation of technical terms;
(F) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit or of the proceeds
thereof; (G) the misapplication by the beneficiary of any Letter of Credit of
the proceeds of any drawing under such Letter of Credit; or (H) any consequences
arising from causes beyond the control of the Agent or the Lenders, including,
without limitation, any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Public Authority. None of the foregoing
shall affect, impair or prevent the vesting of any rights or power of the Agent
or any Lender under this Paragraph 2.18.

(iii) Exoneration. In furtherance and extension, and not in limitation, of the
specific provisions set forth above, any action taken or omitted by the Agent or
any Lender under or in connection with any of the Letters of Credit or any
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put the Agent or any Lender under any resulting
liability to the Borrowers or relieve the Borrowers of any of its obligations
hereunder to any such Person.

(iv) Indemnification by Lenders. Lenders agree to indemnify each Letter of
Credit Issuer (to the extent not reimbursed by Borrowers and without limiting
the obligations of Borrowers hereunder) ratably in accordance with their
respective Pro Rata Shares, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against such Letter of Credit Issuer in any
way relating to or arising out of any Letter of Credit or the transactions
contemplated thereby or any action taken or omitted by such Letter of Credit
Issuer under any Letter of Credit or any Loan Document in connection therewith;
provided that no Lender shall be liable for any of the foregoing to the extent
it arises from the gross negligence or willful misconduct of the Person to be
indemnified. Without limitation of the foregoing, each Lender agrees to
reimburse each Letter of Credit Issuer promptly upon demand for its Pro Rata
Share of any costs or expenses payable by Borrowers to such Letter of Credit
Issuer, to the extent that such Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by Borrowers. The agreement contained in
this Paragraph shall survive payment in full of all Obligations.

(v) Account Party. The Borrowers hereby authorize and direct any Letter of
Credit Issuer to name the Borrower as the “Account Party” therein and to deliver
to the Agent all instruments, documents and other writings and property received
by the Letter of Credit Issuer pursuant to the Letter of Credit, and to accept
and rely upon the Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the application
therefor.

 

- 46 -



--------------------------------------------------------------------------------

(i) Supporting Letter of Credit; Cash Collateral. If, notwithstanding the
provisions of this Paragraph 2.18 and any other provision of this Agreement, any
Letter of Credit is outstanding upon the termination of this Agreement, then
upon such termination the Borrowers shall deposit with the Agent, for the
ratable benefit of the Agent and the Lenders, with respect to each Letter of
Credit then outstanding, as the Majority Lenders, in their discretion, shall
specify, either (A) a standby letter of credit (a “Supporting Letter of Credit”)
in form and substance satisfactory to the Agent, issued by an issuer
satisfactory to the Agent in an amount equal to the greatest amount for which
such Letter of Credit may be drawn plus any fees and expenses associated with
such Letter of Credit, under which Supporting Letter of Credit the Agent is
entitled to draw amounts necessary to reimburse the Agent and the Lenders for
payments made by the Agent and the Lenders under such Letter of Credit or under
any credit support or enhancement provided through the Agent with respect
thereto and any fees and expenses associated with such Letter of Credit or
credit support, or (B) cash in amounts necessary to reimburse the Agent and the
Lenders for payments made by the Agent or the Lenders under such Letter of
Credit or under any credit support or enhancement provided through the Agent and
any fees and expenses associated with such Letter of Credit or credit support.
Such Supporting Letter of Credit or deposit of cash shall be held by the Agent,
for the ratable benefit of the Agent and the Lenders, as security for, and to
provide for the payment of, the aggregate undrawn amount of such Letters of
Credit or such credit support remaining outstanding.

2.19 Letter of Credit Fee. The Borrowers agree to pay to the Agent, for the
account of the Lenders, in accordance with their respective Pro Rata Shares, for
each Letter of Credit, a fee (the “Letter of Credit Fee”) equal to three percent
(3.00%) per annum of the undrawn face amount of each Letter of Credit issued for
the Borrowers’ account at the Borrowers’ request, plus all out-of-pocket costs,
fees and expenses incurred by the Agent in connection with the application for,
processing of, issuance of, or amendment to any Letter of Credit, which costs,
fees and expenses shall include a “fronting fee” payable to such issuer. The
Letter of Credit Fee shall be payable monthly in arrears on the fifteenth day of
each month following any month in which a Letter of Credit was issued and/or in
which a Letter of Credit remains outstanding and on the Maturity Date. The
Letter of Credit Fee shall be payable when a Letter of Credit is issued,
renewed, extended, or amended, as appropriate for the period of time during
which the Letter of Credit will be outstanding. The Letter of Credit Fee shall
be computed on the basis of a 360-day year for the actual number of days
elapsed. If any Event of Default occurs, then, from the date such Event of
Default occurs until it is cured, or if not cured until all Obligations are paid
and performed in full, the Letter of Credit Fee shall be increased to five
percent (5.00%) per annum.

2.20 Bank Products. Borrowers may request and Bank of America may, in its sole
and absolute discretion, arrange for Borrowers to obtain, from Bank of America,
Bank of America’s Affiliates or the other Lenders, Bank Products although
Borrowers are not required to do so. To the extent Bank Products are provided by
an Affiliate of Bank of America or an Affiliate of a Lender, Borrowers agree to
indemnify and hold Bank of America and the Lenders harmless from any and all
costs and obligations now or hereafter incurred by Bank of America or any of the
Lenders which arise from the indemnity given by Bank of America to its
Affiliates or a Lender to its Affiliates related to such Bank Products except
for costs or

 

- 47 -



--------------------------------------------------------------------------------

obligations resulting from the gross negligence or willful misconduct of Bank of
America or any of the Lenders. The agreement contained in this Paragraph shall
survive termination of this Agreement. Each Borrower acknowledges and agrees
that the obtaining of Bank Products from Bank of America, Bank of America’s
Affiliates or any other Lender (a) is in the sole and absolute discretion of
Bank of America, Bank of America’s Affiliates, or other Lender, as applicable
and (b) is subject to all rules and regulations of Bank of America, Bank of
America’s Affiliates or such other Lender, as applicable.

2.21 Loan Administration.

(a) Borrower Agent. Each Borrower hereby designates Regional as its
representative and agent for all purposes under the Loan Documents (“Borrower
Agent”), including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications with Agent, Bank or any
Lender, preparation and delivery of Borrowing Base and financial reports,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect
compliance with covenants), and all other dealings with Agent, Bank or any
Lender. Borrower Agent, Agent and the Lenders hereby accept such appointment.
Agent and Lenders shall be entitled to rely upon, and shall be fully protected
in relying upon, any notice or communication (including any notice of Borrowing)
delivered by Borrower Agent on behalf of any Borrower. Agent and Lenders may
give any notice or communication with a Borrower hereunder to Borrower Agent on
behalf of any Borrower. Agent and Lenders may give any notice or communication,
with a Borrower hereunder to Borrower Agent on behalf of such Borrower. Agent
shall have the right, in its discretion, to deal exclusively with Borrower Agent
for any and all purposes under the Loan Documents. Each Borrower agrees that any
notice, election, communication, representation, agreement or undertaking made
on its behalf by Borrower Agent shall be binding upon and enforceable against
it.

(b) One Obligation. The Loans, Letter of Credit obligations and other
Obligations shall constitute one general obligation of Borrowers and (unless
otherwise expressly provided in any Loan Document) shall be secured by Agent’s
Lien upon all Collateral; provided, however, that Agent and each Lender shall be
deemed to be a creditor of, and the holder of a separate claim against, each
Borrower to the extent of any Obligations jointly or severally owed by such
Borrower.

2.22 Requested Increases to Commitments. Provided that no Default or Event of
Default exists, at any time prior to ninety (90) days before the Maturity Date,
Borrower Agent may request from time to time in writing to the Agent that the
Commitments be increased, by an amount not less than $25,000,000 or higher
integral multiple of $25,000,000, in any event, not to exceed $600,000,000
(total commitments), or an aggregate amount that is equal to an amount which
would increase the Commitments to $600,000,000 (total commitments), according to
the following procedures:

(a) The Borrowers shall offer the existing Lenders the opportunity to
participate in any such increased amount of the Commitments (such increased
amount being referred to as the “Commitment Increase Amount”) in accordance with
each Lender’s Pro Rata Share (each participating Lender being referred to as an
“Increasing Lender”). The existing Lenders shall be under no obligation to
participate in any such Commitment Increase Amount and any agreement by any
Lender to so participate will be in the sole discretion of such Lender.

 

- 48-



--------------------------------------------------------------------------------

(b) If any Lender declines to commit to its Pro Rata Share of any such
Commitment Increase Amount (such declined portion of the Commitment Increase
Amount being referred to as a “Declined Share”), then the Agent may join a new
Lender (or Lenders) to this Agreement (each such Lender, an “Augmenting
Lender”), who shall be acceptable to the Borrowers, or permit an existing Lender
which has already agreed to commit to its Pro Rata Share of any such Commitment
Increase Amount, to commit to the Declined Share. If an Augmenting Lender (or
Lenders) commits to the Declined Share, it (or they) shall join this Agreement
pursuant to a bank joinder and assumption agreement in form and substance
reasonably satisfactory to the Agent and the Borrowers, setting forth the
Commitment of such Augmenting Lender (or Lenders), pursuant to which such
Augmenting Lender (or Lenders) will become party hereto as of the effective date
thereof.

(c) On the effective date of any increase in the Commitment(s) as contemplated
by this Paragraph 2.22 (i) each Increasing Lender and Augmenting Lender shall
make available to the Agent, for the benefit of the other Lenders, such amounts
in immediately available funds as the Agent shall determine as being required in
order to cause, after giving effect to such increase and the use of such to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Pro Rata Share of such
outstanding Revolving Loans (after giving effect to the increase in the
Commitment(s) occasioned by the addition of the Increasing Lender(s) or
Augmenting Lender(s), or both, as the case may be) and (ii) the Borrowers shall
be deemed to have repaid and reborrowed all outstanding Revolving Loans as of
the date of any increase in the Commitment(s) (with such reborrowing to consist
of Revolving Loans subject to the same interest rate options provided herein,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrowers in accordance with the requirements of this Agreement). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence in
respect of each LIBOR Revolving Loan shall be subject to indemnification by each
Borrower pursuant to the provisions of Paragraph 2.14 if the deemed payment
occurs other than on the last day of the related Interest Periods. Upon the
request of the Agent, each Borrower shall execute and deliver to Agent for the
benefit of the Lenders any and all Notes and other documents, instruments, and
agreements necessary or advisable in the reasonable judgment of the Agent to
evidence or document the increase in the Commitment(s), including any amendments
hereto, and each of the Lenders hereby provides its consent hereto and thereto
and each Lender hereby authorizes the Agent to execute any such documents,
instruments, and agreements consistent with the terms of this Paragraph 2.22 on
its behalf without the necessity of any further consent of any Lender. In
consideration of each increase in the Commitment(s according to this
Section 2.22 and as a condition thereto, the Borrowers shall pay to the Agent,
for the ratable benefit of the Lenders who have funded the Commitment Increase
Amount, an upfront commitment increase fee in an amount to be determined by
Agent, payable on the effective date of each increase in the Commitment(s). Such
fee shall be fully due and non-refundable when paid.

 

- 49 -



--------------------------------------------------------------------------------

SECTION THREE - TERM

3.1 Term of Agreement and Loan Repayment. This Agreement shall have a term
commencing on the date this Agreement becomes effective, and ending on
September 18, 2018, or such earlier date by acceleration or otherwise (“Maturity
Date”). The Loans shall be due and payable in full on the Maturity Date without
notice or demand and shall be repaid to Agent, for the account of Lenders, by a
wire transfer of immediately available funds. Borrowers may terminate this
Agreement prior to the Maturity Date by: (a) giving Agent and Lenders at least
thirty (30) days prior notice of intention to terminate this Agreement;
(b) paying and performing, as appropriate, all Obligations on or prior to the
effective date of termination (other than indemnification and other contingent
obligations for which no amount is due and owing and for which no claim has been
made); (c) paying to Agent, for the account of the Lenders, an early termination
fee equal to (i) one percent (1.00%) of the Total Credit Facility in the event
the effective date of termination occurs at any time on or prior to
September 18, 2016, and (ii) one-half of one percent (0.50%) of the Total Credit
Facility in the event the effective date of termination occurs at any time after
September 18, 2016 and prior to the Maturity Date; and (d) with respect to any
LIBOR Revolving Loans prepaid in connection with such termination prior to the
expiration date of the Interest Period applicable thereto, the payment of the
amounts described in Paragraph 2.14. Notwithstanding the foregoing, upon the
occurrence of an Event of Default, Agent may (and shall, at the direction of
Majority Lenders) immediately accelerate the Maturity Date and terminate further
performance under this Agreement without notice or demand. For the avoidance of
doubt, the amendment and restatement of the Existing Agreement shall not
constitute a termination of the Existing Agreement for purposes of Section 3.1
thereof.

3.2 Termination of Security Interests. Notwithstanding termination of this
Agreement, until all Obligations have been fully repaid (other than
indemnification and other contingent obligations for which no amount is due and
owing and for which no claim has been made), Agent, for the account of Lenders,
shall retain a security interest in all Collateral existing and thereafter
arising and Borrowers shall continue to assign to Agent, for the account of
Lenders, all Contracts and security therefor and shall continue to immediately
turn over to Agent, in kind, all collections received respecting the Contracts.
After termination, and when Agent has received payment in full of all
Obligations (other than indemnification and other contingent obligations for
which no amount is due and owing and for which no claim has been made), for the
account of the Lenders, the security interest created hereby shall terminate and
all right to the Collateral shall revert to the Borrowers and Agent shall
promptly execute such evidence of termination of all security agreements and
release of the security interests given by Borrowers to Agent as Borrower may
reasonably request.

SECTION FOUR - SECURITY INTEREST IN COLLATERAL

4.1 Creation of Security Interest in Collateral. Each Borrower hereby
irrevocably and unconditionally grants, transfers, and assigns to Agent, for the
benefit of Agent and Lenders, all its right, title, and interest in all the
Collateral, whether presently existing or hereafter acquired or arising, in
order to secure prompt payment and performance by each Borrower of all its
Obligations. Agent’s title and security interest in the Collateral shall attach
to all the Collateral without further act by Agent or Borrowers. In the event
any Collateral, including proceeds, is evidenced by or consists of Instruments,
Borrowers shall, upon the request of Agent, endorse, assign, and deliver to
Agent such Instruments.

 

- 50 -



--------------------------------------------------------------------------------

4.2 Borrower’s Representations and Warranties Regarding Collateral. Each
Borrower represents and warrants to Agent and Lenders that so long as such
Borrower is obligated to Agent and Lenders, that:

(a) the Collateral shall be owned solely by such Borrower, and no other Person,
other than Agent and Lenders, has or will have any right, title, interest, claim
or lien therein except for Permitted Liens;

(b) except as specifically consented to in writing by Agent, such Borrower shall
not within any one calendar year grant more than two extensions of time for the
payment, and shall not compromise for less than the full face value, or release
in whole or in part any Person liable for the payment of, or allow any credit
whatsoever against, any portion of the Collateral, except for the amount of cash
to be paid upon any such Collateral or any instrument or document representing
such Collateral, and that the Collateral, including any monies resulting from
the lease, rental, sale or other disposition thereof, shall remain free and
clear of any liens, excepting for liens hereby granted to Agent and Lenders and
Permitted Liens; provided, however, that Borrower may grant Contract Debtors
discounts, credits and allowances given in the ordinary course of business and
in compliance with its credit guidelines (in accordance with Section 7.15
hereof) during any period when no Event of Default exists hereunder, up to an
aggregate amount of $250,000.00 per calendar year.

(c) Such Borrower shall pay and discharge, when due, all taxes, levies,
assessments and other charges upon the Collateral, except to the extent the
validity thereof is being contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from non-payment
thereof and with respect to which adequate reserves in accordance with GAAP have
been set aside for the payment thereof; and

(d) Only Contracts and Security Documents in a form approved in writing by Agent
shall be used by such Borrower for all transactions which may now exist and
which may exist in the future. No Borrower shall materially vary the terms of
such form of Contracts and Security Documents without Agent’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed) or in conflict with any applicable laws.

4.3 Financing Statements. Each Borrower agrees, at its own expense, to execute
financing statements, continuation statements, and assignments of financing
statements provided for by the Code, together with any and all other instruments
or documents and to take such other action, including delivery, as may be
required to perfect or maintain Agent’s security interest in the Collateral, and
to execute and record an assignment of any deed of trust or mortgage naming such
Borrower as the beneficiary and a Contract Debtor (or any Guarantor) as trustor.
Each Borrower hereby (i) authorizes Agent and Agent’s designee to execute and
file or record, or file or record without signature as the case may be where
permitted by law, at any time any such financing statements, continuation
statements, and assignments and amendments thereto on such Borrower’s behalf and
(ii) ratifies such authorization to the extent that the Agent has filed any such
financing statements, continuation statements and assignments and amendments
thereto, prior to the date hereof.

 

- 51 -



--------------------------------------------------------------------------------

4.4 Location of Collateral. Each Borrower represents and warrants that except
for Collateral which has been delivered to Agent under the terms hereof:
(a) Schedule 4.4 is a correct and complete list of the location of all of books
and records concerning the Collateral, the locations of the Collateral, and
location of all such Borrower’s places of business as of the Closing Date,
except to the extent that newly acquired Collateral is in transit in the
ordinary course of business to any such locations; and (b) the Collateral shall
remain at all times in the possession of such Borrower. Each Borrower covenants
and agrees that, except for Collateral in the possession of Agent, it will not
maintain the Collateral at any location other than those listed in Schedule 4.4,
and will not otherwise change or add to those locations, unless such Borrower
promptly executes and delivers to Agent any and all financing statements and
other documents customarily required by Agent in such circumstance and, not less
frequently than each calendar quarter, such Borrower delivers to Agent an update
to Schedule 4.4; provided, however, that Agent may require, from time to time,
more frequent updates to such Schedule 4.4 in its Permitted Discretion.
Notwithstanding any provision of this Agreement to the contrary, upon the
occurrence and during the continuance of an Event of Default, each Borrower
shall upon Agent’s request immediately deliver to Agent all Contracts and
related Security Document then existing and thereafter arising. With respect to
convenience check (a/k/a live checks) stored electronically pursuant to the then
current market practices and for which there is no originally executed
documentation available (again, pursuant to the then current market practices),
such Collateral shall be stored on an electronic system maintained by or on
behalf of Borrower, which system must be at all times accessible by, and
acceptable to, each of the Lenders. Borrower shall comply with any further
requirements that any Lender may, from time to time, reasonably require in
connection with the perfection of the Lenders’ security interest in any
Collateral stored electronically.

4.5 Protection of Collateral; Reimbursement. Each Borrower shall pay all
expenses of protecting, storing, insuring, handling, maintaining, and shipping
the Collateral and any and all excise, property, sales, and use taxes levied by
any state, federal or local authority on any of the Collateral or in respect of
the sale thereof.

If any Borrower fails promptly to pay any portion thereof when due, Agent may,
at its option, but shall not be required to, pay the same and charge any
Borrower’s account under this Agreement therefor, and each Borrower agrees
promptly to reimburse Agent therefor with interest accruing thereon daily at the
rate of interest then in effect under the Notes. All sums so paid or incurred by
Agent for any of the foregoing and any and all sums for which Borrowers may
become liable under this Agreement and all reasonable costs and expenses
(including Agent’s Expenses) which Agent may incur in enforcing or protecting
its lien or rights and interest in the Collateral or any of its rights or
remedies under this Agreement or any other agreement between the parties hereto
or in respect of any of the transactions occurring thereunder until paid by
Borrowers to Agent with interest at the rate of interest then in effect under
the Notes, shall be considered as additional indebtedness owing by Borrowers to
Agent under this Agreement and, as such, shall be secured by all the Collateral.
Except for Agent or Lenders’ gross negligence or willful misconduct, Agent shall
not be liable or responsible in any way for the safekeeping of any of the
Collateral or for any loss or damage thereto or for any diminution in the value
thereof, or for any act or default of any carrier, forwarding agency, or other
Person whatsoever, but the same shall be at Borrowers’ sole risk.

 

- 52 -



--------------------------------------------------------------------------------

4.6 Release of Collateral. Notwithstanding any other provision of this Agreement
to the contrary, upon Borrower’s request, Agent shall release its security
interest in any Contract(s) (and the Security Documents related thereto)
included in the Collateral so long as (a) Borrower obtains Agent’s prior written
consent to such release, which consent shall not be unreasonably withheld,
conditioned or delayed; (b) no Default or Event of Default exists at the time
such Contract(s) is to be released; (c) Borrower has entered into a written
contract for the sale of such Contract(s) and has delivered to Agent a fully
executed copy of such written contract; (d) if the Borrowers have no Excess
Availability after giving effect to the sale, either (i) Borrower pledges to
Agent additional Collateral equivalent to such Contract(s) being released, or
(ii) Borrower reduces the outstanding, unpaid principal balance of the Notes
through payment in an amount equal to the sale price of such Contract(s) being
released in the form of cash or the wire transfer of immediately available
funds; and (e) immediately following the pledging of additional Collateral or
payment of the Notes, a Default or Event of Default does not exist under this
Agreement. Upon satisfaction of all of the foregoing conditions, Agent shall
release its security interest in such Contract(s) and within a reasonable period
of time, return the original such Contract(s) and original Security Documents in
its possession, if any, being released. Any distribution of interest or
principal, or loss of the Collateral or any of the Property secured thereby,
shall not release any Borrower from any of the Obligations.

4.7 Assigned Purchase Agreements. Borrowers shall perform all of its obligations
under each of the Assigned Purchase Agreements, and shall enforce all of its
rights and remedies thereunder, in each case, as it deems appropriate in its
business judgment; provided that Borrowers shall not take any action or fail to
take any action with respect to its Assigned Purchase Agreements that would
cause the termination of an Assigned Purchase Agreement (unless such action or
failure to take such action was in the exercise of Borrowers’ business
judgment). Upon and during the continuance of an Event of Default, Borrowers
shall remit directly to the Agent for application to the Obligations in such
order as the Agent shall determine, all amounts received by Borrowers pursuant
to its Assigned Purchase Agreements. Upon and during the continuance of an Event
of Default, if any Borrowers shall fail to pursue diligently any right under an
Assigned Purchase Agreements, the Agent may directly enforce such right in the
Lenders’ or a Borrower’s name and may enter into such settlements or other
agreements with respect thereto as the Agent shall determine. Upon and during
the continuance of an Event of Default, the Agent, in its own name or in the
name of Borrower(s), may bring suit, proceeding, or action under any Assigned
Purchase Agreement for any sum owing thereunder or to enforce any provision
thereof. All obligations of Borrowers under any Assigned Purchase Agreement
shall be and remain enforceable only against Borrowers and shall not be
enforceable against the Agent or Lenders. Notwithstanding any provision hereof
to the contrary, Borrowers shall at all times remain liable to observe and
perform all of its duties and obligations under its Assigned Purchase
Agreements, and the Agent’s or Lenders’ exercise of any of their respective
rights with respect to the Collateral shall not release a Borrower from any of
such duties and obligations. Lenders shall not be obligated to perform or
fulfill a Borrower’s duties or obligations under its Assigned Purchase
Agreements or to make any payment thereunder, or to make any inquiry as to the
nature or sufficiency of any payment or property received by it thereunder or
the sufficiency of performance by any party thereunder, or to present or file
any claim, or to take any action to collect or enforce any performance, any
payment of any amounts, or any delivery of any property.

 

- 53 -



--------------------------------------------------------------------------------

SECTION FIVE - RECORDS AND SERVICING OF CONTRACTS

5.1 Records of Contracts. Each Borrower shall keep or will cause to be kept in a
safe place, at its chief executive office and other locations set forth on
Schedule 4.4 or otherwise agreed to by Agent, proper and accurate books and
records pertaining to the Contracts and the other Collateral.

5.2 Servicing of Contracts. At no expense to Agent or any Lender, each Borrower
shall diligently and faithfully perform the following services relating to the
Contracts and the other Collateral:

(a) Borrowers shall collect all payments and other proceeds of the Contracts and
other Collateral and, while any portion of the Loan is unpaid, Borrowers shall,
after the establishment of those certain collection accounts (each a “Collection
Account”; and collectively, the “Collection Accounts”) pursuant to the
Collection Account Agreements, within three (3) Business Days after receipt
thereof, deposit all cash proceeds of the Collateral (including, for example,
all regular monthly payments received in connection with the Contracts) into the
Collection Accounts. Upon the occurrence of an Event of Default under this
Agreement, then upon written notice from Agent to the Borrowers, and at all
times thereafter any Borrower’s right to withdraw any funds from the Collection
Accounts shall immediately terminate and only Agent shall thereafter have a
right to withdraw any funds from the Collection Accounts. Agent shall reinstate
such Borrower’s right to withdraw funds from the Collection Accounts if no Event
of Default is in effect for a 90 day period. Borrowers shall provide Agent
monthly or more frequently as requested by Agent with written notification of
any Contract under which any scheduled payment thereunder is 30 days or more
past due.

(b) Borrowers shall perform customary insurance follow-up with respect to each
policy of insurance covering the Property which is subject to Contracts and
Security Documents included in the Collateral.

(c) Except as permitted under subparagraph 4.2(b), above, Borrowers shall not
waive or vary the terms of any Contract in a way that would be adverse to
Agent’s interest, and shall not forbear or grant any material indulgence to any
Contract Debtor, without the prior written consent of Agent, which consent shall
not be unreasonably withheld, conditioned or delayed.

(d) Upon the occurrence of an Event of Default, then upon written notice from
Agent, all rights of Borrowers to collect any payments due under the Contracts
and the Collateral and all rights of Borrowers to exercise the consensual rights
which it would otherwise be entitled to exercise pursuant to subparagraph
5.2(a), above, shall immediately terminate. Borrowers, at Agent’s request, shall
direct all Contract Debtors to make all payments due under the Contracts and the
Collateral directly to Agent or to a bank account designated by Agent, and
Borrowers shall otherwise cooperate with Agent in that regard. All payments
received by Borrowers contrary to this subparagraph 5.2(d) shall be received in
trust for the exclusive right of Agent, shall be segregated from other funds of
Borrowers, and shall forthwith be delivered to Agent. Agent shall reinstate
Borrowers’ rights to collect payments and to exercise its consensual rights if
no Event of Default is in effect for a 90-day period.

 

- 54 -



--------------------------------------------------------------------------------

(e) Monthly Reports and Additional Reports Re Collateral. Borrowers agree to
deliver to Agent, (i) within 20 days after the end of each calendar month during
the term of this Agreement, a Collateral and Loan Status Report (the “Borrowing
Base Certificate”) and Monthly Report of Delinquent Accounts in forms provided
by Agent (or in such other form approved by Agent), containing the information
requested therein, and (ii) any other reports regarding the Collateral as Agent
may reasonably request at any time and from time to time; provided, however,
that upon and during the continuance of an Event of Default, Lender may require
that Borrowers provide daily or weekly Collateral and Loan Status Reports.

(f) Verification. Agent may, from time to time, verify directly with Contract
Debtors the validity, amount, and any other matters relating to the Contracts
and the other Collateral by means of mail, telephone, or otherwise, either in
the name of Borrowers or Agent or such other name as Agent may choose.

SECTION SIX - CONDITIONS PRECEDENT TO ADVANCES

6.1 Conditions Precedent to Initial Loans. The following are conditions
precedent to each Lender’s obligation to make any initial Advance required under
this Agreement or to Agent’s obligations to cause a Letter of Credit to be
issued under this Agreement on the Closing Date:

(a) Opinions of Counsel. In connection with the effectiveness of this Agreement,
Agent and Lenders shall have received such opinions of counsel as Agent or any
Lender shall reasonably request, all in scope and substance reasonably
satisfactory to Agent and Lenders.

(b) Warranties and Representations True as of Closing Date. The warranties and
representations contained in this Agreement shall be true and correct in all
material respects on the Closing Date with the same effect as though made on and
as of that date.

(c) Compliance with this Agreement. Borrowers shall have performed and complied
with all covenants, agreements and conditions contained herein which are
required to be performed or complied with by Borrowers before or on the Closing
Date.

(d) First Lien on Collateral. Agent shall have a perfected first and only Lien
(except for Permitted Liens), in all of the Contracts and other Collateral and
in the documents underlying or securing each of the Contracts. In no event shall
the grant of any Lien under any Loan Document secure an Excluded Swap Obligation
of the granting obligor.

(e) Guaranties. The Guaranties shall have been executed and delivered by each
Guarantor and shall be in full force and effect.

(f) Uniform Commercial Code Financing Statements and Assignments of Contracts.
All filings of Code financing statements, assignments of the Contracts and all
other filings, recordings and action necessary to perfect Agent’s Liens granted
under this Agreement shall have been filed or recorded and confirmation thereof
shall have been received by Agent.

 

- 55 -



--------------------------------------------------------------------------------

(g) Proceedings Satisfactory. All proceedings taken in connection with the
execution of this Agreement shall be satisfactory to Agent and Lenders and their
respective counsel.

(h) Payment of Expenses, Charges, Etc. Agent shall have the right to pay out of
the proceeds of any Advance to be made by Lenders hereunder all sums which are
due from Borrowers to Agent or any Lender pursuant to the terms of this
Agreement and for which the Borrowers have received an invoice at least one
(1) Business Day prior to the Closing Date.

(i) Fee Letters. Agent shall have received all fees due under the Fee Letters.

6.2 Conditions to all Advances and Letters of Credit. Agent, Letter of Credit
Issuer and Lenders shall not be required to fund any Loans, arrange for issuance
of any Letters of Credit or grant any other accommodation to or for the benefit
of Borrowers, unless the following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Borrower and Guarantor in the
Loan Documents shall be true and correct in all material respects (or in all
respects for such representations and warranties that provide for a materiality
qualifier therein) on the date of, and upon giving effect to, such funding,
issuance or grant (except for representations and warranties that expressly
relate to an earlier date);

(c) All conditions precedent in any other Loan Document shall be satisfied or
waived in accordance with the terms thereof;

(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a material adverse effect on the business or
condition (financial or otherwise) of the Borrowers and their Subsidiaries taken
as a whole;

(e) With respect to issuance of a Letter of Credit, the other conditions in
Paragraph 2.18(b) shall have been satisfied; and

(f) no Level Two Regulatory Event shall have occurred or be continuing, or exist
after giving effect to the requested Advance on such date.

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems reasonably appropriate in connection therewith.

 

- 56 -



--------------------------------------------------------------------------------

SECTION SEVEN - REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 Representations and Warranties Reaffirmed. Each Borrower represents and
warrants by this Agreement, by submission of each assignment of Collateral, and
with each Advance request, the following matters. Each warranty and
representation shall be deemed to be automatically repeated with each Advance
and shall be true and correct in all material respects on the date of submission
of such assignment of Collateral or making of such Advance, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and such warranties and representations shall be conclusively
presumed to have been relied upon by Agent and each Lender regardless of any
information possessed or any investigation made by Agent or any Lender. The
warranties and representations shall be cumulative and in addition to all other
warranties, representations, and agreements which Borrower shall give or cause
to be given to Agent or any Lender, either now or hereafter.

7.2 Warranties and Representations Regarding Contracts. With respect to the
Contracts included in the Collateral:

(a) To the knowledge of Borrowers after due inquiry, each Contract is a bona
fide, valid, and binding obligation of the Contract Debtor, enforceable in
accordance with the terms of the Contract except to the extent enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, and Borrowers do not know of
any fact which impairs or will impair the validity of any such Contract.

(b) Each Contract and related Security Documents are free of any claim for
credit, deduction, discount, allowance, defense (including the defense of
usury), dispute, counterclaim or setoff except to the extent that such claims
could not, individually or in the aggregate, reasonably be expected to
materially adversely affect the business or condition (financial or otherwise)
of Borrowers.

(c) Except for Permitted Liens, each Contract is free of any prior assignment
(except for assignments to a Borrower), superior security interest, lien, claim,
or encumbrance in favor of any Person other than Agent.

(d) Each Contract correctly sets forth the loan terms between such Borrower and
the Contract Debtor, including the interest rate applicable thereto.

(e) To the knowledge of Borrowers, the Security Documents correctly set forth
the legal description of any subject real property and reasonably describe the
subject personal property collateral.

(f) To the knowledge of Borrowers, the signatures of all Contract Debtors are
genuine and each Contract Debtor had the legal capacity to enter into and
execute such documents on the date thereof.

7.3 Warranties and Representations Regarding Collateral Generally. With respect
to all Collateral, including the Contracts:

(a) All state and federal laws have been complied with by the Borrowers in
conjunction with the Collateral, except such non-compliance that could not have
a material adverse effect on the value, enforceability or collectability of the
Collateral.

 

- 57 -



--------------------------------------------------------------------------------

(b) At the time of the assignment of any Collateral by any Borrower, such
Borrower has good and valid title to, and full right and authority to pledge and
collaterally assign, the same.

(c) The provisions of this Agreement and the other Loan Documents create legal
and valid Liens on all the Collateral in favor of the Agent and when all proper
filings, recordings and other actions necessary to perfect such Liens have been
made or taken such Liens will constitute perfected and continuing Liens on all
the Collateral, having priority over all other Liens on the Collateral (except
for Permitted Liens) securing all the Obligations, and enforceable against each
Borrower granting such lien and all third parties.

7.4 Solvent Financial Condition. Immediately prior to each Advance, the present
fair salable value of the respective assets of Borrowers and any Guarantors are
greater than the amount required to pay their respective liabilities, and each
is able to pay its debts as they mature.

7.5 Organization and Authority. Each Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state in
which it is incorporated; (ii) has all requisite corporate power to carry on its
business as now conducted; and (iii) is duly qualified and is authorized to do
business as a foreign corporation and is in good standing as an entity in each
jurisdiction where such qualification is necessary, except for those
jurisdictions where the failure to be qualified, authorized to do business as a
foreign corporation or in good standing could not reasonably be expected to have
a material adverse effect on such Borrower’s business.

7.6 Financial Statements. Except as set forth on Schedule 7.6, the audited
consolidated financial statements of Regional (excluding the Special Purpose
Subsidiary) for the fiscal year ending December 31, 2014 and the unaudited
consolidated financial statements of Regional for the fiscal quarter ending
June 30, 2015, are true and correct and have been prepared in accordance with
GAAP, consistently applied (except for changes in application in which
Borrowers’ accountants concur) and present fairly in all material respects the
financial position of Regional and its Subsidiaries as of such dates and the
results of their operations for such periods. Since the date of the most recent
financial statements delivered pursuant to this Agreement, there has been no
material adverse change in the condition, financial or otherwise, of any
Borrower and any Guarantor.

7.7 Full Disclosure. The financial statements referred to in Paragraph 7.6
above, this Agreement, and any written statement furnished by Borrowers to Agent
or any Lender (copies of which have been previously delivered), do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein or herein not misleading, in
light of the circumstances under which it was made; provided, that with respect
to any projections and pro forma financial information contained in the
materials referenced above, the Borrowers represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time made in light of the circumstances when made, it being recognized by
Agent and Lenders that such financial information as it relates to future events
is not to be viewed as fact and that actual results during the period covered by
such financial information may differ from the projected results as set forth
therein by a material amount.

 

- 58 -



--------------------------------------------------------------------------------

7.8 Pending Litigation. There are no proceedings pending, or to the knowledge of
any Borrower threatened, against or affecting any Borrower or any Guarantor in
any court or before any Governmental Authority or arbitration board or tribunal
which involve the possibility of materially and adversely affecting the business
or condition (financial or otherwise) of Borrower or any Guarantor to perform
any of its Obligations. Neither any Borrower nor any Guarantor is in default
with respect to any order of any court, Governmental Authority or arbitration
board or tribunal.

7.9 Titles to Properties. Each Borrower has good and marketable title to the
property (including all of the Collateral) it purports to own, free from Liens
except for Permitted Liens and as set forth on Schedule 7.9.

7.10 Licenses. Except as set forth on Schedule 7.10, each Borrower has all
licenses, permits, and franchises necessary for the conduct of its business
which violation or failure to obtain would materially and adversely affect its
business or condition (financial or otherwise).

7.11 Transaction is Legal and Authorized; Restrictive Agreements. The execution
and delivery of this Agreement and related documents by Borrowers, the grant of
the liens to Agent in respect of the Collateral by Borrowers, and compliance by
Borrowers with all of the provisions of this Agreement are valid, legal, binding
and enforceable in accordance with their terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles relating to enforceability) and will not conflict
with or result in any breach of any of the provisions of any bylaws, charter or
instrument to which any Borrower is a party. None of the Borrowers are party to
any agreement, and none are subject to any corporate restriction, which
adversely affects their ability to execute, deliver, and perform the Loan
Documents to which they are a party and repay the Obligations owing by it.

7.12 Taxes. All tax returns required to be filed by any Borrowers and any
Guarantor in any jurisdiction have been filed when due (after giving effect to
any extensions permitted by applicable law and regulations), and all taxes,
assessments, and other governmental charges upon Borrowers, or upon any of its
properties, income or franchises, which are due and payable, have been paid when
due, except to the extent the validity thereof is being contested in good faith
by proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from non-payment thereof and with respect to which adequate reserves
in accordance with GAAP have been set aside for the payment thereof. The
provisions for reserves for taxes on the books of Borrowers are adequate in all
material respects for all unaudited Fiscal Years, and for its current fiscal
period.

7.13 Compliance with Law. Except as set forth on Schedule 7.13, each Borrower:
(a) is not in violation of any laws, ordinances, or governmental rules or
regulations to which it or its business is subject, the violation of which would
materially and adversely affect the business or condition (financial or
otherwise) of the Borrowers, and (b) has not used illegal, improper, fraudulent
or deceptive marketing techniques or unfair business practices with respect to
the Contracts which would materially and adversely affect the business or
condition (financial or otherwise) of the Borrowers. Except as set forth on
Schedule 7.13, each Borrower has fully complied with all applicable federal
statutes and all rules and regulations promulgated

 

- 59 -



--------------------------------------------------------------------------------

thereunder and with all provisions of law of each state whose laws, rules, and
regulations relate to the Contracts, except to the extent that such
non-compliance would not materially and adversely affect the business or
condition (financial or otherwise) of the Borrowers.

7.14 Borrowers’ Office and Names. As of the Closing Date, each Borrower’s chief
executive office is located at the address stated on page one of this Agreement,
and each Borrower covenants and agrees that it will not, without prior written
notification to Agent, relocate said chief executive office. As of the Closing
Date, the exact legal name of each Borrower is as set forth on the signature
page of this Agreement and no Borrower has, during the five years immediately
prior to the date of this Agreement, been known by or used any other legal name.

7.15 Credit Guidelines. Each Borrower represents and warrants that it shall not
make any material changes in its credit guidelines (a copy of which has been
previously furnished by Borrowers to Agent and Lenders) without Agent’s prior
written consent which Agent may withhold in its Permitted Discretion. Borrowers’
credit guidelines shall state in reasonable detail the credit criteria used by
Borrowers in determining the creditworthiness of Contract Debtors with regard to
the Contracts originated by Borrowers and/or originated by third parties, as
appropriate.

7.16 Subsidiaries. As of the Closing Date, Schedule 7.16 is a correct and
complete list of the names and relationship to each Borrower of each and all of
the Borrowers’ Subsidiaries and such Schedule sets forth each Borrower’s direct
and indirect equity interest in each Subsidiary. As of the Closing Date, the
outstanding shares of each such Subsidiary owned directly or indirectly by each
Borrower are duly authorized, validly issued, fully paid and nonassessable.

7.17 No Default. Neither the Borrowers nor any of their Subsidiaries are in
default with respect to any note, loan agreement, mortgage, lease, or other
material agreement to which such Borrower or any such Subsidiary is a party or
by which it is bound, which default would have a material adverse effect on the
business or condition (financial or otherwise) of the Borrowers and their
Subsidiaries, taken as a whole.

7.18 Use of Proceeds. None of the transactions contemplated in this Agreement
(including the use of the proceeds of the Loans) will violate or result in the
violation of Section 7 of the Securities Exchange Act of 1934, as amended, or
any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Federal Reserve Board. No Borrower owns or intends
to carry or purchase any “margin stock” within the meaning of said Regulation U.
None of the proceeds of the loans will be used, directly or indirectly, by any
Borrower or any of its Subsidiaries to purchase or carry any ‘security” within
the meaning of the Securities Exchange Act of 1934, as amended.

7.19 Bank Accounts. Schedule 7.19 sets forth, as of the Closing Date (and as of
the end of each calendar quarter when updated pursuant to Section 8.16 hereof),
a complete and accurate list of (i) the name of each Person with which each
Borrower or any of its Subsidiaries has a deposit account, cash management
account, safekeeping or custodial account, lock box, vault and deposit box; and
(ii) the purpose of each such account, box or vault. Other than as set forth in
Schedule 7.19, as of the Closing Date (and as of the end of each calendar
quarter

 

- 60 -



--------------------------------------------------------------------------------

when updated pursuant to Section 8.16 hereof), neither the Borrowers nor any of
their Subsidiaries maintain any account or other arrangement with any Person
pursuant to which funds or securities of, or monies, checks, instruments,
remittances, proceeds or other payments to such Borrower or such Subsidiary may
be received or accepted by such Person for or on behalf of such Borrower or such
Subsidiary.

7.20 Proper Contract Documentation. Upon the reasonable request of Agent, not
less than ten days after the date on which any new Contracts are tendered to
Agent for inclusion in the Collateral (or within 30 days of a repurchase,
reassignment or reacquisition of a Contract from a Special Purpose Subsidiary),
Borrowers shall have:

(i) delivered to Agent and Lenders such information concerning the Contracts and
Contract Debtors thereunder as Agent may reasonably require;

(ii) properly and effectively endorsed or collaterally assigned, as appropriate,
to Agent, the Contracts and other Collateral and the documents underlying or
securing each of such Contracts; and

(iii) stamped on the Contracts, Security Documents, and all other Instruments
constituting Collateral the following words:

“This document is subject to a security interest in favor of Bank of America,
N.A., as Agent.”

Each of the Agent and the Lenders authorize the Borrowers or their agents or
assigns to cancel, supersede or otherwise modify any such legend or stamp upon a
Permitted Securitization Transfer to the Special Purpose Subsidiary in
connection with the Securitization.

7.21 Credit File. With respect to each Contract, Borrowers shall maintain a
credit file for each Contract Debtor, containing financial information
reflecting the creditworthiness of each Contract Debtor.

7.22 Assignments of Contracts and Security Documents. Upon the reasonable
request of Agent, Borrowers shall execute and deliver to Agent formal written
collateral assignments of all new Contracts and Security Documents securing same
entered into during the immediately preceding calendar month, and all such other
documents as may be reasonably requested by Agent in connection therewith.

7.23 Pledging of Contracts. Borrowers shall not sell, assign, pledge, or in any
manner encumber to any Person, other than Agent, a Contract, or other
Collateral, except for Permitted Liens. In addition, Regional shall not sell,
assign, pledge, or in any manner encumber to any Person, other than Agent, the
stock of RMC Reinsurance.

7.24 Accurate Records Regarding Collateral. Borrowers shall maintain accurate
and complete files relating to the Contracts and other Collateral to the
reasonable satisfaction of Agent.

7.25 OFAC. No Borrower or Subsidiary, nor to the knowledge of any Borrower or
Subsidiary, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions. No
Borrower or Subsidiary is located, organized or resident in a Designated
Jurisdiction.

 

- 61 -



--------------------------------------------------------------------------------

7.26 ERISA. No Borrower or any of its Subsidiaries maintains or sponsors, or has
past, present or future obligations of contribution to a Plan or a Pension Plan
or is a participating employer in, or has past, present or future obligations of
contribution to, a Multiemployer Plan. No Borrower or any of its Subsidiaries
has an ERISA Affiliate. No Borrower or any of its Subsidiaries has Unfunded
Pension Liability.

7.27 Labor Relations. No Borrower or Subsidiary is party to or bound by any
collective bargaining agreement. There are no material grievances, disputes or
controversies with any union or other organization of any Borrower’s or
Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining which
would reasonably be expected to result in a material adverse change in the
financial condition of the Borrowers taken as a whole. No Borrower or Subsidiary
is party to or bound by any management or consulting agreement, the breach or
termination of which would reasonably be expected to result in a material
adverse change in the financial condition of the Borrowers taken as a whole.

7.28 Regulatory Events. Borrowers shall notify the Agent within three
(3) Business Days of (a) any enforcement action or investigation instituted or,
to Borrower’s or any Subsidiary’s knowledge, threatened, against Borrower or any
of its Subsidiaries by any Governmental Authority, including without limitation
any proceeding or action to be commenced by the filing of a stipulation and
consent, (b) receipt by Borrower or any of its Subsidiaries of an “Early Warning
Notice,” “Notice and Opportunity to Respond and Advise” or “Civil Investigative
Demand” from the Consumer Financial Protection Bureau or similar notice or
request from any other Governmental Authority and (c) without duplication, the
occurrence of any Regulatory Event.

SECTION EIGHT - FINANCIAL AND OTHER COVENANTS

Each Borrower covenants that so long as this Agreement or any Obligation (other
than indemnification and other contingent obligations for which no amount is due
and owing and for which no claim has been made) of any Borrower to Agent or any
Lender exists:

8.1 Payment of Taxes and Claims. Each Borrower shall pay, before they become
delinquent, all taxes, assessments, and other governmental charges imposed upon
it or its property or the Collateral and all claims or demands which, if unpaid,
might result in the creation of a Lien upon its property or the Collateral
except to the extent the validity thereof is being contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from non-payment thereof and with respect to which adequate reserves
in accordance with GAAP have been set aside for the payment thereof.

8.2 Maintenance of Properties and Existence. Each Borrower shall:

(a) maintain insurance with respect to its properties and business against such
casualties and contingencies of such types and in such amounts as is customary
with companies of similar size and in the same or similar business as Borrowers;

 

- 62 -



--------------------------------------------------------------------------------

(b) keep true books, records, and accounts of all its business transactions with
complete entries made to permit the preparation of financial statements in
accordance with GAAP;

(c) keep in full force and effect its corporate existence, rights, and
franchises, as the case may be except as otherwise permitted under this
Agreement or the other Loan Documents or as would not reasonably be expected to
have a material adverse effect on the business or condition (financial or
otherwise) of such Borrower; and

(d) not violate any laws, ordinances, or governmental rules or regulations to
which it is subject which violation could reasonable have a material and/or
adverse affect on the business or condition (financial or otherwise) of such
Borrower so that all Contracts will be valid, binding and legally enforceable in
accordance with their terms, subsequent to the assignment thereof to Agent.

8.3 Guaranties. Each Borrower shall not become or be liable in respect of any
guaranty except (a) by endorsement, in the ordinary course of business, of
negotiable instruments for deposit or collection issued in the ordinary course
of such Borrower’s business, (b) for guaranties in respect of Debt permitted by
Paragraph 8.6, (c) for guaranties incurred in the ordinary course of business
with respect to surety and appeal bonds, performance bonds and other similar
obligations, (d) for guaranties with respect to leases, and (e) for guaranties
set forth on Schedule 8.3.

8.4 Borrowing Base Ratio. Borrowers shall not permit the ratio of (a) all Debt
(other than Subordinated Debt), including Borrowers’ Obligations (excluding any
Bank Product Obligations) to Agent and Lenders (numerator), to (b) Borrowing
Base (denominator) (such ratio, the “Borrowing Base Ratio”), to exceed 3:00:1.
All amounts calculated under this Paragraph 8.4 shall be calculated on a
consolidated basis for all corporations comprising Borrowers and RMC
Reinsurance.

8.5 Business Conducted. No Borrower shall engage, directly or indirectly, in any
line of business other than the businesses of substantially the type in which
such Borrower is engaged on the Closing Date and businesses reasonably related
thereto.

8.6 Debt. Except as previously and expressly consented to in writing by Agent,
no Borrower shall, directly or indirectly, permit, incur or maintain any Debt,
other than (a) the Obligations, (b) Debt set forth on Schedule 8.6, (c) Debt
evidencing intercompany loans among Borrowers and Guarantors, (d) the
Subordinated Debt, (e) Debt arising from the honoring by a bank or other
financial institution of a convenience check (a/k/a live check) drawn against
insufficient funds provided that such Debt is repaid by the end of the Business
Day in which such Debt was incurred, (f) current accounts payable, accrued
expenses and customer advance payment incurred in the ordinary course of
business, (g) Debt secured by Permitted Liens; (h) Debt permitted under
Paragraph 8.3, (i) unsecured Debt in addition to the foregoing in an aggregate
amount not to exceed $5,000,000.00 at any one time outstanding; (j) any Debt
representing a Permitted Refinancing of the foregoing and (k) Debt arising from
indemnification, buyback, repurchase, servicing, prepayment or redemption
obligations of a Borrower under Securitization Documents, only to the extent
approved by the Agent (collectively, “Permitted Debt”). No Borrower shall
(i) make any payments in respect of any

 

- 63 -



--------------------------------------------------------------------------------

Subordinated Debt, except that Borrowers may make any regularly scheduled
payments of principal and interest due under such Borrower’s Subordinated Debt
so long as no Default or Event of Default then exists or would result therefrom
and such payments are made in accordance with the terms and conditions of any
subordination agreement among the holder or holders of such Subordinated Debt,
Agent and/or Lenders or the subordination provisions set forth in such
Subordinated Debt documents, (ii) amend, modify or rescind any provisions of any
of Borrower’s Subordinated Debt in such a manner as to affect adversely Agent’s
liens on the Collateral or the prior position of the Notes or accelerate the
date upon which any installment of principal and interest of any such
Subordinated Debt is due or make the covenants and obligations of the Borrowers
contained in such Subordinated Debt documents materially more restrictive than
those set forth in the Loan Documents as of the date of such amendment or
modification, or (iii) permit the prepayment or redemption of all or any part of
any Subordinated Debt, except with respect to Subordinated Debt in connection
with a Permitted Refinancing as permitted by clause (j) above, and in connection
with a prepayment or redemption of other Subordinated Debt from time to time so
long as no Default or Event of Default then exists or would result therefrom and
such payments are made in accordance with the terms and conditions of any
subordination agreement among the holder or holders of such Subordinated Debt,
Agent and/or Lenders or the subordination provisions set forth in such
Subordinated Debt documents.

8.7 Further Assurances. Each Borrower shall from time to time execute and
deliver to Agent such other documents and shall take such other action as may be
reasonably requested by Agent in order to implement or effectuate the provisions
of, or more fully perfect the rights granted or intended to be granted by each
Borrower to Agent and Lenders pursuant to the terms of, this Agreement, the
Notes, or any other agreement executed and delivered to Agent or any Lender by
such Borrower.

8.8 Future Subsidiaries. Regional shall promptly notify Agent upon any Person
becoming a Subsidiary and cause such Person to become a Borrower hereunder or to
guaranty the Obligations in a manner satisfactory to Agent, and to execute and
deliver such documents, instruments and agreements and to take such other
actions as Agent (and each Lender) shall require to evidence and perfect a Lien
in favor of Agent (on behalf of the Lenders) on all assets (other than Excluded
Property) of such Person, including delivery of such legal opinions, in form and
substance satisfactory to Agent, as it shall deem appropriate; provided,
however, that the Special Purpose Subsidiary, which shall not be a Borrower and
shall not execute Guaranties, is a permitted entity so long as it holds assets,
engages in business or otherwise generates revenue.

8.9 Interest Coverage Ratio.

(a) The Borrowers shall maintain a ratio, calculated as of the last day of each
fiscal quarter of the Borrowers, of not less than (a) the Adjusted Net Income
for such fiscal quarter plus interest expense for such fiscal quarter
(numerator) to (b) interest expense for the fiscal quarter (denominator) of
1.1:1.0. As used herein, “interest expense” means the aggregate amount of
interest paid by Borrowers on all indebtedness, including Borrowers’ Obligations
(other than Bank Product Obligations) to Agent and Lenders, during the
applicable fiscal period.

 

- 64 -



--------------------------------------------------------------------------------

(b) The Borrowers shall maintain a ratio, calculated as of the last day of each
fiscal quarter of the Borrowers, of not less than (a) the Adjusted Net Income
plus interest expense, each on a trailing twelve month basis (numerator) to
(b) interest expense on a trailing twelve month basis (denominator) of 1.5:1.0.
As used herein, “interest expense” means the aggregate amount of interest paid
by Borrowers on all indebtedness, including Borrowers’ Obligations (other than
Bank Product Obligations) to Agent and Lenders, during the applicable fiscal
period.

8.10 Loss Reserve.

(a) Borrowers shall maintain a loss reserve in an amount which shall not be less
than five percent (5%) of the remainder of (i) the aggregate amount of all
presently due and future, unpaid, non-cancellable installment payments to be
made under all of Borrowers’ then-owned Contracts, minus (ii) all unearned
finance charges (if any) included therein.

(b) Borrowers shall, if requested by Agent in its Permitted Discretion, maintain
an aggregate loss reserve (including the reserves created under subparagraph
8.10(a) and Borrowers’ non-file insurance reserves) in an amount which shall not
be less than five and one-half percent (5.5%) of the remainder of (i) the
aggregate amount of all presently due and future, unpaid, non-cancellable
installment payments to be made under all of Borrowers’ then-owned Contracts,
minus (ii) the sum of all unearned finance charges (if any) included therein,
unearned acquisition charges, and unearned maintenance fees.

(c) Borrowers shall maintain an aggregate loss reserve in an amount which shall
not be less than the sum of (x) the current Small Contracts Reserve Percent of
the remainder of (i) the aggregate amount of all presently due and future,
unpaid, non-cancellable installment payments to be made under all of Borrowers’
then-owned Small Loan Contracts and live check Contracts, minus (ii) the sum of
all unearned finance charges (if any) included therein, unearned acquisition
charges, and unearned maintenance fees and (y) the Other Loss Reserve Percent of
the remainder of (i) the aggregate amount of all presently due and future,
unpaid, non-cancellable installment payments to be made under all of Borrowers’
then-owned Contracts other than Small Loan Contracts, minus (ii) the sum of all
unearned finance charges (if any) included therein, unearned acquisition
charges, and unearned maintenance fees.

(d) Agent may require Borrowers to increase the amount of the loss reserve and
aggregate loss reserves above the foregoing required minimums to an amount
determined by Agent, in its Permitted Discretion, to adequately reflect
Borrowers’ anticipated losses.

(e) All amounts calculated under this Paragraph shall be calculated on a
consolidated basis for all corporations comprising Borrowers and RMC
Reinsurance.

(f) To the extent that the Agent determines, in its Permitted Discretion, that
the loss reserves permitted under subsections (a)-(c) hereof are inadequate to
cover Borrower’s losses with respect to the Contracts reserved against, the
amount(s) of such shortfall(s) shall be deducted from (i) Borrowers’ Adjusted
Tangible Net Worth for purposes of this Agreement and (ii) Borrowers’ Adjusted
Net Income for purposes of calculating the Interest Coverage Ratio, to the
extent such shortfall(s) was not previously deducted in the prior quarter’s
Interest Coverage Ratio test.

 

- 65 -



--------------------------------------------------------------------------------

8.11 Charge-Off Policy. Borrowers shall establish and implement, in a manner
reasonably satisfactory to Agent, a policy for charging off the unpaid balance
of its delinquent Contracts. Without limiting the generality of the foregoing,
Borrowers’ policy shall provide that on the last Business Day of each month each
Borrower shall:

(a) either (i) charge off the unpaid balance of all Contracts with respect to
which any payment due thereunder is 180 or more days delinquent, as determined
on a contractual basis or (ii) (x) deduct the unpaid balance of all such
Contracts from Borrowers’ Adjusted Tangible Net Worth for purposes of this
Agreement and (y) deduct the unpaid balance of all such Contracts from
Borrowers’ Adjusted Net Income for purposes of calculating the Interest Coverage
Ratio, to the extent such unpaid balance not previously deducted in the prior
quarter’s Interest Coverage Ratio test; and

(b) charge off the unpaid balance of all Contracts which were secured by a Lien
on Property which has been repossessed for 120 days or more or (ii) (x) deduct
the unpaid balance of all such Contracts from Borrowers’ Adjusted Tangible Net
Worth for purposes of this Agreement and (y) deduct the unpaid balance of all
such Contracts from Borrowers’ Adjusted Net Income for purposes of calculating
the Interest Coverage Ratio, to the extent such unpaid balance not previously
deducted in the prior quarter’s Interest Coverage Ratio test.

8.12 Prohibition on Distributions; Payment of Certain Debt; Equity Capital
Changes. Borrowers shall not, without Agent’s prior written consent, directly or
indirectly: (a) declare, make, or incur any liability to make any Distribution,
except for (i) Distributions by a Subsidiary of a Borrower to such Borrower or
by a Borrower to another Borrower; (ii) distributions used to pay employees’,
officers’ (if any) and managing members’ compensation, fees and expenses,
including but not limited to (1) policy premiums related to officers liability
insurance, and (2) payments under any employment agreement or non-competition
agreement not to exceed $1,000,000.00 in the aggregate in any Fiscal Year for
all of the foregoing items in this clause (ii)(2), to the extent such fees,
expenses and payments relate to the ordinary course of business of Regional, the
other Borrowers and their Subsidiaries, (iii) issuances of stock options and
other equity interests to directors, officers and employees pursuant to any
Management Incentive Plan, (iv) so long as no Event of Default exists or would
result therefrom, cash payments made in connection with such Management
Incentive Plan and repurchases of stock options and other equity interests of
directors, officers and employees pursuant to a Management Incentive Plan,
(v) so long as no Event of Default exists or would result therefrom,
Distributions from Regional to its shareholders, including repurchases of
outstanding equity interests on the applicable market exchange; provided,
however, that Distributions under clauses (iv) and (v) above shall not, in the
aggregate, at any time exceed 50% of Borrowers’ Net Income from operations of
the Borrowers’ businesses calculated as of the previous eight (8) fiscal
quarters then ended, it being agreed that, to the extent that any such fiscal
quarter’s Net Income is counted in the calculation or determination of a
Distribution, such fiscal quarter’s Net Income cannot be counted in the
calculation or determination of any subsequent Distribution; provided, further,
however, that the consent of Majority Lenders is required to permit Borrowers to
make the Distributions in clauses (iv) and (v) to stockholders if: (1) before or
after giving effect to such Distribution, Hypothetical Availability is 15% or
less of the Credit Facility Exposure, or (2) if the proposed Distribution is for
an amount above 50% of Borrowers’ Net Income from operations of the Borrowers’
businesses, as calculated hereinabove, (b) make any change in its capital equity
structure which

 

- 66 -



--------------------------------------------------------------------------------

would reasonably be expected to materially and adversely affect repayment of the
Loans or other Obligations provided that, changes in the Borrowers’ capital
equity structures as otherwise permitted by this Agreement or the Loan Documents
shall be permitted or (c) make any payments (whether voluntary or mandatory) to
effect a prepayment, redemption, retirement, defeasance or acquisition of any
securities issued in the Securitization (other than repurchases of non-eligible
receivables and related assets solely as a result of a breach by such selling
Borrower(s) of a representation or warranty with respect thereto under the
Securitization Documents in accordance with this Agreement) or to repurchase
Securitization Contracts for an optional “clean-up call” in any Securitization.

8.13 Limitation on Bulk Purchases. Without Agent’s prior approval, Borrowers
shall not make any Bulk Purchase, (i) with an aggregate purchase price that
exceeds $10,000,000.00, (ii) that would result in Bulk Purchases calculated on a
rolling 12-month basis to exceed $20,000,000.00 in the aggregate, (iii) during
any period of time when Hypothetical Availability is less than or equal 20% of
the Credit Facility Exposure or (iv) that, on a pro forma basis, after giving
effect to the contemplated Bulk Purchase, would result in Hypothetical
Availability being less than or equal to 20% of the Credit Facility Exposure.
Contracts purchased as a result of a Bulk Purchase to be considered ineligible
until Agent determines that such Contracts or portion thereof are Eligible
Contracts.

8.14 Transactions with Affiliates. Except as permitted by this Agreement, the
Loan Documents, no Borrower shall sell, transfer, distribute, or pay any money
or property to any Affiliate of such Borrower, or lend or advance money or
property to any Affiliate of such Borrower, or invest in (by capital
contribution or otherwise), or purchase or repurchase any stock or indebtedness,
or any property, of any Affiliate of such Borrower or become liable on any
guaranty of the indebtedness, dividends, or other obligation of any Affiliate of
such Borrower. Notwithstanding the foregoing, (a) Borrowers (or any Subsidiary
of any Borrower) may make loans and advances to, and sell, transfer, distribute
and pay any money and property to, and invest in, and become liable on any
guaranty of any Permitted Debt of, Borrowers, (b) Borrowers may make loans to
RMC Reinsurance provided the unpaid principal balance of such loans do not, in
the aggregate, exceed at any one time $500,000.00, (c) Borrowers may make
Permitted Securitization Transfers pursuant to the Securitization,
(d) Distributions permitted by Section 8.12 shall be permitted in accordance
with the terms thereof, (e) the transactions contemplated by Sections 8.18 and
8.19 shall be permitted in accordance with the terms thereof, and (f) Regional
may issue stock options pursuant to the Management Incentive Plan, and, provided
that no Event of Default exists or would result therefrom, may purchase and
repurchase any stock issued pursuant to such Management Incentive Plan in
accordance with Section 8.12. For any transaction with or among Affiliates
permitted by this Agreement, Borrowers shall deliver to Agent at least seven
(7) Business Days’ prior to the consummation of such transaction; (i) written
notice describing the transaction, including, without limitation, information
that would be reasonably required for Agent to determine whether additional
documentation is required to maintain perfected security interests in the
Collateral; and (ii) a reaffirmation by all Borrowers of the representations,
warranties, covenants and other agreements contained in the Agreement. For the
avoidance of doubt, the payment of customary directors fees or employee
compensation arrangements shall not be subject to this Section 8.14.

 

- 67 -



--------------------------------------------------------------------------------

8.15 Accounting Changes. No Borrower shall (i) make any significant change in
accounting treatment or reporting practices, except as permitted or required by
GAAP, or (ii) change its Fiscal Year.

8.16 Bank Accounts and Collection Account. No Borrower shall (i) establish any
deposit account, cash management account, safekeeping or custodial account or
similar account or any lock box or vault or other arrangement with any Person,
without the prior written consent of the Agent, which consent shall not be
unreasonably withheld, conditioned or delayed, (ii) receive or accept any
monies, checks, instruments, remittances, proceeds or other payments, including
proceeds of Contracts, in any account other than the Collection Account, an
account listed in Schedule 7.19 or a new account opened in accordance with this
Paragraph 8.16 or (iii) commingle proceeds of Collateral with funds from any
other source provided, however, that, unless Agent notifies Borrower Agent to
the contrary, Agent consent under clause (i) hereof shall not be required if
such Borrower promptly executes and delivers to Agent any and all financing
statements and other documents customarily required by Agent in such
circumstance and, not less frequently than each calendar quarter, such Borrower
delivers to Agent an update to Schedule 7.19. No Borrower shall maintain
depository accounts at financial institutions other than Bank of America other
than existing depository accounts maintained at financial institutions in close
proximity to a Borrower’s branch location where Bank of America does not have a
bank location within two (2) miles from such Borrower’s branch location. Except
as otherwise agreed to by Agent, Borrowers shall maintain the Collection Account
at all times at Bank of America.

8.17 Plans. No Borrower or Borrower Affiliate shall become a party to any
Multiemployer Plan or Foreign Plan.

8.18 Securitization

(a) Borrowers intend to consummate a Securitization after the date of this
Agreement. The Agent and the Lenders hereby consent to the Securitization of the
Securitization Contracts so long as: (i) such Securitization is pursuant to the
Securitization Documents; (ii) such sale or transfer of Securitization Contracts
consummated pursuant to the Securitization is made by the Borrower to a Special
Purpose Subsidiary, (iii) no Event of Default shall exist at the time of, and no
Default or Event or Default shall result from, exist or continue after giving
effect to, such sale or transfer, (iv) after giving effect to such sale or
transfer, the receivables under the Securitization Contracts (calculated as if
such Securitization Contracts were Contracts) outstanding under the
Securitization (calculated as of the month end prior to such sale or transfer if
occurring during a month but giving effect to such sale or transfer) shall not
exceed the Securitization Approved Amount (i.e., a Permitted Securitization
Transfer), as certified to by Borrowers; (v) pursuant to such Securitization,
the Borrowers receive net cash proceeds of at least 86% of the value of the
Securitization Contracts (the evidence of which is reasonably satisfactory to
Agent), and such net proceeds of such Securitization are promptly applied to
reduce the existing indebtedness under the Loan Agreement by an amount (as
determined by Agent in its Permitted Discretion) equal to no less than the
amount that the Lenders would have advanced (at the then applicable Advance
Rate) with respect to the Securitization Contracts (had they not been part of
the Securitization), and (vi) Borrowers pay solely out of the proceeds of such
Securitization, certain expenses incurred in connection with the consummation of
such Securitization (including without limitation, legal and other third party
fees and expenses).

 

- 68 -



--------------------------------------------------------------------------------

(b) Borrowers shall notify the Agent within three (3) Business Days of: (i) the
occurrence of a “servicer default”, “event of default” (or terms comparable
thereto) under any Securitization Document; or (ii) any demand, request or
notice that with respect to any obligation to repurchase, redeem or retire any
notes or securities relating to the Securitization or Securitization Contracts
and/or related assets.

8.19 Mergers, Consolidations or Acquisitions. Borrower shall not, and shall not
permit any of its Subsidiaries to, (i) consummate any transaction of merger,
reorganization, or consolidation without Agent’s written approval, or
(ii) transfer, sell, assign, lease, or otherwise dispose of all or substantially
all of its Property, or (iii) wind up, liquidate or dissolve, or agree to do any
of the foregoing, except for a merger of a wholly-owned Subsidiary with and into
such Borrower, provided such Borrower is the surviving corporation thereof. Any
proposed acquisition (other than a Permitted Acquisition) by a Borrower of a
business, or substantially all the assets of a business, requires Agent’s
approval. Notwithstanding the foregoing, Borrowers may, with the consent of the
Agent, effect the dissolution of Upstate Motor Company or any other immaterial
Subsidiary.

8.20 Use of Loan Proceeds. Borrowers shall use the proceeds of the Loans
advanced hereunder on or after the Closing Date, first, to pay all fees and
other expenses of the Agent and/or any Lender in connection with the closing of
this Agreement, and in accordance with the terms hereof and the terms of the Fee
Letters, and, second, for working capital and general corporate purposes.

SECTION NINE - INFORMATION AS TO BORROWER

9.1 Financial Statements. Borrowers shall submit to Agent (and to the other
Lenders at their request):

(a) Monthly, Quarterly and Annual Statements. As soon as practicable: (1) after
the end of each month of each fiscal year of Regional, and in any event within
45 days after the end of such period (for (i), (ii), (v), (vi), (vii) and
(viii) below only) (2) after the end of each fiscal quarter of Regional, and in
any event within 90 days after the end of such period, and (3) after the end of
each fiscal year of Regional, and in any event within 120 days thereafter,
copies of:

(i) balance sheets of Regional and its Subsidiaries, as at the end of such
monthly period, such fiscal quarter and such year, prepared on a consolidated
basis including the Special Purpose Subsidiary and on a consolidating basis
excluding the Special Purpose Subsidiary;

(ii) statements of income of Regional and its Subsidiaries, for such month,
fiscal quarter and year, prepared on a consolidated basis including the Special
Purpose Subsidiary and on a consolidating basis excluding the Special Purpose
Subsidiary;

 

- 69 -



--------------------------------------------------------------------------------

(iii) statements of cash flows of Regional and its Subsidiaries, for each such
fiscal quarter and fiscal year, prepared on a consolidated basis including the
Special Purpose Subsidiary and on a consolidating basis excluding the Special
Purpose Subsidiary;

(iv) statements of changes in stockholders equity of Regional and its
Subsidiaries for each such fiscal quarter and year, prepared on a consolidated
basis including the Special Purpose Subsidiary and on a consolidating basis
excluding the Special Purpose Subsidiary;

(v) statements of material changes of accounting policies, presentations, or
principles made during such year for Regional and its Subsidiaries;

(vi) notes to such annual and quarterly financial statements;

(vii) copies of monthly reports (and such other reports as reasonably requested
from time to time by the Agent) relating to the Securitization Contracts that
are required under the Securitization Documents and simultaneously with the
delivery of such reports required under the Securitization Documents;

(viii) monthly electronic portfolio data reports for Regional and each of its
Subsidiaries; and

(ix) concurrently with delivery of monthly financial statements hereunder, or
more frequently if requested by Agent upon and during the continuance of an
Event of Default, a Compliance Certificate executed by the chief financial
officer of Borrower Agent.

Monthly statements and annual statements shall all be in reasonable detail,
fairly presenting the financial position and the results of operations, and
certified as complete and correct in all material respects, subject to change as
resulting from year-end adjustments, by the treasurer or chief financial officer
of Regional or the applicable Subsidiary, as appropriate. Monthly financial
statements shall be prepared on a consolidated basis for all Borrowers and
Guarantors. Annual statements of Regional and its Subsidiaries shall be audited
and prepared in accordance with GAAP and shall be accompanied by a report
thereon unqualified as to scope by an independent nationally recognized
certified accounting firm selected by Regional and reasonably satisfactory to
Agent. In addition, at the request of Agent, the annual statements shall be
prepared on a consolidated basis, and on a consolidating basis for each of the
Borrowers and Guarantors.

(b) Audit Reports. Promptly upon receipt thereof, one copy of each audit report,
if any, submitted to any and all Borrowers by independent public accountants in
connection with any annual, interim, or special audit or examination made by
them of the books of such Borrower.

(c) Notice of Default or Event of Default. Within three (3) Business Days of
becoming aware of the existence of any condition or event which constitutes a
Default or an Event of Default, a written notice specifying the nature of the
claimed Default, Event of Default or other default and what action Borrower is
taking or proposes to take with respect thereto.

 

- 70 -



--------------------------------------------------------------------------------

(d) Requested Information. With reasonable promptness, such other information
as, from time to time, may be reasonably requested by Agent or any Lender.

9.2 Inspection. Borrowers shall permit Agent and its representatives to make
such verifications and inspections of the Collateral and to make audits and
inspections, at any time during normal business hours of such Borrower and as
frequently as Agent reasonably desires upon reasonable advance notice to such
Borrower, of Borrowers’ books, accounts, records, correspondence and such other
papers as it may desire and of Borrowers’ premises and the Collateral. To
reimburse Agent for the costs of such verifications, inspections and audits,
Borrowers shall pay to Agent, for its own account and not for the account of the
Lenders, all costs of appraisals, inspections, and verifications of the
Collateral, including travel, lodging, and meals for inspections of the
Collateral and Borrowers’ operations by Agent plus Agent’s then customary charge
for field examinations and audits and the preparation of reports thereof (such
charge is currently $1000 per day (or portion thereof) for each Person retained
or employed by Agent with respect to each field examination or audit), provided,
however, that in the absence of a Default or Event of Default, the Borrowers
shall not be obligated to pay more than $125,000.00 in per diem charges in any
one calendar year; such costs and charges shall be payable by Borrowers on
demand by Agent. Borrowers shall supply Agent with copies and shall permit Agent
to copy such records and papers as Agent shall request, and shall permit Agent
to discuss Borrowers’ affairs, finances, and accounts with Borrowers’ employees,
officers, and independent public accountants (and by this provision each
Borrower hereby authorizes said accountants to discuss with Agent the finances
and affairs of such Borrower) all at such reasonable times and as often as may
be reasonably requested. Borrowers further agree to supply Agent with such other
reasonable information relating to the Collateral and to Borrowers as Agent
shall request. In the event of litigation between any Borrower and Agent,
Agent’s right of civil discovery shall be in addition to, and not in lieu of its
rights under this Paragraph 9.2. Each Lender shall have the right, at its own
expense, to accompany the Agent on any such audit or inspection. No Borrowing
Base calculation shall include Collateral acquired in a Permitted Acquisition or
otherwise outside the ordinary course of business until completion of all
applicable field examinations or audits and appraisals (which costs shall not be
included in the limits provided above) satisfactory to Agent.

SECTION TEN - EVENTS OF DEFAULT; REMEDIES

10.1 Events of Default. An “Event of Default” shall exist under this Agreement
upon the occurrence of any of the following events or conditions:

(a) Interest or Principal. Failure to pay (i) when due or when declared due and
payable, all or any portion of the principal of Obligations (but with respect to
Bank Product Obligations, including any grace or cure period granted under the
documents and agreements evidencing such Bank Product, if any) owing to Agent or
any Lender or (ii) within three (3) Business Days after the same shall be due,
all or any portion of interest on the Obligations, taxes, reimbursement of
Agent’s Expenses or other sums payable pursuant to the terms of this Agreement.

(b) Warranties or Representations. Any warranty, representation, or other
statement made or furnished to Agent or any Lender by any Borrower or any
Guarantor or any instrument furnished in compliance with this Agreement shall
have been false or misleading in any material respect when made or furnished.

 

- 71 -



--------------------------------------------------------------------------------

(c) Financial Covenants. Failure by any Borrower or any Guarantor to comply with
any financial covenants set forth in this Agreement relating to any Borrower or
any Guarantor.

(d) Other Covenants. Failure by any Borrower or any Guarantor to comply with any
other covenants or agreements relating to any Borrower or any Guarantor as
contained in this Agreement, any Guaranty, or any other agreement executed in
connection herewith or therewith (excluding in respect of any Bank Products) for
more than 30 days (to the extent such failure can be cured and such Borrower or
Guarantor, as applicable, is actively pursuing such cure in good faith but
otherwise immediately) after such failure shall first become known to any
Borrower or to any Guarantor; or failure by any Borrower to comply with any
covenant or agreement relating to such Borrower as contained in any agreement in
respect of Bank Products beyond the applicable grace or cure period, if any,
applicable thereto.

(e) Insolvency. Dissolution, termination of existence, insolvency (failure to
pay its debts as they mature or the failure to maintain the fair salable value
of its assets in excess of its liabilities), business failure, appointment of a
receiver, trustee, custodian or similar fiduciary, assignment for the benefit of
creditors or the commencement of any proceedings under any bankruptcy laws or by
or against any Borrower or any Guarantor (if against any Borrower or Guarantor,
the continuation of such proceedings for more than 60 days) or the making by any
Borrower or any Guarantor of any offer of settlement, extension or composition
to its unsecured creditors generally.

(f) Attachment, Judgment, Tax Liens. The issuance or filing against any Borrower
or any Guarantor of any lien, attachment, injunction, execution, tax lien, or
judgment for the payment of money in excess of $1,000,000.00 which is not
vacated, satisfied or discharged in full or stayed within 30 days after issuance
or filing.

(g) Default in Other Agreements. Default in the payment of any sum due under any
instrument of Debt for borrowed money in excess of $1,000,000.00 owed by any
Borrower or any Guarantor to any Person or any other default under such
instrument of indebtedness which permits such indebtedness to become due prior
to its stated maturity or permits the holders of such indebtedness to elect a
majority of the board of directors or manage the business of any Borrower or any
Guarantor; provided, however, no Event of Default shall result hereunder if such
Borrower or Guarantor cures such other default (in accordance with the cure
provisions of such other agreement) or if the Person to whom such Debt is owed
waives such default.

(h) Loss of License. The loss, revocation, or failure to renew any license,
permit, and/or franchise now held or hereafter acquired by any Borrower, which
is necessary for the continued operation of such Borrower’s business which does
or could reasonably be expected to materially adversely affect the properties
and condition (financial or otherwise) of such Borrower.

 

- 72 -



--------------------------------------------------------------------------------

(i) Liens. If any Borrower shall pledge, hypothecate or otherwise give a Lien on
the Collateral, any Contract or the stock of RMC Reinsurance to, or if such Lien
shall be obtained by, any Person other than Agent other than Permitted Liens.

(j) Assignment of Agreement. The attempt by any Borrower to, or if any Borrower
shall, assign this Agreement or its rights hereunder, except in accordance with
Paragraph 13.4.

(k) Breach of Collection Agreement. Failure by any Borrower to observe, or a
breach by any Borrower of, any covenant contained in any Collection Account
Agreements.

(l) Change in Control. Any Change in Control shall occur.

(m) Guaranty Termination. Default under, revocation of, or termination of any
Guaranty.

(n) Collateral Adjustment Percent. (i) during the term of the Securitization,
the Collateral Adjustment Percent shall at any time equal to or exceed
twenty-three percent (23%) or (ii) at any time other than during the term of the
Securitization, the Collateral Adjustment Percent shall at any time be equal to
or exceed twenty percent (20%).

(o) OFAC Violation. Any Borrower or Guarantor or any of its senior officers is
criminally indicted or convicted for (i) a felony committed in the conduct of
any Borrower’s or Guarantor’s business, or (ii) violating any state or federal
law (including the Controlled Substances Act, Money Laundering Control Act of
1986 and Illegal Exportation of War Materials Act) that could lead to forfeiture
of any material Property or any Collateral;

(p) ERISA Event. An ERISA Event has occurred;

(q) Regulatory Event. The occurrence of a Level Two Regulatory Event which
(A) remains unvacated, undischarged, unbounded or unstayed by appeal or
otherwise for a period of 60 days from the date of its entry and (B) is
reasonably likely to cause a material adverse effect on the business or
condition (financial or otherwise) of the Borrowers and their Subsidiaries,
taken as a whole; or

(r) Securitization Documents. There has occurred an “event of default” (or terms
comparable thereto) under any Securitization Document beyond any applicable
notice and/or cure period.

10.2 Default Remedies.

(a) Acceleration of Obligations: Right to Dispose of Collateral. Upon the
occurrence and during the continuance of an Event of Default as provided in
Paragraph 10.1 above, all of the Obligations (except Bank Product Obligations as
to which all applicable notice and cure periods shall have to have elapsed) due
from Borrowers to Agent and Lenders, at the option of Majority Lenders, and upon
written notice thereof to Borrowers by Agent or any Lender, shall accelerate and
become at once due and payable and the Commitments shall immediately terminate;
Borrowers shall forthwith pay to Agent, in addition to any and all sums and
charges due, the entire principal of and accrued interest on the Notes and all
other

 

- 73 -



--------------------------------------------------------------------------------

Obligations; provided, however, that upon the occurrence of any Event of Default
described in subparagraph 10.1(e), the Commitments shall automatically and
immediately expire and all Obligations shall automatically become immediately
due and payable without notice or demand of any kind. Agent thereupon shall have
all the rights and remedies of a secured party under the Code and all other
legal and equitable rights to which it may be entitled, and Agent may and shall,
at the direction of the Majority Lenders, take such action as is required under
Paragraph 12.5 hereof. If not previously delivered to Agent, Agent shall also
have the right to require Borrowers to assemble the Collateral, at Borrowers’
expense, and make it available to Agent at a place designated by Agent, and
Agent shall have the right to take immediate possession of the Collateral and
may enter any of the premises of Borrowers or wherever the Collateral shall be
located, with or without force or process of law, and to keep and store the same
on said premises until sold and if said premises are the property of Borrowers,
Borrowers agree not to charge Agent for storage thereof for a period of at least
ninety (90) days after the sale or disposition of the Collateral. Borrowers
waive the right to require the filing of any undertaking or bond to obtain any
such process of law. Ten (10) days’ notice to Borrowers of any public or private
sale or other disposition of Collateral shall be reasonable notice thereof and
such sale shall be at such location(s) as Agent shall designate in said notice.
The Agent may sell and deliver any Collateral at public or private sales, for
cash, upon credit or otherwise, at such prices and upon such terms as the
Majority Lenders deem advisable, in their sole discretion, and may, if the Agent
deems it reasonable, postpone or adjourn any sale of the Collateral by an
announcement at the time and place of sale or of such postponed or adjourned
sale without giving a new notice of sale. Agent and each Lender shall have the
right to bid at such sale on its own behalf. Out of proceeds arising from any
such sale, Agent shall retain all costs and charges, including attorneys’ fees
for pursuing, reclaiming, taking, keeping, storing, and advertising such
Collateral for sale, selling and any and all other charges and expenses in
connection therewith. Any balance shall be applied upon the Obligations of
Borrowers to Agent and Lenders; and in the event of deficiency, Borrowers shall
remain liable to Agent and Lenders. In the event of any surplus, such surplus
shall be paid to the party entitled by law to same. In no event shall proceeds
obtained from one or more Borrowers be applied to its Excluded Swap Obligations.

Upon the occurrence of an Event of Default, Agent may, from time to time,
attempt to sell all or any part of the Collateral by a private placement
restricting the bidder and prospective purchasers. In so doing, Agent may
solicit offers to buy the Collateral, or any part of it, for cash, from a
limited number of purchasers deemed by Agent, in its reasonable judgment, to be
responsible parties who might be interested in purchasing the Collateral, and if
Agent solicits such offers from not less than three such purchasers then the
acceptance by Agent of the highest offer obtained therefrom shall be deemed to
be a commercially reasonable method of disposition of such Collateral.

(b) Application of Collateral; Termination of Agreements. Upon the occurrence
and during the continuance of an Event of Default, Agent may (and shall, at the
direction of Majority Lenders) also, with or without proceeding with such sale
or foreclosure or demanding payment of the Obligations, without notice,
terminate further performance under this Agreement or any other agreement or
agreements between Agent or any Lender and Borrowers without further liability
or obligation by Agent or any Lender, and may also, at any time, appropriate and
apply on any Obligations any and all Collateral in the possession of Agent or
any Lender, and any and all balances, credits, deposits, accounts, reserves,
indebtedness, or other monies due or owing to Borrowers or held by Agent or any
Lender hereunder or under any such

 

- 74 -



--------------------------------------------------------------------------------

financing agreement or otherwise, whether accrued or not; and Agent and Lenders
shall not, in any manner, be liable to Borrowers for any failure to make or
continue to make any Loans or Advances under this Agreement. Neither such
termination, nor the termination of this Agreement by lapse of time, the giving
of notice, or otherwise shall absolve, release, or otherwise affect the
liability of Borrowers in respect of transactions had prior to such termination,
nor affect any of the liens, security interests, rights, powers and remedies of
Agent or any Lender, but they shall, in all events, continue until all
Obligations of Borrowers to Agent and Lenders are satisfied.

(c) Remedies Cumulative. All undertakings of Borrowers contained in this
Agreement, or in any documents referred to herein concurrently, or hereafter
entered into, shall be deemed cumulative. The failure or delay of Agent or any
Lender to exercise or enforce any rights or remedies under this Agreement or
under any of the aforesaid agreements or Collateral shall not operate as a
waiver of such rights and remedies, but all such rights and remedies shall
continue in full force and effect until payment of all Loans and Advances and
all other Obligations owing or to become owing from Borrowers to Agent and
Lenders shall have been fully satisfied, and all rights and remedies herein
provided for are cumulative and none are exclusive.

(d) Collection Account Access. Upon the occurrence and during the continuance of
an Event of Default (and subject to Paragraph 5.2(a) hereof), Agent may (and
shall, at the direction of Majority Lenders) notify the bank identified in any
Collection Account Agreement to terminate Borrowers’ right to withdraw any funds
from the Collection Accounts identified therein.

(e) Level Two Regulatory Event. So long as a Level Two Regulatory Event is
continuing, Agent shall have the right to immediately substitute a third party
acceptable to Agent as servicer or asset manager of the Borrowers’ respective or
collective portfolios of Contracts, and upon and after such substitution, such
replacement servicer shall be entitled to receive a commercially reasonable fee
for such services; provided that upon the satisfactory cure, in the Required
Lenders’ sole discretion, of such Event of Default, Regional shall be reinstated
as such servicer or asset manager as promptly as practicable.

SECTION ELEVEN- AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

11.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers therefrom, shall be effective unless the same shall be in
writing and signed by Majority Lenders (or by Agent at the written request of
Majority Lenders) and Borrowers, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given;

provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all the Lenders and Borrowers and acknowledged by Agent,
do any of the following:

(a) extend the Maturity Date of this Agreement;

 

- 75 -



--------------------------------------------------------------------------------

(b) increase the Commitment of any Lender such that the Total Credit Facility
after such increase is greater than $600,000,000.00;

(c) increase the Commitment of any Lender without such Lender’s consent;

(d) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document (other
than any election not to impose a default rate or to withdraw the imposition of
such default rate);

(e) reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

(f) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

(g) increase any of the percentages set forth in the definition of Advance Rate;

(h) amend this Paragraph 11.1 or any provision of this Agreement providing for
consent or other action by all Lenders, Required Lenders or Majority Lenders;

(i) release Collateral other than as permitted by Paragraph 12.10 or release any
Guarantor (except to the extent otherwise permitted by Paragraph 13.21); or

(j) change the definitions of “Availability”, “Majority Lenders” or “Required
Lenders”;

(k) amend or waive any provision dealing with Borrowing Base Ratio or Interest
Coverage Ratio; provided, however, that the Majority Lenders have a right to
waive any such provision for a period of 120 days following the date of such
waiver, after which waiver, the consent of all Lenders is required to waive any
such provision;

(l) approve a Change in Control; or

(m) modify Paragraph 2.4 hereof.

Notwithstanding the foregoing, Agent may, in its sole discretion and
notwithstanding the limitations contained in clauses (b) and (g) above and any
other terms of this Agreement, make Agent Advances in accordance with the
provisions of Paragraph 2.2(i) in an amount not to exceed five percent (5%) of
the Availability.

It is understood and agreed that no amendment, waiver or consent shall, unless
in writing and signed by Agent, affect the rights or duties of Agent under this
Agreement or any other Loan Document.

 

- 76 -



--------------------------------------------------------------------------------

11.2 Assignments; Participations.

(a) Any Lender may, with the written consent of Agent (which consent shall not
be unreasonably withheld) and written consent of Borrowers so long as no Event
of Default has occurred and is continuing, assign and delegate to one or more
Eligible Assignees (provided that no consent of Agent or any Borrower shall be
required in connection with any assignment and delegation by a Lender to an
Affiliate of such Lender and no consent of any Borrower shall be required in
connection with any assignment and delegation by a Lender to another Lender)
(each an “Assignee”) all, or any ratable part of all, of the Loans, the
Commitments and the other rights and obligations of such Lender hereunder, in a
minimum amount of $5,000,000.00 (provided that, unless an assignor Lender has
assigned and delegated all of its Loans and Commitments, no such assignment
and/or delegation shall be permitted unless, after giving effect thereto, such
assignor Lender retains a Commitment in a minimum amount of $5,000,000.00);
provided, however, that Borrowers and Agent may continue to deal solely and
directly with such Lender in connection with the interest so assigned to an
Assignee until (i) written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to Borrowers and Agent by such Lender and the Assignee;
(ii) such Lender and its Assignee shall have delivered to Borrowers and Agent an
Assignment and Acceptance in the form of Exhibit “C” (“Assignment and
Acceptance”), together with any Note or Notes subject to such assignment; and
(iii) the assignor Lender or Assignee has paid to Agent a processing fee in the
amount of $3,000.00.

(b) From and after the date that Agent notifies the assignor Lender that it has
received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit and related
credit support have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by Borrowers to
Agent or any Lender in the Collateral; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrowers or the performance or observance by Borrowers
of any of their obligations under this Agreement or any other Loan Document
furnished pursuant hereto; (iii) such Assignee confirms that it has received a
copy of this Agreement, together with such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and

 

- 77 -



--------------------------------------------------------------------------------

Acceptance; (iv) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement;
(v) such Assignee appoints and authorizes Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
Agent by the terms hereof, together with such powers, including the
discretionary rights and incidental power, as are reasonably incidental thereto;
and (vi) such Assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) The Agent, acting for this purpose as an agent of the Borrowers, shall
maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount (and stated interest)
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing fee referred to in paragraph (a) of this Section and any written
consent to such assignment required by paragraph (a) of this Section, the Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(f) Immediately upon satisfaction of the requirements of subparagraph 11.2(a),
this Agreement shall be deemed to be amended to the extent, but only to the
extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

(g) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (other than a natural person) not Affiliates of
any Borrower (a “Participant”) participating interests in any Loans, the
Commitment of that Lender and the other interests of that Lender (the
“originating Lender”) hereunder and under the other Loan Documents; provided,
however, that (i) the originating Lender’s obligations under this Agreement
shall remain unchanged, (ii) the originating Lender shall remain solely
responsible for the performance of such obligations, (iii) Borrowers and Agent
shall continue to deal solely and directly with the originating Lender in
connection with the originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, and (iv) no Lender shall transfer or
grant any participating interest under which the Participant has rights to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document (other than the rights described in
Paragraph 11.1 as being rights that are voted on by

 

- 78 -



--------------------------------------------------------------------------------

all Lenders), and all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation; except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
and subject to the same limitation as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement.

(h) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Board or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute such pledgee or assignee for such Lender as
a party hereto.

SECTION TWELVE - THE AGENT

12.1 Appointment and Authorization. Each Lender hereby designates and appoints
Bank of America as its Agent under this Agreement and the other Loan Documents
and each Lender hereby irrevocably authorizes Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Agent agrees to act as such on the
express conditions contained in this Section Twelve. The provisions of this
Section Twelve are solely for the benefit of Agent and Lenders, and Borrower
shall have no rights as a third party beneficiary of any of the provisions
contained herein. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, Agent shall not have
any duties or responsibilities to Lenders, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions which Agent is expressly entitled to take or assert under
this Agreement and the other Loan Documents, including (a) the determination of
the applicability of ineligibility criteria with respect to the calculation of
the Availability, (b) the making of Agent Advances pursuant to subparagraph
2.2(i), and (c) the exercise of remedies pursuant to Paragraph 10.2, and any
action so taken or not taken shall be deemed consented to by Lenders.

 

- 79 -



--------------------------------------------------------------------------------

12.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

12.3 Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrowers or any subsidiary or
Affiliate of any Borrower, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrowers or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Borrower or any of Borrowers’
Subsidiaries or Affiliates.

12.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to
Borrowers), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of Required Lenders or Majority Lenders, as applicable, as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by all Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of Required Lenders or Majority Lenders, as applicable, (or
all Lenders if so required by Paragraph 11.1) and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

12.5 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, unless Agent shall have
received written notice from a Lender or Borrowers referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” Agent will notify Lenders of its receipt of any such
notice. Upon the written request of any Lender, Agent shall send notice of such
Default or Event of Default under this Agreement to the Borrowers within ten
(10) Business Days, with a copy provided to each of the Lenders, unless such
Default is cured within the applicable cure period or such Event of Default is
waived. Otherwise, Agent shall take such action with respect to such Default or
Event of Default as may be requested by Majority

 

- 80 -



--------------------------------------------------------------------------------

Lenders in accordance with Paragraph 10.2; provided, however, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable. Agent and each of the
Lenders agree to use reasonable good faith efforts to disclose to each other, as
soon as practicable after discovery by a senior officer with direct
responsibility for the management of the transactions with Borrowers, any
information or communication (believed to be reliable and substantially
accurate) which the disclosing Lender has reason to believe (a) is not known by
Agent or the other Lenders (as applicable) and (b) may have a material and
adverse effect upon the business or operations of the Borrowers and/or upon the
collateral security for the Loan, and as a result, may impair the repayment of
the Loan as and when due; provided, however, that neither the Agent nor the
other Lenders shall have any liability as a result of its or their failure to
disclose any information pursuant to this paragraph, nor shall any Lender assert
any such failure by Agent or another Lender as a defense to any claim asserted
against a Lender under the provisions of this Agreement.

12.6 Indemnification. Whether or not the transactions contemplated hereby are
consummated, Lenders shall indemnify upon demand the Agent-Related Persons (to
the extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so), pro rata, from and against any and all
Indemnified Liabilities as such term is defined in Paragraph 13.14; provided,
however, that no Lender shall be liable for the payment to the Agent-Related
Persons of any portion of such Indemnified Liabilities resulting solely from
such Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Attorney Costs) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrowers. The undertaking in
this Paragraph 12.6 shall survive the payment of all Obligations hereunder and
the resignation or replacement of Agent.

12.7 Agent in Individual Capacity. Bank of America and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any Borrower and its
subsidiaries and Affiliates as though Bank of America were not Agent hereunder
and without notice to or consent of Lenders. Lenders acknowledge that, pursuant
to such activities, Bank of America or its Affiliates may receive information
regarding any Borrower or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Borrower or such
Affiliate) and acknowledge that Agent and Bank of America shall be under no
obligation to provide such information to them. With respect to its Loans, Bank
of America shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not Agent, and the
terms “Lender” and “Lenders” include Bank of America in its individual capacity.

12.8 Successor Agent. Agent may resign as Agent upon 30 days’ notice to Lenders
and Borrower, such resignation to be effective upon the acceptance of a
successor agent to its appointment as Agent. In the event Bank of America sells
all of its Commitment and Loans as part of a sale, transfer or other disposition
by Bank of America of substantially all of its loan

 

- 81 -



--------------------------------------------------------------------------------

portfolio, Bank of America shall resign as Agent and such purchaser or
transferee shall become the successor Agent hereunder. If Agent resigns under
this Agreement, subject to the proviso in the preceding sentence, Majority
Lenders shall appoint from among Lenders a successor agent for Lenders. If no
successor agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with Lenders and Borrowers, a
successor agent from among Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section Twelve shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

12.9 Withholding Tax. At least five Business Days prior to the first date for
payment of interest or fees hereunder to a Foreign Lender, the Foreign Lender
shall deliver to Borrowers and Agent two duly completed copies of IRS Form
W-8BEN or W-8ECI (or any subsequent replacement or substitute form therefor),
certifying that such Lender can receive payment of Obligations without deduction
or withholding of any United States federal income taxes. Each Foreign Lender
shall deliver to Borrowers and Agent two additional copies of such form before
the preceding form expires or becomes obsolete or after the occurrence of any
event requiring a change in the form, as well as any amendments, extensions or
renewals thereof as may be reasonably requested by Borrowers or Agent, in each
case, certifying that the Foreign Lender can receive payment of Obligations
without deduction or withholding of any such taxes, unless an event (including
any change in treaty or law) has occurred that renders such forms inapplicable
or prevents the Foreign Lender from certifying that it can receive payments
without deduction or withholding of such taxes. During any period that a Foreign
Lender does not or is unable to establish that it can receive payments without
deduction or withholding of such taxes, other than by reason of an event
(including any change in treaty or law) that occurs after it becomes a Lender,
Agent may withhold taxes from payments to such Foreign Lender at the applicable
statutory and treaty rates, and Borrowers shall not be required to pay any
additional amounts under this Paragraph 12.9 or Paragraph 2.11 as a result of
such withholding.

If payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers
and Agent at the time(s) prescribed by law and otherwise as reasonably requested
by Borrowers or Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Paragraph 12.9,
“FATCA” shall include any amendments made to FATCA after the date hereof.

 

- 82 -



--------------------------------------------------------------------------------

12.10 Collateral Matters.

(a) Lenders hereby irrevocably authorize Agent, at its option and in its sole
discretion, to release any Agent’s Lien upon any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrowers
of all Loans and reimbursement obligations in respect of Letters of Credit and
related credit support, and the termination or cash collateralization of all
outstanding Letters of Credit (whether or not any of such obligations are due)
and all other Obligations (other than in indemnification and other contingent
obligations for which no amount is due and owing and with respect to which no
claim has been made), all in accordance with the provisions of Paragraph 3.2;
(ii) constituting property being sold or disposed of if Borrowers certify to
Agent that the sale or disposition is made in compliance with this Agreement
(and Agent may rely conclusively on any such certificate, without further
inquiry); (iii) constituting property in which Borrowers owned no interest at
the time the Lien was granted or at any time thereafter; or (iv) constituting
property leased to Borrowers under a lease which has expired or been terminated
in a transaction permitted under this Agreement. Except as provided above or in
Paragraph 13.21, Agent will not release any of the Agent’s Liens without the
prior written authorization of Lenders. Upon request by Agent or Borrowers at
any time, Lenders will confirm in writing Agent’s authority to release any
Agent’s Liens upon particular types or items of Collateral pursuant to this
Paragraph 12.10.

(b) Upon receipt by Agent of any authorization required pursuant to subparagraph
12.10(a) from Lenders of Agent’s authority to release any Agent’s Liens upon
particular types or items of Collateral, and upon at least five (5) Business
Days prior written request by Borrowers, Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of the Agent’s Liens upon such Collateral; provided, however, that
(i) Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Borrowers in respect of) all interests retained by
Borrowers, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(c) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Borrowers or is cared for, protected
or insured or has been encumbered, or that the Agent’s Liens have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent pursuant to any of the Loan Documents, it being understood and agreed that
in respect of the Collateral, or any act, omission or event related thereto,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender as to any of the foregoing.

12.11 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express consent of
all Lenders, and that it shall, to the extent it is lawfully entitled to do so,
upon the request of all Lenders, set off against the Obligations, any amounts
owing by such Lender to Borrowers or any accounts of Borrowers now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so by Agent, take or cause to be taken
any action to enforce its rights under this Agreement or against Borrowers,
including the commencement of any legal or equitable proceedings, to foreclose
any lien on, or otherwise enforce any security interest in, any of the
Collateral.

 

- 83 -



--------------------------------------------------------------------------------

(b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of Borrowers to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from Agent pursuant to the terms of
this Agreement, or (ii) payments from Agent in excess of such Lender’s ratable
portion of all such distributions by Agent, such Lender shall promptly (1) turn
the same over to Agent, in kind, and with such endorsements as may be required
to negotiate the same to Agent, or in same day funds, as applicable, for the
account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (2) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among Lenders in accordance with their Pro Rata Shares;
provided, however, that if all or part of such excess payment received by the
purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

12.12 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with Article 9 of the Code, can be perfected only by
possession. Should any Lender (other than Agent) obtain possession of any such
Collateral, such Lender shall notify Agent thereof, and, promptly upon Agent’s
request therefor shall deliver such Collateral to Agent or in accordance with
Agent’s instructions.

12.13 Payments by Agent to Lenders. All payments to be made by Agent to Lenders
shall be made by bank wire transfer or internal transfer of immediately
available funds to each Lender pursuant to wire transfer instructions delivered
in writing to Agent on or prior to the effectiveness of this Agreement (or if
such Lender is an Assignee, on the applicable Assignment and Acceptance), or
pursuant to such other wire transfer instructions as each party may designate
for itself by written notice to Agent. Concurrently with each such payment,
Agent shall identify whether such payment (or any portion thereof) represents
principal, premium or interest on the Revolving Loans or otherwise.

12.14 Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs Agent to enter into this Agreement and the other Loan
Documents, for the ratable benefit and obligation of Agent and Lenders. Each
Lender agrees that any action taken by Agent, Majority Lenders or Required
Lenders, as applicable, in accordance with the terms of this Agreement or the
other Loan Documents, and the exercise by Agent, Majority Lenders, or Required
Lenders, as applicable, of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.

 

- 84 -



--------------------------------------------------------------------------------

12.15 Field Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent or other Borrower
Materials provided to Agent;

(b) expressly agrees and acknowledges that neither Bank of America nor Agent
(i) makes any representation or warranty as to the accuracy of any Report or
other Borrower Materials, or (ii) shall be liable for any information contained
in any Report or other Borrower Materials;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or Bank of America or other party performing
any audit or examination will inspect only specific information regarding
Borrowers and will rely significantly upon Borrowers’ books and records, as well
as on representations of Borrowers’ personnel and other Borrower Materials;

(d) agrees to keep all Reports and other Borrower Materials confidential and
strictly for its internal use, and not to distribute except to its participants,
or use any Report or other Borrower Materials in any other manner;

(e) agrees that Reports and other Borrower Materials may be made available to
Lenders by providing access to them on the Platform, but Agent shall not be
responsible for system failures or access issues that may occur from time to
time; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrower; and (ii) to pay and protect, and indemnify, defend and hold Agent and
any such other Lender preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses and other amounts (including
Attorney Costs) incurred by Agent and any such other Lender preparing a Report
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

12.16 Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of Agent) authorized to act for, any other Lender.

12.17 Bank Product Providers. Each Bank Product Provider, by delivery of a
notice to Agent of a Bank Product, agrees to be bound by the Loan Documents,
including Paragraph 2.4. Each Bank Product Provider shall indemnify and hold
harmless each Indemnified Person, to the extent not reimbursed by Borrowers or
Guarantor, against all claims that may be incurred by or asserted against any
Indemnified Person in connection with such provider’s Bank Product Obligations.

 

- 85 -



--------------------------------------------------------------------------------

SECTION THIRTEEN - GENERAL

13.1 Expenses. Promptly following any Borrower’s receipt of any monthly or other
statement from Agent, Borrowers shall pay all of the following expenses
(“Agent’s Expenses”):

(a) except as otherwise expressly provided herein, all reasonable expenses
incurred by Agent in the administration of this Agreement and the Loan,
including but not limited to mailing costs and accounting fees, and any
reasonable costs or out-of-pocket expenses (including Attorney Costs) incurred
by Agent in connection with the preparation, execution, delivery,
administration, modification, or amendment (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of, rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein;

(b) all taxes levied against or paid by Agent or any Lender (other than Excluded
Taxes) and all filing and recording fees, costs and expenses which may be
incurred by Agent in respect to the filing and/or recording of any document or
instrument relating to the transactions described in this Agreement; and

(c) all costs, outlays, reasonable attorney’s fees and expenses of any kind
(including all allocated staff costs) incurred by Agent or any Lender in the
enforcement of this Agreement or the defense of legal proceedings involving any
claim made against Agent or any Lender arising out of this Agreement or the
protection of the Collateral.

13.2 Invalidated Payments. If after receipt of any payment which is applied to
the payment of all or any part of the Obligations, Agent or any Lender is for
any reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by Agent or such Lender, and Borrowers shall be liable to pay to
Agent and Lenders, and hereby does indemnify Agent and Lenders and hold Agent
and Lenders harmless for the amount of such payment or proceeds surrendered. The
provisions of this Paragraph 13.2 shall be and remain effective notwithstanding
any contrary action which may have been taken by Agent or any Lender in reliance
upon such payment or application of proceeds, and any such contrary action so
taken shall be without prejudice to Agent’s and Lenders’ rights under this
Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable. The provisions of
this Paragraph 13.2 shall survive the termination of this Agreement.

13.3 Application of Code to Agreement. This Agreement has been entered into
pursuant to the provisions of the Code. Any additional remedies available to
Agent and Lenders under the applicable provisions of the Code not specifically
included herein shall be deemed a part of this Agreement, and Agent and Lenders
shall have the benefit of any such additional remedies.

 

- 86 -



--------------------------------------------------------------------------------

13.4 Parties, Successors and Assigns. This Agreement shall be binding upon each
party hereto and its respective successors and assigns, and inure to the benefit
of the successors and assigns of Agent and each Lender; provided, however, that
no interest herein may be assigned by Borrowers without prior written consent of
Agent and each Lender. The rights and benefits of Agent and Lenders hereunder
shall, if such Persons so agree, inure to any party acquiring any interest in
the Obligations or any part thereof.

13.5 Notices and Communications.

(a) Notice Address. All notices, requests and other communications by or to a
party hereto shall be in writing and shall be given to any Borrower, at
Regional’s address shown on page one of this Agreement, and to any other Person
at its address shown on page one of this Agreement or stated below its signature
to this Agreement (or, in the case of a Person who becomes a Lender after the
Closing Date, at the address shown on its Assignment and Acceptance), or at such
other address as a party may hereafter specify by notice in accordance with this
Paragraph 13.5. Each such notice, request or other communication shall be
effective only (a) if given by facsimile transmission, when transmitted to the
applicable facsimile number, if confirmation of receipt is received (except
that, if not given during normal business hours for the recipient, such notice
shall be deemed to have been given at the opening of business on the next
business day for the recipient); (b) if given by certified or registered U.S.
mail, upon receipt, with first-class postage pre-paid, addressed to the
applicable address; or (c) if given by personal delivery, when duly delivered to
the notice address with receipt acknowledged. Notwithstanding the foregoing, no
notice to Agent pursuant to Paragraphs 2.2, 2.6, 2.18 or 3.1 shall be effective
until actually received by the Agent. Any written notice, request or other
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.
Any notice received by Regional shall be deemed received by all Borrowers.

(b) Electronic Communications; Voice Mail. Electronic mail and internet websites
may be used only for routine communications, such as financial statements,
Borrowing Base Certificates and other information required by Paragraph 9.1 or
Paragraph 5.2(e), administrative matters and distribution of Loan Documents for
execution. Agent and Lenders make no assurances as to the privacy and security
of electronic communications. Electronic and voice mail may not be used as
effective notice under the Loan Documents.

(c) Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Lenders on the Platform, and Borrowers and
Lenders acknowledge that “public” information is not segregated from material
non-public information on the Platform. The Platform is provided “as is” and “as
available.” Agent does not warrant the accuracy or completeness of any
information on the Platform nor the adequacy or functioning of the Platform, and
expressly disclaims liability for any errors or omissions in the Borrower
Materials or any issues involving the Platform. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT

 

- 87 -



--------------------------------------------------------------------------------

OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. Parties acknowledge
that Borrower Materials may include material non-public information of Borrowers
and Affiliates of Borrowers and should not be made available to any personnel
who do not wish to receive such information or who may be engaged in investment
or other market-related activities with respect to any securities of Borrowers
and Affiliates of Borrowers. Neither Agent nor Indemnified Person related to
Agent shall have any liability to Borrowers, Lenders or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) relating to use by any Person of the Platform or delivery
of Borrower Materials and other information through the Platform or over the
internet.

(d) Non-Conforming Communications. Agent and Lenders may rely upon any notices
purportedly given by or on behalf of any Borrower even if such notices were not
made in a manner specified herein, were incomplete or were not confirmed, or if
the terms thereof, as understood by the recipient, varied from a later
confirmation. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNIFIED
PERSON FROM ANY LIABILITIES, LOSSES, COSTS AND EXPENSES ARISING FROM ANY
TELEPHONIC COMMUNICATION PURPORTEDLY GIVEN BY OR ON BEHALF OF A BORROWER, EXCEPT
TO THE EXTENT SUCH LIABILITIES, LOSSES, COSTS AND EXPENSES RESULT FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON.

13.6 Accounting Principles. All accounting computations required to be made for
the purposes of this Agreement shall be done in accordance with GAAP as provided
in Paragraph 8.15 or unless otherwise agreed to in writing by Agent, at the time
in effect, to the extent applicable, except where such principles are
inconsistent with the requirements of this Agreement.

13.7 Total Agreement; References. This Agreement and all other agreements
referred to herein or delivered in connection herewith shall constitute the
entire agreement between the parties relating to the subject matter hereof,
shall rescind all prior agreements and understandings between the parties hereto
relating to the subject matter hereof (including, without limitation, the
Existing Loan Agreement), and shall not be changed or terminated orally. Each of
the Loan Documents and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms of the Existing
Loan Agreement or pursuant to the terms hereof are hereby amended so that any
reference therein to the Existing Loan Agreement shall mean a reference to this
Agreement. Notwithstanding the foregoing, (i) the liens and security interests
granted by Borrowers in favor of Agent pursuant to the Existing Loan Agreement
and the other Loan Documents shall continue in full force and effect from and
after the date hereof in favor of Agent, for the benefit of Agent and Lenders,
as security for the Obligations, (ii) the Loans outstanding by Lenders under the
Existing Loan Agreement (and all accrued and unpaid interest thereon and fees in
respect thereof) and all other Obligations outstanding thereunder as of the date
of this Agreement shall remain outstanding and shall be restated and extended as
Revolving Loans hereunder and shall not be deemed to be paid, released,
discharged or otherwise satisfied by the execution of this Agreement, and this
Agreement shall not constitute a refinancing, substitution or novation of such
Loans and Obligations or any of the other rights, duties and obligations of the
parties hereunder, and (iii) all indemnification obligations of the Borrowers
under the Existing Loan

 

- 88 -



--------------------------------------------------------------------------------

Agreement and any other Loan Documents shall survive the execution and delivery
of this Agreement and shall continue in full force and effect for the benefit of
the Lenders, the Agent, and any other Person indemnified under the Existing Loan
Agreement or any other Loan Document at any time prior to the date of this
Agreement.

13.8 Governing Law. PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE
SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL
LAWS RELATING TO NATIONAL BANKS).

13.9 Survival. All warranties, representations, and covenants made by Borrowers
under this Agreement shall be considered to have been relied upon by Agent and
each Lender and shall survive the delivery to Lenders of the Notes regardless of
any investigation made by Agent or any Lender or on its behalf.

13.10 Power of Attorney. Each Borrower hereby appoints Agent, and its agents and
designees, the true and lawful agents and attorneys-in-fact of such Borrower,
with full power of substitution, (a) during the continuance of an Event of
Default, to (i) receive, open and dispose of all mail addressed to such Borrower
relating to the Collateral, (ii) notify and direct the United States Post Office
authorities by notice given in the name of such Borrower and signed on its
behalf, to change the address for delivery of all mail addressed to such
Borrower relating to the Collateral to an address to be designated by Agent, and
to cause such mail to be delivered to such designated address where Agent may
open all such mail and remove therefrom any notes, checks, acceptances, drafts,
money orders or other instruments in payment of the Collateral in which Agent
has a security interest hereunder and any documents relative thereto, with full
power to endorse the name of such Borrower upon any such notes, checks,
acceptances, drafts, money order or other form of payment or on Collateral or
security of any kind and to effect the deposit and collection thereof, and Agent
shall have the further right and power to endorse the name of such Borrower on
any documents otherwise relating to such Collateral, (iii) send notices to such
Contract Debtors or account debtors, and (iv) do any and all other things
necessary or proper to carry out the intent of this Agreement; and (b) at all
times, to (i) sign the name of such Borrower to drafts against Contract Debtors
or other account debtors, and execute on behalf of such Borrower assignments,
notices of assignments, financing statements and other public records and
notices on all other instruments or documents and (ii) do any and all other
things necessary or proper to perfect and protect the liens and rights of Agent
and Lenders created under this Agreement. Each Borrower agrees that neither
Agent or any Lender nor any of its agents, designees or attorneys-in-fact will
be liable for any acts of commission or omission, or for any error of judgment
or mistake of fact or law, except for those arising from the gross negligence or
willful misconduct of the Agent or any Lender or any of their agents, designees
or attorneys-in-fact.

The powers granted hereunder are coupled with an interest and shall be
irrevocable during the term hereof. Agent shall have the right to apply all
money or security otherwise due to Borrowers to the payment of any of the
Advances or other sums payable pursuant to this Agreement at such time and in
such order of application as Agent may determine.

 

- 89 -



--------------------------------------------------------------------------------

13.11 LITIGATION. PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES AMONG ANY BORROWER,
AGENT AND LENDERS, PERTAINING TO THIS AGREEMENT. EACH BORROWER EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS.

13.12 Severability. To the extent any provision of this Agreement is not
enforceable under applicable law, such provision shall be deemed null and void
and shall have no effect on the remaining portions of the Agreement.

13.13 Jury Trial Waiver. BORROWERS, LENDERS AND AGENT EACH IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. BORROWER, LENDERS AND AGENT EACH
AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
PARAGRAPH AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

13.14 Indemnity of Agent and Lenders by Borrower. EACH BORROWER AGREES TO
DEFEND, INDEMNIFY AND HOLD THE AGENT-RELATED PERSONS, AND EACH LENDER AND EACH
OF ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL, AGENTS AND
ATTORNEYS-IN-FACT (EACH, AN “INDEMNIFIED PERSON”) HARMLESS FROM AND AGAINST ANY
AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, CHARGES, EXPENSES AND DISBURSEMENTS (INCLUDING ATTORNEY
COSTS) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING AT ANY
TIME FOLLOWING REPAYMENT OF THE LOANS AND THE TERMINATION, RESIGNATION OR
REPLACEMENT OF AGENT OR REPLACEMENT OF ANY LENDER) BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST ANY SUCH PERSON BY A PERSON WHO IS NOT ALSO AN INDEMNIFIED
PERSON IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT
CONTEMPLATED BY OR REFERRED TO HEREIN, OR THE

 

- 90 -



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY, OR ANY ACTION TAKEN OR OMITTED BY ANY SUCH
PERSON UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING, INCLUDING WITH RESPECT
TO ANY INVESTIGATION, LITIGATION OR PROCEEDING (INCLUDING ANY INSOLVENCY
PROCEEDING OR APPELLATE PROCEEDING) RELATED TO OR ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR THE LOANS OR THE USE OF THE PROCEEDS THEREOF,
WHETHER OR NOT ANY INDEMNIFIED PERSON IS A PARTY THERETO (ALL THE FOREGOING,
COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED, THAT, BORROWERS SHALL
HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES (I) RESULTING SOLELY FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON OR (II) THAT ARE AWARDED AS DIRECT
OR ACTUAL DAMAGES (AND NOT ANY DAMAGES CONSTITUTING SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE) TO ANY BORROWER OR GUARANTOR IN AN ACTION BROUGHT BY
SUCH BORROWER OR GUARANTOR AGAINST AN INDEMNIFIED PERSON FOR BREACH OF SUCH
INDEMNIFIED PERSON’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT IF
SUCH BORROWER OR GUARANTOR HAS OBTAINED A FINAL, NON-APPEALABLE JUDGMENT IN ITS
FAVOR IN SUCH ACTION AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. THE
AGREEMENTS IN THIS PARAGRAPH 13.14 SHALL SURVIVE PAYMENT OF ALL OTHER
OBLIGATIONS.

13.15 Limitation of Liability. NO CLAIM MAY BE MADE BY ANY BORROWER, AGENT, ANY
LENDER OR OTHER PERSON AGAINST ANY BORROWER, AGENT, ANY LENDER, OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, OR AGENTS OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR
BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF, OR RELATED
TO, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND BORROWER,
AGENT AND EACH LENDER HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

13.16 Right of Setoff. In addition to any rights and remedies of Lenders
provided by law, if an Event of Default exists or the Obligations have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to Borrowers, any such notice being waived by Borrower to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of Borrowers against any and all Obligations owing to such Lender,
now or hereafter existing, irrespective of whether or not Agent or such Lender
shall have made demand under this Agreement or any Loan Document and although
such Obligations may be contingent or unmatured. Each Lender agrees promptly to
notify Borrowers and Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application. NOTWITHSTANDING THE

 

- 91 -



--------------------------------------------------------------------------------

FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE
LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF BORROWER HELD OR MAINTAINED BY
SUCH LENDER WITHOUT THE PRIOR WRITTEN UNANIMOUS CONSENT OF THE LENDERS.

13.17 Joint and Several Liability.

(a) Each Borrower agrees that it is jointly and severally, directly and
primarily liable to Agent and Lenders for payment in full of the Obligations,
except its Excluded Swap Obligations, and that such liability is independent of
the duties, obligations, and liabilities of the other Borrowers. Agent or any
Lender may bring a separate action or actions on each, any, or all of the
Obligations against any Borrower, whether action is brought against the other
Borrower(s).

(b) Each Borrower agrees that any release which may be given by Agent or any
Lender to the other Borrowers or any guarantor or endorser of any of the
Obligations shall not release such other Borrowers from their obligations
hereunder.

(c) Each Borrower hereby waives any right to assert against Agent or any Lender
any defense (legal or equitable), setoff, counterclaim, or claims which any
Borrower individually may now or any time hereafter have against the other
Borrowers or any other party liable to Agent or any Lender in any manner or way
whatsoever.

(d) Any and all present and future indebtedness of a Borrower to the other
Borrowers is hereby subordinated to the full payment and performance of the
Obligations.

(e) Each Borrower is presently informed as to the financial condition of the
other Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower hereby covenants that it will keep itself informed as to the financial
condition of the other Borrowers, the status of the other Borrowers and of all
circumstances which bear upon the risk of nonpayment. Absent a written request
from any Borrower to Agent or any Lender for information, each Borrower hereby
waives any and all rights it may have to require Agent or any Lender to disclose
to such Borrower any information which Agent or any Lender may now or hereafter
acquire concerning the condition or circumstances of the other Borrower.

(f) Each Borrower waives all rights to notices of default, existence, creation,
or incurring of new or additional indebtedness, and all other notices of
formalities to which such Borrower may, as joint and several Borrower hereunder,
be entitled.

(g) At the request of Borrowers to facilitate and expedite the administration
and accounting processes and procedures of their borrowings hereunder, Agent and
Lenders have agreed, in lieu of maintaining separate loan accounts, that Agent
shall maintain a single loan account under the name of Borrowers (“Loan
Account”). The Loan shall be made jointly and severally to the Borrowers and
shall be charged to their Loan Account, together with all interest and other
charges as permitted under and pursuant to this Agreement. The Loan shall be
credited with all repayments of Obligations received by Agent, on behalf of
Lenders, from any Borrower as paid into a Collection Account pursuant to the
terms of this Agreement.

 

- 92 -



--------------------------------------------------------------------------------

(h) Requests for borrowings may be made by any Borrower, pursuant to the terms
of Section Two hereof. Each Borrower expressly agrees and acknowledges that
neither Agent nor any Lender shall have any responsibility to inquire into the
correctness of the apportionment or allocation of or any disposition by any of
the Borrowers of (i) any Obligations, or (ii) any of the expenses and other
items charged to the Loan Account pursuant to this Agreement. All Obligations
and such expenses and other items shall be made for the collective, joint, and
several account of the Borrowers and shall be charged to their Loan Account.

(i) Each Borrower agrees and acknowledges that the administration of the
Obligations on a combined basis as set forth in this Paragraph 13.17 is being
done as an accommodation to Borrowers and at their request, and that neither
Agent nor any Lender shall incur any liability to any of the Borrowers as a
result thereof. TO INDUCE AGENT AND LENDERS TO DO SO, AND IN CONSIDERATION
THEREOF, EACH OF THE BORROWERS HEREBY AGREES TO INDEMNIFY AND HOLD AGENT AND
EACH LENDER HARMLESS FROM AND AGAINST ANY AND ALL LIABILITY, EXPENSES, LOSS,
DAMAGE, CLAIM OF DAMAGE, OR INJURY, MADE AGAINST AGENT OR ANY LENDER BY ANY OF
BORROWERS OR BY ANY OTHER PERSON, ARISING FROM OR INCURRED BY REASON OF SUCH
ADMINISTRATION OF THE OBLIGATIONS, EXCEPT TO THE EXTENT SUCH LIABILITIES,
EXPENSES, LOSSES, DAMAGES, CLAIMS AND INJURIES (I) RESULT SOLELY FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF AGENT OR ANY LENDER OR (II) ARE AWARDED AS
DIRECT OR ACTUAL DAMAGES (AND NOT ANY DAMAGES CONSTITUTING SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE) TO ANY BORROWER OR GUARANTOR IN AN ACTION BROUGHT BY
SUCH BORROWER OR GUARANTOR AGAINST AN INDEMNIFIED PERSON FOR BREACH OF SUCH
INDEMNIFIED PERSON’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT IF
SUCH BORROWER OR GUARANTOR HAS OBTAINED A FINAL, NON-APPEALABLE JUDGMENT IN ITS
FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.

(j) Each Borrower represents and warrants to Agent and each Lender that the
collective administration of the Obligations is being undertaken by Agent and
each Lender pursuant to this Paragraph 13.17, because Borrowers are integrated
in their operation and administration and require financing on a basis
permitting the availability of credit from time to time to each of the
Borrowers. Each Borrower will derive benefit, directly and indirectly, from such
collective administration and credit availability because the successful
operation of each Borrower is enhanced by the continued successful performance
of the integrated group.

(k) Each Borrower hereby postpones and subordinates to the final payment in full
of the Obligations any right of subrogation it has or may have against the other
Borrowers with respect to the Obligations or any other indebtedness incurred
pursuant to this Agreement. In addition, each Borrower hereby postpones any
right to proceed against the other Borrowers, now or hereafter, for
contribution, indemnity, reimbursement, and any other rights and claims, whether
direct or indirect, liquidated or contingent, such Borrower may now have or
hereafter have as against any other Borrower with respect to the Obligations or
any other indebtedness incurred pursuant to this Agreement, until all
Obligations have been finally paid in full. Each Borrower agrees that in light
of the immediately foregoing agreements, the execution of this Agreement shall
not be deemed to make such Borrower a “creditor” of any other Borrower, and that
for purposes of §§547 and 550 of the United States Bankruptcy Code (11 U.S.C.
§§547, 550), such Borrower shall not be deemed a “creditor” of the other
Borrower.

 

 

- 93 -



--------------------------------------------------------------------------------

(l) Each obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Paragraph voidable under any applicable fraudulent
transfer or conveyance act). The obligations and undertakings of each Qualified
ECP under this Paragraph shall remain in full force and effect until full
payment of all Obligations. Each obligor intends this Paragraph to constitute,
and this Paragraph shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support or other agreement” for the benefit of, each
Borrower for all purposes of the Commodity Exchange Act.

13.18 Counterparts; Execution. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Any electronic signature, contract formation on an electronic
platform and electronic record-keeping shall have the same legal validity and
enforceability as a manually executed signature or use of a paper-based
recordkeeping system to the fullest extent permitted by Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any similar state
law based on the Uniform Electronic Transactions Act.

13.19 Headings. The headings, captions and arrangements used in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement.

13.20 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any present or
future supplement thereto, or in any other agreement between or among Borrower
and Agent and/or any Lender, or delay by Agent or any Lender in exercising the
same, will operate as a waiver thereof. No waiver by Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by Agent or the Lenders on any occasion shall affect or
diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Borrower of any provision of this Agreement. Agent and the
Lenders may proceed directly to collect the Obligations without any prior
recourse to the Collateral. Agent’s and each Lender’s rights under this
Agreement will be cumulative and not exclusive of any other right or remedy
which Agent or any Lender may have.

13.21 Other Security and Guarantees. Agent, may, without notice or demand and
without affecting any Borrower’s obligations hereunder, from time to time:
(a) take from any Person and hold collateral (other than the Collateral) for the
payment of all or any part of the Obligations and exchange, enforce or release
such collateral or any part thereof; and (b) accept and hold any endorsement or
guaranty of payment of all or any part of the Obligations and release or
substitute any such endorser or guarantor, or any Person who has given any Lien
in

 

- 94 -



--------------------------------------------------------------------------------

any other collateral as security for the payment of all or any part of the
Obligations, or any other Person in any way obligated to pay all or any part of
the Obligations. The Lenders and the Letter of Credit Issuer irrevocably
authorize Agent, at its option and in its discretion, to release any Guarantor
from its obligations under a guaranty and/or release any security interest in
the Collateral owned by such Guarantor if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder. Upon request by Agent at any
time, the Majority Lenders will confirm in writing Agent’s authority to release
any Guarantor from its obligations under the Guaranty pursuant to this Paragraph
13.21.

13.22 NO ORAL AGREEMENTS. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS
AS WRITTEN, REPRESENT THE FINAL AGREEMENT AMONG AGENT, LENDERS AND BORROWERS AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG AGENT,
LENDERS AND BORROWERS.

13.23 Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Borrowers’ management and owners, such as legal name,
address, social security number and date of birth. Borrowers shall, promptly
upon request, provide all documentation and other information as Agent, Issuing
Bank or any Lender may request from time to time in order to comply with any
obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.

13.24 Replacement of Lenders. If (a) only one Lender requests compensation under
Paragraph 2.13, (b) if the Borrower is required to pay any additional amount to
only one Lender or any Governmental Authority for the account of one Lender
pursuant to Paragraph 2.11, (c) if any Lender is a Defaulting Lender, (d) if any
Lender is acquired by or merges with any other Person and such Lender is not the
surviving Person, or (e) if only one Lender fails to approve an amendment,
consent or waiver hereunder which is approved by the Majority Lenders, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Paragraph 11.2), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) Borrowers or the assignee shall have paid Agent the assignment fee specified
in subparagraph 11.2(a).

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Paragraph 2.14 from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

- 95 -



--------------------------------------------------------------------------------

(iii) such assignment does not conflict with applicable laws; and

(iv) such assignment is completed within ninety (90) days of any request in
(a) above, payment in (b) above, default in (c) above, merger in (d) above, or
any failure to approve in (e) above .

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. The right to replace a Lender hereunder in subparagraphs (a),
(b) and (e) does not apply if more than one Lender is affected in each scenario.

13.25 Confidentiality. The Agent and each Lender agrees to keep confidential any
information provided by the Borrowers or their Subsidiaries, or their respective
representatives, or agents, hereunder or under any other Loan Document, to
maintain procedures with respect to such information substantially comparable to
those applied by the Agent and each Lender in respect of other non-public
information, and not to use such information for any purpose other than in
connection with the Loans or in connection with other financial accommodations
being provided or to be provided by the Agent and any Lender to any Borrower;
provided that the Agent and each Lender may disclose such information (a) to the
extent required by applicable law, (b) to any Agent-Related Persons or to
counsel for the Agent or Lenders or to their respective accountants, (c) to bank
examiners and auditors and appropriate government examining authorities, (d) to
any actual or prospective participant in the Agent or Lenders’ interest in its
Loans and other rights or obligations hereunder, provided that each such actual
or prospective participant has agreed in writing, that it will comply with the
restrictions contained in this Paragraph 13.25 to the same extent as if it were
the Agent or a Lender and that such written agreement provides that (i) it can
be relied upon by the Borrowers and (ii) such information will be used by such
prospective participant only in its evaluation of its participation in the
credit facility, (e) in connection with the enforcement of any Borrower’s
Obligations hereunder or under any other Loan Document following the occurrence
of an Event of Default or (f) in connection with any litigation relating to this
Agreement or the other Loan Documents following the occurrence or during the
continuance of an Event of Default.

[signatures continued on next page]

 

- 96 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement on the day and year
first above written.

BORROWERS

REGIONAL MANAGEMENT CORP.

REGIONAL FINANCE CORPORATION OF SOUTH CAROLINA

REGIONAL FINANCE CORPORATION OF GEORGIA

REGIONAL FINANCE CORPORATION OF TEXAS

REGIONAL FINANCE CORPORATION OF NORTH CAROLINA

REGIONAL FINANCE CORPORATION OF ALABAMA

REGIONAL FINANCE CORPORATION OF TENNESSEE

REGIONAL FINANCE COMPANY OF OKLAHOMA, LLC

REGIONAL FINANCE COMPANY OF NEW MEXICO, LLC

REGIONAL FINANCE COMPANY OF MISSOURI, LLC

REGIONAL FINANCE COMPANY OF GEORGIA, LLC

REGIONAL FINANCE COMPANY OF MISSISSIPPI, LLC

REGIONAL FINANCE COMPANY OF LOUISIANA, LLC

RMC FINANCIAL SERVICES OF FLORIDA, LLC

REGIONAL FINANCE COMPANY OF KENTUCKY, LLC

REGIONAL FINANCE COMPANY OF VIRGINIA, LLC

By:   /s/ Donald E. Thomas Name: Donald E Thomas

Title: Executive Vice President and Chief Financial Officer of each of the above
listed Corporations and Executive Vice President and Chief Financial Officer of
each of the above limited liability companies

Signature page to Fifth Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

AGENT

BANK OF AMERICA, N.A.,

as Agent

By:   /s/ Bruce Jenks Name:   Bruce Jenks Title:   Vice President LENDERS

BANK OF AMERICA, N.A.,

as a Lender and Letter of Credit Issuer

By:   /s/ Bruce Jenks Name:   Bruce Jenks Title:   Vice President Commitment =
$165,000,000.00

BMO HARRIS FINANCING, INC.,

as a Lender

By:   /s/ Michael S. Cameli Name: Michael S. Cameli Title: Director Commitment =
$88,000,000.00

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Micah Dickey Name: Micah Dickey Title: Vice President Commitment =
$35,000,000.00

Signature page to Fifth Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender By:   /s/ Beverly Abrahams Name: Beverly Abrahams
Title: Vice President Commitment = $75,000,000.00

TEXAS CAPITAL BANK, N.A.

as a Lender

By:   /s/ Stephanie Bowman Name: Stephanie Bowman Title: Senior Vice President
Commitment = $30,000,000.00

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender By:   /s/ Thomas M. Romanowski Name: Thomas M. Romanowski Title:
Vice President Commitment = $130,000,000.00

CAPITAL BANK, N.A.

as a Lender

By:   /s/ Lam B. Britton Name: Lam B. Britton Title: Senior Vice President
Commitment = $15,000,000.00

Signature page to Fifth Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT “A”

NOTICE OF BORROWING

Date:             , 20    

To: Bank of America, N.A., as Agent, regarding the Fifth Amended and Restated
Loan and Security Agreement dated as of September 18, 2015 (as extended,
renewed, amended or restated from time to time, the “Loan and Security
Agreement”) among Regional Management Corp., Regional Finance Corporation of
South Carolina, Regional Finance Corporation of Georgia, Regional Finance
Corporation of Texas, Regional Finance Corporation of North Carolina, Regional
Finance Corporation of Alabama and Regional Finance Corporation of Tennessee,
Regional Finance Company of New Mexico, LLC, Regional Finance Company of
Missouri, LLC, Regional Finance Company of Oklahoma, LLC, Regional Finance
Company of Georgia, LLC, RMC Financial Services of Florida, LLC, Regional
Finance Company of Louisiana, LLC, Regional Finance Company of Mississippi, LLC,
Regional Finance Company of Kentucky, LLC and Regional Finance Company of
Virginia, LLC, as borrowers, the lenders party thereto and Bank of America,
N.A., as Agent.

Ladies and Gentlemen:

The undersigned,                                           (the “Borrower”),
refers to the Loan and Security Agreement, the terms defined therein being used
herein as therein defined, and hereby gives you notice irrevocably of the
Borrowing specified below:

 

1. The Business Day of the proposed Borrowing is             , 20    .

 

2. The aggregate amount of the proposed Borrowing is $        .

 

3. The Borrowing is to be comprised of $         of Base Rate Revolving Loans
and $         of LIBOR Revolving Loans.

 

4. The duration of the Interest Period for the LIBOR Revolving Loans, if any,
included in the Borrowing shall be              months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

- 1 -



--------------------------------------------------------------------------------

(a) The representations and warranties of Borrower contained in the Loan and
Security Agreement are true and correct in all material respects as though made
on and as of such date (except for representations and warranties that expressly
relate to an earlier date);

 

(b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and

 

(c) The proposed Borrowing will not cause the aggregate principal amount of all
outstanding Revolving Loans to exceed the Availability or the Total Credit
Facility.

 

[NAME OF BORROWER] By:     Name:   Title:  

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT “B”

NOTICE OF CONVERSION/CONTINUATION

Date:             , 20    

To: Bank of America, N.A., as Agent, regarding the Fifth Amended and Restated
Loan and Security Agreement dated as of September 18 2015 (as extended, renewed,
amended or restated from time to time, the “Loan and Security Agreement”) among
Regional Management Corp., Regional Finance Corporation of South Carolina,
Regional Finance Corporation of Georgia, Regional Finance Corporation of Texas,
Regional Finance Corporation of North Carolina, Regional Finance Corporation of
Alabama and Regional Finance Corporation of Tennessee, Regional Finance Company
of New Mexico, LLC, Regional Finance Company of Missouri, LLC, Regional Finance
Company of Oklahoma, LLC, Regional Finance Company of Georgia, LLC, RMC
Financial Services of Florida, LLC, Regional Finance Company of Louisiana, LLC,
Regional Finance Company of Mississippi, LLC, Regional Finance Company of
Kentucky, LLC and Regional Finance Company of Virginia, LLC, as borrowers, the
lenders party thereto and Bank of America, N.A., as Agent.

Ladies and Gentlemen:

The undersigned,                                           (the “Borrower”),
refers to the Loan and Security Agreement, the terms defined therein being used
herein as therein defined, and hereby gives you notice irrevocably of the
[conversion] [continuation] of the Loans specified herein, that:

 

1. The Conversion/Continuation Date is             , 20    .

 

2. The aggregate amount of the Loans to be [converted] [continued] is $        .

 

3. The Loans are to be [converted into] [continued as] [LIBOR] [Base Rate]
Revolving Loans.

 

4. The duration of the Interest Period for the Loans included in the
[conversion] [continuation] shall be              months.

 

- 3 -



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Conversion/Continuation Date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) The representations and warranties of Borrower contained in the Loan and
Security Agreement are true and correct in all material respects as though made
on and as of such date (except for representations and warranties that expressly
relate to an earlier date);

(b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation]; and

(c) The proposed conversion-continuation will not cause the aggregate principal
amount of all outstanding Revolving Loans to exceed the Availability or the
Total Credit Facility.

 

[NAME OF BORROWER] By:     Name:   Title:  

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT “C”

[FORM OF] ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of             , 20     is made between              (the “Assignor”)
and              (the “Assignee”).

RECITALS

WHEREAS, the Assignor is party to that certain Fifth Amended and Restated Loan
and Security Agreement dated as of September 18, 2015 (as extended, renewed,
amended or restated from time to time, the “Loan and Security Agreement”) among
Regional Management Corp., Regional Finance Corporation of South Carolina,
Regional Finance Corporation of Georgia, Regional Finance Corporation of Texas,
Regional Finance Corporation of North Carolina, Regional Finance Corporation of
Alabama and Regional Finance Corporation of Tennessee, Regional Finance Company
of New Mexico, LLC, Regional Finance Company of Missouri, LLC, Regional Finance
Company of Oklahoma, LLC, Regional Finance Company of Georgia, LLC, RMC
Financial Services of Florida, LLC, Regional Finance Company of Louisiana, LLC,
Regional Finance Company of Mississippi, LLC, Regional Finance Company of
Kentucky, LLC and Regional Finance Company of Virginia, LLC, as borrowers, the
lenders party thereto and Bank of America, N.A., as Agent. Any terms defined in
the Credit Agreement and not defined in this Assignment and Acceptance are used
herein as defined in the Credit Agreement;

WHEREAS, as provided under the Credit Agreement, the Assignor has committed to
making Loans (the “Committed Loans”) to the Borrowers in an aggregate amount not
to exceed $            (the “Commitment”);

WHEREAS, the Assignor has made Committed Loans in the aggregate principal amount
of $            to the Borrowers;

WHEREAS, [the Assignor has acquired a participation in its pro rata share of the
Lenders’ liabilities under Letters of Credit in an aggregate principal amount of
$            (the “L/C Obligations”)] [no Letters of Credit are outstanding
under the Credit Agreement]; and

WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, together with a corresponding portion of each of its outstanding
Committed Loans and L/C Obligations, in an amount equal to $            (the
“Assigned Amount”) on the terms and subject to the conditions set forth herein
and the Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions;

 

- 5 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

Section 1. Assignment and Acceptance.

(a) Subject to the terms and conditions of this Assignment and Acceptance,
(i) the Assignor hereby sells, transfers and assigns to the Assignee, and
(ii) the Assignee hereby purchases, assumes and undertakes from the Assignor,
without recourse and without representation or warranty (except as provided in
this Assignment and Acceptance)             % (the “Assignee’s Percentage
Share”) of (A) the Commitment, the Committed Loans and the L/C Obligations of
the Assignor and (B) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Credit Agreement
and the Loan Documents.

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Credit Agreement and succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Amount. The Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of the Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Amount and the
Assignor shall relinquish its rights and be released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee; provided, however, the Assignor shall not relinquish its rights under
Paragraphs 2.11, 2.18, 13.2, 13.14 and 13.17 of the Credit Agreement to the
extent such rights relate to the time prior to the Effective Date.

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignee’s Commitment will be $            .

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignor’s Commitment will be $            .

Section 2. Payments.

(a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $            , representing
the Assignee’s Pro Rata Share of the principal amount of all Committed Loans.

(b) The Assignee further agrees to pay to the Agent a processing fee in the
amount specified in subparagraph 11.2(a) of the Credit Agreement.

Section 3. Reallocation of Payments.

Any interest, fees and other payments accrued to the Effective Date with respect
to the Commitment, and Committed Loans and L/C Obligations shall be for the
account of the Assignor. Any interest, fees and other payments accrued on and
after the Effective Date with respect to the Assigned Amount shall be for the
account of the Assignee. Each of the Assignor and the Assignee agrees that it
will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.

 

- 6 -



--------------------------------------------------------------------------------

Section 4. Independent Credit Decision.

The Assignee (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements of the Borrowers, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance; and
(b) agrees that it will, independently and without reliance upon the Assignor,
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement.

Section 5. Effective Date; Notices.

(a) As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be             , 20    (the “Effective Date”);
provided that the following conditions precedent have been satisfied on or
before the Effective Date:

(i) this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;

[(ii) the consent of the Agent and the Borrowers required for an effective
assignment of the Assigned Amount by the Assignor to the Assignee shall have
been duly obtained and shall be in full force and effect as of the Effective
Date;]

(iii) the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment and Acceptance;

[(iv) the Assignee shall have complied with Paragraph 11.2(a) of the Credit
Agreement (if applicable);]

(v) the processing fee referred to in Section 2(b) hereof and in subparagraph
11.2(a) of the Credit Agreement shall have been paid to the Agent; and

(b) Promptly following the execution of this Assignment and Acceptance, the
Assignor shall deliver to the Borrowers and the Agent for acknowledgment by the
Agent, a Notice of Assignment in the form attached hereto as Schedule 1.

[Section 6. Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]

(a) The Assignee hereby appoints and authorizes the Assignor to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Agent by the Lenders pursuant to the terms of the Credit
Agreement.

(b) The Assignee shall assume no duties or obligations held by the Assignor in
its capacity as Agent under the Credit Agreement.]

 

- 7 -



--------------------------------------------------------------------------------

Section 7. Withholding Tax.

The Assignee (a) represents and warrants to the Lender, the Agent and the
Borrowers that under applicable law and treaties no tax will be required to be
withheld by the Lender with respect to any payments to be made to the Assignee
hereunder, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to the Agent and
the Borrowers at least five Business Days prior to the time that the Agent or
Borrowers is required to make any payment of principal, interest or fees
hereunder, duplicate executed originals of either IRS Form W-8BEN or W-8ECI (or
any subsequent replacement or substitute form therefor) (wherein the Assignee
certifies as to a complete exemption from U.S. federal income withholding tax on
all payments hereunder) and agrees to provide new such forms upon the expiration
or obsolescence of any previously delivered form or comparable statements in
accordance with applicable U.S. law and regulations and amendments thereto, duly
executed and completed by the Assignee, and (c) agrees to comply with all
applicable U.S. laws and regulations with regard to such withholding tax
exemption.

Section 8. Representations and Warranties.

(a) The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Lien or other adverse claim; (ii) it is duly organized and
existing and it has the full power and authority to take, and has taken, all
action necessary to execute and deliver this Assignment and Acceptance and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and Acceptance and to fulfill its obligations
hereunder; (iii) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution, delivery and performance of this Assignment and Acceptance, and apart
from any agreements or undertakings or filings required by the Credit Agreement,
no further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; and (iv) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignor, enforceable against the Assignor
in accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles.

(b) The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrowers, or the performance or observance by the Borrowers, of any of
its respective obligations under the Credit Agreement or any other instrument or
document furnished in connection therewith.

(c) The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its

 

- 8 -



--------------------------------------------------------------------------------

obligations hereunder; (ii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assignment and
Acceptance; and apart from any agreements or undertakings or filings required by
the Credit Agreement, no further action by, or notice to, or filing with, any
Person is required of it for such execution, delivery or performance; (iii) this
Assignment and Acceptance has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignee, enforceable
against the Assignee in accordance with the terms hereof, subject, as to
enforcement, to bankruptcy, insolvency, moratorium, reorganization and other
laws of general application relating to or affecting creditors’ rights and to
general equitable principles; and (iv) it is an Eligible Assignee.

Section 9. Further Assurances.

The Assignor and the Assignee each hereby agree to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Borrowers or the Agent, which may be required in connection
with the assignment and assumption contemplated hereby.

Section 10. Miscellaneous.

(a) Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other or further breach thereof.

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

(c) The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. The Assignor and the Assignee
each irrevocably submits to the non-exclusive jurisdiction of any State or
Federal court sitting in New York over any suit, action or proceeding arising
out of or relating to this Assignment and Acceptance and irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York State or Federal court. Each party to this Assignment and
Acceptance hereby irrevocably waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.

 

- 9 -



--------------------------------------------------------------------------------

(f) THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.

 

[ASSIGNOR] By:     Name:   Title:   By:     Name:   Title:   Address:  

 

[ASSIGNEE] By:     Name:   Title:   By:     Name:   Title:   Address:  

 

 

- 10 -



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE OF ASSIGNMENT AND ACCEPTANCE

            ,     

Bank of America, N.A., as Agent

One Bryant Park

New York, New York 10036

Attn: George Markowsky

Regional Management Corporation

P.O. Box 776

Mauldin, South Carolina 29662

Attn:                             

Ladies and Gentlemen:

We refer to the Fifth Amended and Restated Loan and Security Agreement dated as
of September 18, 2015 (as extended, renewed, amended or restated from time to
time, the “Loan and Security Agreement”) among Regional Management Corp.,
Regional Finance Corporation of South Carolina, Regional Finance Corporation of
Georgia, Regional Finance Corporation of Texas, Regional Finance Corporation of
North Carolina, Regional Finance Corporation of Alabama and Regional Finance
Corporation of Tennessee, Regional Finance Company of New Mexico, LLC, Regional
Finance Company of Missouri, LLC, Regional Finance Company of Oklahoma, LLC,
Regional Finance Company of Georgia, LLC, RMC Financial Services of Florida,
LLC, Regional Finance Company of Louisiana, LLC, Regional Finance Company of
Mississippi, LLC, Regional Finance Company of Kentucky, LLC and Regional Finance
Company of Virginia, LLC, as borrowers, the lenders party thereto and Bank of
America, N.A., as Agent. Terms defined in the Credit Agreement are used herein
as therein defined.

1. We hereby give you notice of, and request your consent to, the assignment by
            (the “Assignor”) to             (the “Assignee”) of             % of
the right, title and interest of the Assignor in and to the Credit Agreement
(including the right, title and interest of the Assignor in and to the
Commitments of the Assignor, all outstanding Loans made by the Assignor and the
Assignor’s participation in the Letters of Credit pursuant to the Assignment and
Acceptance Agreement attached hereto (the “Assignment and Acceptance”). We
understand and agree that the Assignor’s Commitment, as of             , 20    ,
is $            , the aggregate amount of its outstanding Loans is
$            , and its participation in L/C Obligations is $            .

The Assignee agrees that, upon receiving the consent of the Agent and, if
applicable, the Borrowers to such assignment, the Assignee will be bound by the
terms of the Credit Agreement as fully and to the same extent as if the Assignee
were the Lender originally holding such interest in the Credit Agreement.

 

- 11 -



--------------------------------------------------------------------------------

The following administrative details apply to the Assignee:

 

(A) Notice Address: Assignee name:    

Address:    

Attention:    

Telephone: (            )    

Telecopier: (            )    

Telex (Answerback):   (B) Payment Instructions: Account No.:    

At:    

Reference:    

Attention:    

2. You are entitled to rely upon the representations, warranties and covenants
of each of the Assignor and Assignee contained in the Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

Very truly yours,

 

[NAME OF ASSIGNOR] By:     Name:     Title:     [NAME OF ASSIGNEE] By:     Name:
    Title:    

 

- 12 -



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ASSIGNMENT

CONSENTED TO:

 

AGENT:

Bank of America, N.A.,

as Agent

By:     Name:     Title:    

If applicable,

BORROWERS:

REGIONAL MANAGEMENT CORP.

REGIONAL FINANCE CORPORATION OF SOUTH CAROLINA

REGIONAL FINANCE CORPORATION OF GEORGIA

REGIONAL FINANCE CORPORATION OF TEXAS

REGIONAL FINANCE CORPORATION OF NORTH CAROLINA

REGIONAL FINANCE CORPORATION OF ALABAMA

REGIONAL FINANCE CORPORATION OF TENNESSEE

REGIONAL FINANCE COMPANY OF OKLAHOMA, LLC

REGIONAL FINANCE COMPANY OF NEW MEXICO, LLC

REGIONAL FINANCE COMPANY OF MISSOURI, LLC

REGIONAL FINANCE COMPANY OF GEORGIA, LLC

REGIONAL FINANCE COMPANY OF MISSISSIPPI, LLC

REGIONAL FINANCE COMPANY OF LOUISIANA, LLC

RMC FINANCIAL SERVICES OF FLORIDA, LLC

REGIONAL FINANCE COMPANY OF KENTUCKY, LLC

REGIONAL FINANCE COMPANY OF VIRGINIA, LLC

 

By:     Name:    

Title:                                  of each of the above-listed corporations

 

- 13 -



--------------------------------------------------------------------------------

Table of Contents

 

Section        Page No.  

SECTION ONE — DEFINITIONS; INTERPRETATION OF THIS AGREEMENT

     2   

1.1

  Terms Defined      2   

1.2

  Interpretive Provisions      27   

SECTION TWO — LOANS AND LETTERS OF CREDIT AND TERMS OF PAYMENT

     28   

2.1

  Total Facility      28   

2.2

  Revolving Loans      28   

2.3

  Books and Records; Monthly Statements      35   

2.4

  Apportionment Application and Reversal of Payments      35   

2.5

  Interest      35   

2.6

  Conversion and Continuation Elections      36   

2.7

  Maximum Interest Rate      37   

2.8

  Unused Line Fee      38   

2.9

  Payment of Revolving Loans      38   

2.10

  Payments by Borrowers      38   

2.11

  Taxes      39   

2.12

  Illegality      40   

2.13

  Increased Costs and Reduction of Return      41   

2.14

  Funding Losses      41   

2.15

  Inability to Determine Rates      41   

2.16

  Certificates of Lenders      42   

2.17

  Survival      42   

2.18

  Letters of Credit      42   

2.19

  Letter of Credit Fee      47   

2.20

  Bank Products      47   

2.21

  Loan Administration      48   

2.22

  Requested Increases to Commitments      48   

SECTION THREE — TERM

     50   

3.1

  Term of Agreement and Loan Repayment      50   

3.2

  Termination of Security Interests      50   

SECTION FOUR — SECURITY INTEREST IN COLLATERAL

     50   

4.1

  Creation of Security Interest in Collateral      50   

4.2

  Borrower’s Representations and Warranties Regarding Collateral      51   

4.3

  Financing Statements      51   

4.4

  Location of Collateral      52   

 

1



--------------------------------------------------------------------------------

4.5

  Protection of Collateral; Reimbursement      52   

4.6

  Release of Collateral      53   

4.7

  Assigned Purchase Agreements      53   

SECTION FIVE — RECORDS AND SERVICING OF CONTRACTS

     54   

5.1

  Records of Contracts      54   

5.2

  Servicing of Contracts      54   

SECTION SIX — CONDITIONS PRECEDENT TO ADVANCES

     55   

6.1

  Conditions Precedent to Initial Loans      55   

6.2

  Conditions to all Advances and Letters of Credit      56   

SECTION SEVEN — REPRESENTATIONS, WARRANTIES AND COVENANTS

     57   

7.1

  Representations and Warranties Reaffirmed      57   

7.2

  Warranties and Representations Regarding Contracts      57   

7.3

  Warranties and Representations Regarding Collateral Generally      57   

7.4

  Solvent Financial Condition      58   

7.5

  Organization and Authority      58   

7.6

  Financial Statements      58   

7.7

  Full Disclosure      58   

7.8

  Pending Litigation      59   

7.9

  Titles to Properties      59   

7.10

  Licenses      59   

7.11

  Transaction is Legal and Authorized; Restrictive Agreements      59   

7.12

  Taxes      59   

7.13

  Compliance with Law      59   

7.14

  Borrowers’ Office and Names      60   

7.15

  Credit Guidelines      60   

7.16

  Subsidiaries      60   

7.17

  No Default      60   

7.18

  Use of Proceeds      60   

7.19

  Bank Accounts      60   

7.20

  Proper Contract Documentation      61   

7.21

  Credit File      61   

7.22

  Assignments of Contracts and Security Documents      61   

7.23

  Pledging of Contracts      61   

7.24

  Accurate Records Regarding Collateral      61   

7.25

  Reserved      61   

7.26

  ERISA      62   

7.27

  Labor Relations      62   

7.28

  Reincorporation of Regional      62   

SECTION EIGHT — FINANCIAL AND OTHER COVENANTS

     62   

8.1

  Payment of Taxes and Claims      62   

8.2

  Maintenance of Properties and Existence      62   

8.3

  Guaranties      63   

 

2



--------------------------------------------------------------------------------

8.4

  Borrowing Base Ratio      63   

8.5

  Business Conducted      63   

8.6

  Debt      63   

8.7

  Further Assurances      64   

8.8

  Subsidiaries      64   

8.9

  Interest Coverage Ratio      64   

8.10

  Loss Reserve      65   

8.11

  Charge-Off Policy      66   

8.12

  Prohibition on Distributions; Equity Capital Changes      66   

8.13

  Limitation on Bulk Purchases      67   

8.14

  Transactions with Affiliates      67   

8.15

  Accounting Changes      68   

8.16

  Bank Accounts      68   

8.17

  Plans      68   

8.18

  Intentionally Omitted      68   

8.19

  Mergers, Consolidations or Acquisitions      69   

8.20

  Use of Loan Proceeds      69   

SECTION NINE — INFORMATION AS TO BORROWER

     69   

9.1

  Financial Statements      69   

9.2

  Inspection      71   

SECTION TEN — EVENTS OF DEFAULT; REMEDIES

     71   

10.1

  Events of Default      71   

10.2

  Default Remedies      73   

SECTION ELEVEN — AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

     75   

11.1

  Amendments and Waivers      75   

11.2

  Assignments; Participations      77   

SECTION TWELVE — THE AGENT

     79   

12.1

  Appointment and Authorization      79   

12.2

  Delegation of Duties      80   

12.3

  Liability of Agent      80   

12.4

  Reliance by Agent      80   

12.5

  Notice of Default      80   

12.6

  Indemnification      81   

12.7

  Agent in Individual Capacity      81   

12.8

  Successor Agent      81   

12.9

  Withholding Tax      82   

12.10

  Collateral Matters      83   

12.11

  Restrictions on Actions by Lenders; Sharing of Payments      83   

12.12

  Agency for Perfection      84   

12.13

  Payments by Agent to Lenders      84   

12.14

  Concerning the Collateral and the Related Loan Documents      84   

 

3



--------------------------------------------------------------------------------

12.15

  Field Audit and Examination Reports; Disclaimer by Lenders      85   

12.16

  Relation Among Lenders      85   

12.17

  Bank Product Providers      85   

SECTION THIRTEEN — GENERAL

     86   

13.1

  Expenses      86   

13.2

  Invalidated Payments      86   

13.3

  Application of Code to Agreement      86   

13.4

  Parties, Successors and Assigns      87   

13.5

  Notices and Communications      87   

13.6

  Accounting Principles      88   

13.7

  Total Agreement; References      88   

13.8

  Governing Law      89   

13.9

  Survival      89   

13.10

  Power of Attorney      89   

13.11

  Litigation      90   

13.12

  Severability      90   

13.13

  Jury Trial Waiver      90   

13.14

  Indemnity of Agent and Lenders by Borrower      90   

13.15

  Limitation of Liability      91   

13.16

  Right of Setoff      91   

13.17

  Joint and Several Liability      92   

13.18

  Counterparts      94   

13.19

  Headings      94   

13.20

  No Waivers; Cumulative Remedies      94   

13.21

  Other Security and Guarantees      94   

13.22

  NO ORAL AGREEMENTS      95   

13.23

  Patriot Act Notice      95   

13.24

  Replacement of Lenders      95   

13.25

  Confidentiality      96   

 

4



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

EXHIBIT “A” – FORM OF NOTICE OF BORROWING

EXHIBIT “B” – FORM OF NOTICE OF CONTINUATION/CONVERSION

EXHIBIT “C” – FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

SCHEDULE 4.4 – LOCATIONS OF BOOKS AND RECORDS AND COLLATERAL

SCHEDULE 7.6 – GAAP EXCEPTIONS

SCHEDULE 7.9 – PERMITTED LIENS

SCHEDULE 7.10 – LICENSES

SCHEDULE 7.13 – COMPLIANCE WITH LAWS

SCHEDULE 7.16—SUBSIDIARIES

SCHEDULE 7.19—BANK ACCOUNTS

SCHEDULE 8.3—GUARANTIES

SCHEDULE 8.6—DEBT

 

5



--------------------------------------------------------------------------------

SCHEDULE 4.4

LOCATIONS OF BOOKS AND RECORDS AND COLLATERAL

The following is a correct and complete list of the locations of all books and
records concerning the Collateral, the locations of the Collateral, and the
locations of all Borrowers’ places of business as of the Closing Date:

501 West Butler Road, Greenville, South Carolina 29607

503 West Butler Road, Greenville, South Carolina 29607

507 West Butler Road, Greenville, South Carolina 29607

509 West Butler Road, Greenville, South Carolina 29607

511 West Butler Road, Greenville, South Carolina 29607

9303 Monroe Road, Suite A, Charlotte, North Carolina 28270

The following branch locations:

 

Branch #

  

Street Address

  

City

  

State

   Zip

101

   101 Verdae Boulevard, Suite 130    Greenville    SC    29607-3887

102

   528 Knox Abbott Drive    Cayce    SC    29033-4125

103

   515 North Limestone Street    Gaffney    SC    29340-2434

104

   1924 Remount Road    North Charleston    SC    29406-3241

105

   120 Highway 14, Suite C    Simpsonville    SC    29681-6056

106

   2303 Boundary Street, Suite 3    Beaufort    SC    29902-3720

107

   567 King Street    Charleston    SC    29403-5503

108

   6729 Two Notch Road Suite L    Columbia    SC    29223-7535

109

   314 Richland Avenue West    Aiken    SC    29801-3868

110

   110A N. Memorial Avenue    Walterboro    SC    29488-3908

111

   1047 Broad Street    Camden    SC    29020-4307

112

   592 N. Anderson Road    Rock Hill    SC    29730-7300

113

   251 Broad Street    Sumter    SC    29150-4146

114

   195A S. Converse Street    Spartanburg    SC    29306-3243

115

   718A Montague Avenue    Greenwood    SC    29649-1439

118

   302 Main Street    Conway    SC    29526-5131

119

   1113 N. Fraser Street    Georgetown    SC    29440-2851

121

   2705 North Main Street, Suite C    Anderson    SC    29621-3283

122

   642 John C. Calhoun Drive    Orangeburg    SC    29115-6169

123

   810 Dutch Square Boulevard, Suite 102    Columbia    SC    29210-7318

124

   145 Hwy 15 & 401 Bypass, Suite 7    Bennettsville    SC    29512-4359

125

   112 East Carolina Avenue    Hartsville    SC    29550-4214

126

   115 E. Richardson Avenue    Summerville    SC    29483-6332

127

   1337 Wilson Road    Newberry    SC    29108-3061

128

   109 East Main Street    Lake City    SC    29560-2626

129

   410 N. Duncan Bypass, Suite D    Union    SC    29379-8641

130

   517 Radford Blvd, Suite D    Dillon    SC    29536-3440

131

   1309 B West Poinsett Street    Greer    SC    29650-1251

 

6



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip

132

   605 Broadway Street    Myrtle Beach    SC    29577-3814

133

   6932 Calhoun Memorial Hwy., Suite G    Easley    SC    29640-3572

134

   226 S. Main Street    Lancaster    SC    29720-2444

135

   1107 East Godbold Street    Marion    SC    29571-3907

136

   129 Lee Avenue    Hampton    SC    29924-3439

137

   233 Second Street    Cheraw    SC    29520-2401

139

   141 E. Church Street, Suite M    Batesburg-Leesville    SC    29070

140

   104 Bi-Lo Way, Suite A2    Moncks Corner    SC    29461-3975

141

   197 Main Street    Barnwell    SC    29812-1847

142

   721 US Highway 321 Bypass S, Unit 11    Winnsboro    SC    29180-1118

143

   3906 Hwy 9, Suite C    Boiling Springs    SC    29316-8502

144

   211 Oconee Square Drive    Seneca    SC    29678-2546

145

   507 N. Harper Street, Suite D    Laurens    SC    29360-2337

146

   348 North Highway 701, Unit 1    Loris    SC    29569-2464

147

   404 E. Martintown Road, Suite D    North Augusta    SC    29841-4236

148

   710 E. Liberty Street, Suite 102    York    SC    29745-2701

149

   200 West Mill Street    Kingstree    SC    29556-3340

150

   902 North Main Street    Woodruff    SC    29388-9023

151

   134 Saint James Avenue, Suite 6    Goose Creek    SC    29445-2995

152

   815 West Greenwood Street, Suite 3    Abbeville    SC    29620-2471

153

   229 Apple Square Plaza    Edgefield    SC    29824-4203

154

   218 City Square    Belton    SC    29627-1433

155

   1035 Johnnie Dodds Blvd., Suite C-7    Mt. Pleasant    SC    29464-6154

156

   867 U.S. Highway 17 South    North Myrtle Beach    SC    29582-3428

157

   7509 Garners Ferry Road, Suite F    Columbia    SC    29209-2664

158

   3405 White Horse Road, Suite C    Greenville    SC    29611-5947

159

   4490 Socastee Blvd    Myrtle Beach    SC    29588

180

   355 West Evans Street    Florence    SC    29501-3429

187

   475 N. Main Street, Suite D    Hemingway    SC    29554-9191

189

   103 South Brooks Street    Manning    SC    29102-3111

190

   509 12th Street    West Columbia    SC    29169-6337

301

   2301 Wade Hampton Blvd., Suite 3    Greenville    SC    29615-1059

302

   710 South Pendleton Street    Easley    SC    29640-3526

303

   6729 Two Notch Road, Unit B    Columbia    SC    29223-7535

304

   110 Garner Road, Suite 10    Spartanburg    SC    29303-3155

305

   1291 John C. Calhoun Drive    Orangeburg    SC    29115-6672

306

   1222 West Evans Street    Florence    SC    29501-3322

307

   8600 Dorchester Road, Suite 203    North Charleston    SC    29420

308

   726-A Montague Avenue    Greenwood    SC    29649-1439

309

   5175 Sunset Boulevard, Suite 4    Lexington    SC    29072-7320

311

   2705 N. Main Street, Suite G    Anderson    SC    29621-3283

312

   1300 Savannah Highway, Suite 11    Charleston    SC    29407-7849

 

7



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip

313

   708 Bultman Drive    Sumter    SC    29150-2517

501

   2523 East Fifth Street    Tyler    TX    75701-3544

502

   1518 Pennsylvania Avenue    Fort Worth    TX    76104-2027

503

   1025 North Texas Blvd., Suite 17    Weslaco    TX    78596-4510

504

   2912 N. Laurent Street    Victoria    TX    77901-4141

505

   509 S. Bicentennial Blvd    McAllen    TX    78501-5217

506

   318 E. Jackson Street    Harlingen    TX    78550-6850

507

   502 W. Calton Road, Suite 109    Laredo    TX    78041-6631

508

   857 E. Washington Street, Suite D    Brownsville    TX    78520-5939

509

   1121 SW Military Drive, Suite 101    San Antonio    TX    78221-1672

510

   4918 Ayers Road, Ayers Plaza, Suite 136    Corpus Christi    TX    78415-1431

511

   1104-B North Meadow    Laredo    TX    78040-5349

512

   2400 Veterans Blvd., Suite 10    Del Rio    TX    78840-3136

513

   4761 E. Hwy. 83, Suite B    Rio Grande City    TX    78582-6494

514

   2708 H E. Griffin Parkway    Mission    TX    78572-3309

515

   206-B West San Antonio Street    San Marcos    TX    78666-5585

516

   14145 Nacogdoches Road, Suite 1    San Antonio    TX    78247-1931

517

   220 Jefferson Street    Eagle Pass    TX    78852-4820

518

   110 E. Tyler Street    Longview    TX    75601-7282

519

   8868 Research Boulevard, Suite 705    Austin    TX    78758-8522

520

   3221 Wurzbach Road    San Antonio    TX    78238-4002

521

   218 E. Kleberg Avenue    Kingsville    TX    78363-4573

522

   840 Secretary Drive    Arlington    TX    76015-1640

523

   817 W. Pioneer Parkway, Suite 156    Grand Prairie    TX    75051-4738

524

   1615 N. Valley Mills Drive    Waco    TX    76710-2552

525

   3655 Fredericksburg Road, Suite 119    San Antonio    TX    78201-3859

526

   1710 C, Suite 101 South Texas Avenue    Bryan    TX    77802-1019

527

   2314 W. Adams Avenue, Suite C    Temple    TX    76504-3931

528

   2725 NE 28th Street, Suite 130    Fort Worth    TX    76111-2966

529

   1918 North Story Rd.    Irving    TX    75061-1936

530

   3115 S. 1st Street    Garland    TX    75041-3422

531

   719 West William Cannon Drive, Suite 112    Austin    TX    78745-3981

532

   613 East University Drive    Edinburg    TX    78539-3627

533

   1804 Wirt Road    Houston    TX    77055-2407

534

   5517 Airline Drive, Suite E    Houston    TX    77076-4946

535

   3910 Fairmont Parkway, Suite D    Pasadena    TX    77504-3066

536

   12220 Murphy Road, Suite H    Stafford    TX    77477-2410

537

   6240 Phelan Boulevard    Beaumont    TX    77706-6120

538

   4525 Rigsby Avenue, Suite 106    San Antonio    TX    78222-1275

539

   459 Uvalde Road    Houston    TX    77015-3717

540

   3401 W. Davis Street, Suite A1    Conroe    TX    77304-1841

541

   6003 Bellaire Blvd., Suite G    Houston    TX    77081-5421

 

8



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip

542

   500 N. Oregon, Suite E    El Paso    TX    79901-1124

543

   8720 Alameda Avenue, Suite A    El Paso    TX    79907-6275

544

   10755 N. Loop Drive, Suite P    Socorro    TX    79927-4694

545

   3333 N. Yarbrough Drive, Suite V    El Paso    TX    79925-1739

546

   9861 Dyer Street, Suite 4    El Paso    TX    79924-4747

547

   6920 Delta Drive, Suite 2    El Paso    TX    79905-5519

548

   1605 George Dieter Drive, Suite 302    El Paso    TX    79936-6586

549

   3806 Avenue I, Suite 22    Rosenberg    TX    77471-3951

550

   7500 Eckhert Road, Suite 460    San Antonio    TX    78240-3068

551

   5015 FM 2920 Road, Suite B    Spring    TX    77388-3114

552

   230 W. Parker Road, Suite 190    Plano    TX    75075-2383

553

   11819 West Avenue, Suite 2    San Antonio    TX    78216-2533

554

   3465 W. Walnut Street, Suite 107    Garland    TX    75042-7169

555

   1015 S. Mays Street, Suite 101    Round Rock    TX    78664-6745

556

   6242 Rufe Snow Drive, Suite 230    North Richland Hills    TX    76148-3347

557

   1703 Shaver Street    Pasadena    TX    77502-2027

558

   2550 Broadway Street    Pearland    TX    77581

559

   11925 Southwest Freeway, Suite 6    Stafford    TX    77477-2300

560

   4485 North Freeway    Houston    TX    77022

561

   873 S. Mason Road, Suite 324    Katy    TX    77450-3882

562

   3917 W. Camp Wisdom Road, Suite 107    Dallas    TX    75237-2468

563

   2506 25th Avenue North, Suite 2    Texas City    TX    77590-4666

564

   2901 Alta Mere Drive, Suite 1000    Fort Worth    TX    76116-4180

565

   1700 N. Zaragoza Road, Suite 103    El Paso    TX    79936-7964

566

   14181 Northwest Freeway    Houston    TX    77040-5013

567

   1931 Texas Parkway    Missouri City    TX    77489-3121

568

   1101 E. Highway 6, Suite A    Alvin    TX    77511-2878

569

   2364 E. Southcross Blvd.    San Antonio    TX    78223-2263

570

   1420 FM1960 Bypass Rd. E, Suite 118    Humble    TX    77338-3934

571

   5488 Walzem Road    San Antonio    TX    78218-2125

572

   2301 N. Collins Street, Suite 116    Arlington    TX    76011-2645

573

   901 N Raul Longoria Rd, Suite 4    San Juan    TX    78589-3747

574

   4010 W. Commerce Street, Suite 101    San Antonio    TX    78207-3650

575

   4902 Holly Road, Suite 112    Corpus Christi    TX    78411-4767

576

   16876 Stuebner Airline Road    Spring    TX    77379-6207

577

   713 W Wheatland Rd    Duncanville    TX    75116

578

   3719 N Fry Rd, Suite O    Katy    TX    77449-6740

579

   4509 50th Street    Lubbock    TX    79414-3611

580

   4070 N. Belt Line Road, Suite 153    Irving    TX    75038-5010

581

   12637 Westheimer Road, Suite 150    Houston    TX    77077-5746

582

   9714 Potranco Road, Suite 113    San Antonio    TX    78251-9617

583

   2400 E. Oltorf Street, Suite 12A    Austin    TX    78741-4567

 

9



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip

584

   2644 SW 34th Avenue    Amarillo    TX    79109-4806

585

   1607 East 8th Street    Odessa    TX    79761-4806

586

   2252 E. Main Street    Uvalde    TX    78801-4947

587

   1645 Pat Booker Road, Suite 115    Universal City    TX    78148-3400

588

   810 E. Veterans Blvd, Suite F    Palmview    TX    78572-5019

589

   3552 Sherwood Way    San Angelo    TX    76901-3533

590

   7097 N Expressway 77, Suite 4    Olmito    TX    78575-9808

591

   3482 Catclaw Drive    Abilene    TX    79606-8224

592

   1909 Texoma Parkway, Suite G    Sherman    TX    75090-2668

593

   3301 E. Rancier Avenue, Suite 103G    Killeen    TX    76543-7855

595

   1812 Santa Fe Drive, Suite D    Weatherford    TX    76086

596

   2708 Southwest Pkwy, Suite 114    Wichita Falls    TX    76308

601

   473 Hendersonville Road, Suite A    Asheville    NC    28803-2892

602

   2367 Hwy 70 SE    Hickory    NC    28602-8300

650

   2568 West Franklin Blvd.    Gastonia    NC    28052-1250

651

   7309 E. Independence Blvd., Suite 24    Charlotte    NC    28227-9439

652

   230 Signal Hill Drive    Statesville    NC    28625-4327

653

   3733 B Farmington Drive    Greensboro    NC    27407-6246

654

   2108 N. Centennial Street, Suite 114    High Point    NC    27262-7742

655

   3193-D Peters Creek Parkway    Winston-Salem    NC    27127-4710

656

   811 S. Jake Alexander Blvd.    Salisbury    NC    28147-9058

657

   5210 North Tryon Street, Unit B    Charlotte    NC    28213-7059

658

   3306 Highway 74 West, Unit D    Monroe    NC    28110-8695

659

   6407 South Blvd., Suite J    Charlotte    NC    28217-4401

660

   638 Spartanburg Highway, Suite 30    Hendersonville    NC    28792-5921

661

   2140 S. Church Street    Burlington    NC    27215-5328

662

   704-C E. Broad Avenue    Rockingham    NC    28379-4343

663

   1337 C East Dixie Drive    Asheboro    NC    27203-8889

664

   3379 Cloverleaf Parkway    Kannapolis    NC    28083-6991

665

   808 East Franklin Blvd.    Gastonia    NC    28054-4241

667

   2403 Battleground Avenue, Suite 4    Greensboro    NC    27408-4035

668

   420 Eastwood Road, Suite 101    Wilmington    NC    28403-1866

669

   4011 Capital Blvd., Suite 123    Raleigh    NC    27604-3486

670

   5410 NC Highway 55, Suite R    Durham    NC    27713-7802

671

   4964 Martin View Lane    Winston-Salem    NC    27104-5066

672

   1111 Ireland Drive, Suite 102    Fayetteville    NC    28304-3329

673

   588 Bailey Road, Suite E    Lumberton    NC    28358-2470

674

   3250 Wilkinson Blvd, Suite H    Charlotte    NC    28208-5667

675

   1330 Fifth Avenue, Suite 250    Garner    NC    27529-3638

676

   2630 S. Main Street, Suite 103    High Point    NC    27263-1941

677

   12265 Capital Boulevard    Wake Forest    NC    27587-6200

678

   4731 Ramsey Street    Fayetteville    NC    28311-1614

 

10



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip

679

   260 Summit Square Blvd, Unit A6    Winston-Salem    NC    27105-1461

680

   2316 S. 17th Street, Suite 120    Wilmington    NC    28401-7913

681

   1331 Mebane Oaks Road    Mebane    NC    27302-9681

682

   5539 W. Market Street    Greensboro    NC    27409-2525

683

   3607 Matthews Mint Hill Road, Suite 10    Matthews    NC    28105-4146

684

   460 Moye Boulevard, Suite 103    Greenville    NC    27834

701

   7118 Maynardville Highway    Knoxville    TN    37918-5738

702

   3014 Bristol Highway, Suite 3    Johnson City    TN    37601-1512

703

   421 West Stone Drive, Suite 3    Kingsport    TN    37660-3270

704

   1135 Volunteer Parkway, Suite 1    Bristol    TN    37620-4658

705

   5716 Ringgold Road, Unit 106    Chattanooga    TN    37412-3597

706

   891 Keith Street NW, Suite 6    Cleveland    TN    37311-1879

707

   126 The Crossings    Crossville    TN    38555-8754

708

   1645 Downtown West Blvd., Unit 11    Knoxville    TN    37919-5411

709

   516 S. Willow Avenue    Cookeville    TN    38501-3727

710

   1631 E. Andrew Johnson Highway    Morristown    TN    37814-5401

711

   1636 Memorial Blvd.    Murfreesboro    TN    37129-2104

712

   224 West Main Street, Suite D    Lebanon    TN    37087-2680

713

   136 Bear Creek Pike, Suite E    Columbia    TN    38401-2484

714

   2565 East Andrew Johnson Hwy.    Greeneville    TN    37745-0951

715

   319 Vann Drive, Suite B    Jackson    TN    38305-6032

716

   2021 Gallatin Pike North, Suite 240    Madison    TN    37115-2029

717

   200 Able Drive, Suite 16    Dayton    TN    37321-6034

718

   121 Henslee Drive, Suite H    Dickson    TN    37055-2076

719

   1321 Bell Road    Antioch    TN    37013-3730

720

   371 West Church Street    Lexington    TN    38351-2096

721

   7444 Winchester Road, Suite 104    Memphis    TN    38125-2206

801

   449 George Wallace Drive    Gadsden    AL    35903-2282

802

   2699 Sandlin Rd. SW, Suite B-2    Decatur    AL    35601-7343

803

   4925 University Drive, Suite 110    Huntsville    AL    35816-1849

804

   2801 Mall Road, Suite 9    Florence    AL    35630-1676

805

   8144 U.S. Highway 431    Albertville    AL    35950-1135

806

   1225 Snow Street, Suite 4    Oxford    AL    36203-1964

807

   1710 2nd Avenue SW, Suite 5    Cullman    AL    35055-5337

808

   3659 Lorna Road, Suite 125    Hoover    AL    35216-5958

809

   2001 Skyland Blvd. East, Suite C-1    Tuscaloosa    AL    35405-1545

810

   1930 Edwards Lake Road, Suite 120    Birmingham    AL    35235-3719

811

   246 Interstate Commercial Park Loop    Prattville    AL    36066-7361

812

   3074 Ross Clark Circle, Suite 8    Dothan    AL    36301-1194

813

   2140 East University Drive, Suite E    Auburn    AL    36830-1853

814

   6144 Atlanta Highway    Montgomery    AL    36117-2800

815

   3304 US Highway 80 West, Suite E    Phenix City    AL    36870-6405

 

11



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip

816

   220 Town Mart    Clanton    AL    35045-3784

817

   792 Commerce Drive, Suite 101    Alexander City    AL    35010-4213

818

   5238 US Highway 90 West, Suite D    Mobile    AL    36619-4220

819

   5031 Ford Parkway, Suite 104    Bessemer    AL    35020

820

   6345 Airport Boulevard, Suite G    Mobile    AL    36608-3127

821

   1237 Highway 231 South    Troy    AL    36081-3054

822

   631 Willow Lane, Suite K    Greenville    AL    36037-8028

823

   1605 S. Broad Street    Scottsboro    AL    35768-2610

824

   458 1st Street SW    Alabaster    AL    35007-9703

825

   4405 N. College Avenue, Suite C    Jackson    AL    36545-2045

826

   1123 N. McKenzie Street    Foley    AL    36535-3550

827

   1209 N. Main Avenue    Sylacauga    AL    35150-1648

828

   33208 Highway 43, Suite A    Thomasville    AL    36784-1631

829

   906 McMeans Avenue, Suite B    Bay Minette    AL    36507-3308

830

   306 Palisades Boulevard, Suite 4    Homewood    AL    35209-5148

870

   1310 Quintard Avenue    Anniston    AL    36201-4620

871

   959 Gilbert Ferry Road, SE, Suite M    Attalla    AL    35954-3335

872

   3186 Alabama Highway 157    Cullman    AL    35058

873

   841 Odum Road, Suite 105    Gardendale    AL    35071-4112

875

   1811 Highway 78 East, Suite 110    Jasper    AL    35501-4081

876

   2206 Village Drive    Moody    AL    35004-3241

877

   1986 US Highway 78 East    Oxford    AL    36203-2020

881

   583 Brindlee Mountain Parkway    Arab    AL    35016-1054

882

   920 Highway 72 E    Athens    AL    35611-4318

883

   981 US Highway 431 South    Boaz    AL    35957-1749

885

   2314 6th Avenue SE, Suite B    Decatur    AL    35601-6565

886

   2415 Rosedale Street, Suite C    Muscle Shoals    AL    35661-6427

887

   2308 Gault Avenue North    Fort Payne    AL    35967-3644

888

   587 Highway 31 NW, Suite A    Hartselle    AL    35640-4470

889

   700 Airport Road, Suite E    Huntsville    AL    35802-4360

890

   800 Highway 78 East, Suite 300    Jasper    AL    35501-3912

891

   80 McFarland Blvd., Suite 2    Northport    AL    35476-3332

893

   305 E. Battle Street, Suite A    Talladega    AL    35160-2421

894

   2401 Stemley Bridge Road, Suite 13    Pell City    AL    35128-2393

901

   7141 S. Western Avenue, Suite C    Oklahoma City    OK    73139-2000

902

   2108 A W. Lindsey Street    Norman    OK    73069-4108

903

   6221 N. Meridian Avenue    Oklahoma City    OK    73112-1249

904

   1300 West Vandament Avenue, Suite 2301    Yukon    OK    73099-4575

905

   1510 N. Kickapoo Avenue, Suite 1    Shawnee    OK    74804-4331

906

   2839 South Douglas Boulevard, Suite 103    Midwest City    OK    73130-7100

907

   1915 W. Gore Boulevard, Suite 3    Lawton    OK    73501-3661

908

   1208 North York Street, Suite B    Muskogee    OK    74403-2562

 

12



--------------------------------------------------------------------------------

Branch #

  

Street Address

  

City

  

State

   Zip

909

   3202 S. Memorial Drive, Suite 7A    Tulsa    OK    74145-1322

910

   1231 SE Frank Phillips Boulevard    Bartlesville    OK    74003-4321

911

   806 S. Aspen Avenue, Suite B    Broken Arrow    OK    74012-4884

912

   305 W. Taft Road    Sapulpa    OK    74066-5436

913

   1942 S. Highway 66    Claremore    OK    74019-4371

914

   1500 Hoppe Boulevard, Suite 6    Ada    OK    74820-2309

915

   120 N. 5th Street    Chickasha    OK    73018-2406

916

   302 W. Edmond Road    Edmond    OK    73003-5600

917

   1212 Merrick Drive, Suite 5    Ardmore    OK    73401-1824

918

   2329 W. Willow Road    Enid    OK    73703-2433

919

   639 NW 7th Street    Moore    OK    73160-3803

920

   701 N Main Street    Stillwater    OK    74075-5410

921

   200 E. Choctaw Avenue    McAlester    OK    74501-5026

922

   111 S. Main Street    Miami    OK    74354-7024

923

   3040 S. Muskogee Avenue, Suite 101    Tahlequah    OK    74464-5485

924

   2135 NW 23rd Street    Oklahoma City    OK    73107

925

   512 Plaza Court    Sand Springs    OK    74063

926

   2501 N. 14th Street    Ponca City    OK    74601-1734

927

   1519 N Highway 81    Duncan    OK    73533-1407

928

   6961 S. Lewis Avenue    Tulsa    OK    74136

1001

   2300 North Main Street, Suite 205    Las Cruces    NM    88001-1117

1002

   1215 Anthony Drive, Suite G    Anthony    NM    88021-9371

1003

   5504 Menaul Boulevard NE, Suite G-East    Albuquerque    NM    87110-3184

1004

   5300 Sequoia Road NW, Suite L    Albuquerque    NM    87120-1418

1005

   1001 Golf Course Road SE, Suite 103    Rio Rancho    NM    87124-2575

1006

   200 1st Street, Suite C    Alamogordo    NM    88310-6517

1007

   3000 E. 20th Street, Suite B    Farmington    NM    87402-5350

1008

   2404 Cerrillos Road    Santa Fe    NM    87505-3392

1009

   1698 Rio Bravo Blvd SW, Suite C    Albuquerque    NM    87105-6000

1010

   2013 N. Prince Street    Clovis    NM    88101-4858

1011

   101 W Broadway St    Hobbs    NM    88240-6001

1012

   107 E 5th Street    Roswell    NM    88201-6205

1013

   1331 Juan Tabo Blvd NE, Suite 2C    Albuquerque    NM    87112-4463

1014

   1405 S. Valley Drive, Suite 700    Las Cruces    NM    88005-3132

1015

   601 Main Street SE, Suite 23A    Los Lunas    NM    87031-4309

1016

   527 N. Riverside Drive, Suite F    Espanola    NM    87532

1017

   1900 E Historic Highway 66, Suite E    Gallup    NM    87301-4883

1101

   6409 Abercorn Street, Suite A    Savannah    GA    31405-5796

1102

   3421-6 Cypress Mill Road    Brunswick    GA    31520-2876

1103

   2768 Cumberland Blvd SE    Smyrna    GA    30080-3048

 

13



--------------------------------------------------------------------------------

SCHEDULE 7.6

GAAP EXCEPTIONS

None.

 

14



--------------------------------------------------------------------------------

SCHEDULE 7.9

PERMITTED LIENS

None.

 

15



--------------------------------------------------------------------------------

SCHEDULE 7.10

LICENSES

None.

 

16



--------------------------------------------------------------------------------

SCHEDULE 7.13

COMPLIANCE WITH LAWS

None.

 

17



--------------------------------------------------------------------------------

SCHEDULE 7.16

SUBSIDIARIES

Each of the entities listed below is a direct or indirect wholly owned
subsidiary of Regional Management Corp.

Regional Finance Corporation of Alabama

Regional Finance Corporation of Georgia

Regional Finance Corporation of North Carolina

Regional Finance Corporation of South Carolina

Regional Finance Corporation of Tennessee

Regional Finance Corporation of Texas

Regional Finance Company of Oklahoma, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of New Mexico, LLC (wholly-owned by Regional Finance
Corporation of South Carolina)

Regional Finance Company of Missouri, LLC

Regional Finance Company of Louisiana, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Mississippi, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

RMC Financial Services of Florida, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Georgia, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Kentucky, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Regional Finance Company of Virginia, LLC (wholly-owned by Regional Finance
Corporation of North Carolina)

Upstate Motor Company

Credit Recovery Associates, Inc.

RMC Reinsurance, LTD

Regional Management Receivables, LLC

 

18



--------------------------------------------------------------------------------

SCHEDULE 7.19

BANK ACCOUNTS

 

Bank Name

 

Account
Number

 

City

 

State

 

Purpose

 

Company Name

 

Sweep

Account

Arvest Bank

  XXXXXXXX   Bartlesville   OK   Depository   Regional Finance Company of
Oklahoma, LLC  

BancFirst

  XXXXXXXX   Ardmore   OK   Depository   Regional Finance Company of Oklahoma,
LLC  

Bank of Albuquerque/BOK

  XXXXXXXX   Albuquerque   NM   Depository   Regional Finance Company of New
Mexico, LLC  

Bank of Oklahoma

  XXXXXXXX   Midwest City   OK   Depository   Regional Finance Company of
Oklahoma, LLC  

Bank of Texas/BOK

  XXXXXXXX   Sherman   TX   Depository   Regional Finance Corporation of Texas  

BB & T

  XXXXXXXX   Brunswick   GA   Depository   Regional Finance Company of Georgia,
LLC  

BB & T

  XXXXXXXX   Winston Salem   NC   Depository   Regional Management Corp.  

BB & T

  XXXXXXXX   Winston Salem   NC   Depository   Regional Finance Corporation of
Tennessee  

BB & T

  XXXXXXXX   Winston Salem   NC   Depository   Regional Finance Corporation of
North Carolina  

Compass Bank

  XXXXXXXX   Birmingham   AL   Depository   Regional Finance Corporation of
Texas  

First Bank

  XXXXXXXX   Dickson   TN   Depository   Regional Finance Corporation of
Tennessee  

First Citizens

  XXXXXXXX   Columbia   SC   Depository   Regional Finance Corporation of South
Carolina  

First National Bank

  XXXXXXXX   Taladega   AL   Depository   Regional Finance Corporation of
Alabama  

First National Bank of TN

  XXXXXXXX   Livingston   TN   Depository   Regional Finance Corporation of
Tennessee  

First National Bank of TX

  XXXXXXXX   Killeen   TX   Depository   Regional Finance Corporation of Texas  

First Tennessee Bank

  XXXXXXXX   Memphis   TN   Depository   Regional Finance Corporation of
Tennessee  

International Bank and Commerce

  XXXXXXXX   Laredo   TX   Depository   Regional Finance Corporation of Texas  

Merchants Bank

  XXXXXXXX   Jackson   AL   Depository   Regional Finance Corporation of Alabama
 

NBSC

  XXXXXXXX   Columbus   GA   Depository   Regional Finance Corporation of South
Carolina  

RCB Bank

  XXXXXXXX   Ponca City   OK   Depository   Regional Finance Company of
Oklahoma, LLC  

Southside

  XXXXXXXX   Tyler   TX   Depository   Regional Finance Corporation of Texas  

US Bank

  XXXXXXXX   Columbia   TN   Depository   Regional Finance Corporation of
Tennessee  

Bank Of America

  XXXXXXXX   Charlotte   NC   Reinsurance   RMC Reinsurance LTD  

 

19



--------------------------------------------------------------------------------

Bank Name

 

Account
Number

 

City

 

State

 

Purpose

 

Company Name

 

Sweep

Account

Bank Of America

  XXXXXXXX   Charlotte   NC   Payroll   Regional Management Corp.   Sweep

Bank Of America

  XXXXXXXX   Charlotte   NC   OK Checking   Regional Management Corp.   Sweep

Bank Of America

  XXXXXXXX   Charlotte   NC   Master Depository   Regional Management Corp.  

Bank Of America

  XXXXXXXX   Charlotte   NC   Master Funding   Regional Management Corp.  

Bank Of America

  XXXXXXXX   Charlotte   NC   Depository   Regional Finance Corporation of South
Carolina   Sweep

Bank Of America

  XXXXXXXX   Charlotte   NC   Depository   Regional Finance Corporation of Texas
  Sweep

Bank Of America

  XXXXXXXX   Charlotte   NC   Depository   Regional Finance Corporation of Texas
  Sweep

Bank Of America

  XXXXXXXX   Charlotte   NC   Depository   Regional Finance Company of Oklahoma,
LLC   Sweep

Bank Of America

  XXXXXXXX   Charlotte   NC   Depository   Regional Finance Company of New
Mexico, LLC   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   Tax Payments and Other ACH Debits   Regional
Management Corp.  

Wells Fargo

  XXXXXXXX   Greenville   SC   Master Funding   Regional Finance Corporation of
South Carolina   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   Debit Card Deposits   Regional Management Corp.  
Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   AL Depository   Regional Finance Corporation of
Alabama   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   GA Depository   Regional Finance Company of
Georgia, LLC   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   NC Depository   Regional Finance Corporation of
North Carolina   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   NM Depository   Regional Finance Company of New
Mexico, LLC   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   TN Depository   Regional Finance Corporation of
Tennessee   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   SC Depository   Regional Finance Corporation of
South Carolina   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   TX Depository   Regional Finance Corporation of
Texas   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   GA Checking   Regional Finance Company of
Georgia, LLC   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   SC Checking   Regional Finance Corporation of
South Carolina   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   TX Checking   Regional Finance Corporation of
Texas   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   NC Checking   Regional Finance Corporation of
North Carolina   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   TN Checking   Regional Finance Corporation of
Tennessee   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   AL Checking   Regional Finance Corporation of
Alabama   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   Corporate AP   Regional Management Corp.   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   TN Loan Solicitation   Regional Finance
Corporation of Tennessee   Sweep

 

20



--------------------------------------------------------------------------------

Bank Name

 

Account
Number

 

City

 

State

 

Purpose

 

Company Name

 

Sweep

Account

Wells Fargo

  XXXXXXXX   Greenville   SC   NC Loan Solicitation   Regional Finance
Corporation of North Carolina   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   SC Loan Solicitation   Regional Finance
Corporation of South Carolina   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   TX Loan Solicitation   Regional Finance
Corporation of Texas   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   GA Loan Solicitation   Regional Finance Company
of Georgia, LLC   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   NM Checking   Regional Finance Company of New
Mexico, LLC   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   CRA Depository   Credit Recovery Associates, Inc.
  Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   NM Loan Solicitation   Regional Finance Company
of New Mexico, LLC   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   OK Loan Solicitation   Regional Finance Company
of Oklahoma, LLC   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   AL Loan Solicitation   Regional Finance
Corporation of Alabama   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   VA Checking   Regional Finance Company of
Virginia, LLC   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   VA Depository   Regional Finance Company of
Virginia, LLC   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   VA Loan Solicitation   Regional Finance Company
of Virginia, LLC   Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   VA Licensing   Regional Finance Company of
Virginia, LLC  

Wells Fargo

  XXXXXXXX   Greenville   SC   Insurance ACH Credits   Regional Management Corp.
  Sweep

Wells Fargo

  XXXXXXXX   Greenville   SC   Depository   RMC Reinsurance LTD  

Wells Fargo

  XXXXXXXX   Greenville   SC   SC Trust CRA for Licensing Purposes   Credit
Recovery Associates, Inc.  

Wells Fargo

  XXXXXXXX   Greenville   SC   NM Account for Licensing Purposes   Regional
Finance Company of New Mexico, LLC  

Wells Fargo

  XXXXXXXX   Greenville   SC   MO Account for Licensing Purposes   Regional
Finance Company of Missouri, LLC  

Wells Fargo

  XXXXXXXX   Greenville   SC   GA Account for Licensing Purposes   Regional
Finance Company of Georgia, LLC  

 

21



--------------------------------------------------------------------------------

SCHEDULE 8.3

GUARANTIES

None.

 

22



--------------------------------------------------------------------------------

SCHEDULE 8.6

DEBT

None.

 

1